ACCEPTED
                                                                                    03-15-00007-CV
                                                                                           4825837
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               4/9/2015 12:57:03 PM
                                                                                   JEFFREY D. KYLE
                                                                                             CLERK
                          NO. 03-15-00007-CV
                  __________________________________
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS                 AUSTIN, TEXAS
                           AUSTIN, TEXAS                    4/9/2015 12:57:03 PM
                  _________________________________           JEFFREY D. KYLE
                                                                    Clerk
                                JOHN DOE
                                 Appellant

                             V.
     BOARD OF DIRECTORS OF THE STATE BAR OF TEXAS,
COMMISSION FOR LAWYER DISCIPLINE; AND LINDA ACEVEDO, IN
HER OFFICIAL CAPACITY AS THE CHIEF DISCIPLINARY COUNSEL
               OF THE STATE BAR OF TEXAS
                          Appellees
               ______________________________

   On Appeal from the 126th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-001635
                   ______________________________

                         APPELLANT’S BRIEF
                    ______________________________

WEST, WEBB, ALLBRITTON & GENTRY,         GAINES WEST
P.C.                                     State Bar No. 21197500
1515 Emerald Plaza                       gaines.west@westwebblaw.com
College Station, Texas 77845
Telephone ~ (979) 694-7000               JENNIFER D. JASPER
Facsimile ~ (979) 694-8000               State Bar No. 24027026
                                         jennifer.jasper@westwebblaw.com

                                         ROB GEORGE
                                         State Bar No. 24067623
                                         rob.george@westwebblaw.com

                    ORAL ARGUMENT REQUESTED
IDENTITY OF PARTIES AND COUNSEL

1.    Appellee (Plaintiff below):
      John Doe
      Counsel for Appellant:
      GAINES WEST
      State Bar No. 21197500
      gaines.west@westwebblaw.com

      JENNIFER D. JASPER
      State Bar No. 24027026
      jennifer.jasper@westwebblaw.com

      ROB GEORGE
      State Bar No. 24067623
      rob.george@westwebblaw.com
      WEST, WEBB, ALLBRITTON, & GENTRY, P.C.
      1515 Emerald Plaza
      College Station, Texas 77845
      (979)694-7000 – Telephone
      (979)694-8000 – Facsimile
      Appellate and Trial Court Counsel


2.    Appellees (Defendant below):
      Board of Directors of the State Bar of Texas, Commission For Lawyer
      Discipline; and Linda Acevedo, in her official capacity as the Chief
      Disciplinary Counsel of the State Bar of Texas
      Counsel for Appellant:
      PAUL HOMBURG, III
      Disciplinary Counsel
      State Bar No. 09934050
      phomburg@texasbar.com
      Office of the Chief Disciplinary Counsel
      State Bar of Texas

APPELLANT’S BRIEF                                                            ii
      711 Navarro, Suite 750
      San Antonio, Texas 78205
      (210) 208-6600 – Telephone
      (210) 208-6625 – Facsimile
      Trial Court Counsel

      Rebecca Stevens
      Disciplinary Counsel
      State Bar No. 24065381
      bstevens@texasbar.com

      Office of the Chief Disciplinary Counsel
      State Bar of Texas
      P. O. Box 12487
      Austin, Texas 78711-2487
      (512) 427-1350 – Telephone
      (512) 2427-4167 – Facsimile
      Trial Court Counsel




APPELLANT’S BRIEF                                iii
                                           TABLE OF CONTENTS

Identities of Parties and Counsel............................................................................... ii

Index of Authorities ................................................................................................... v

Issues Presented ........................................................................................................vi

Statement of Facts ...................................................................................................... 2

Summary of Argument .............................................................................................. 4

Arguments and Authorities ........................................................................................ 5

         A. Standard of Review..................................................................................... 5

         B. The State Bar Defendants do not enjoy sovereign immunity
            from the lawsuit .......................................................................................... 5

         C. Doe has standing to bring this suit, which is not moot ............................... 8

              1. Injury ...................................................................................................... 8

              2. Mootness ................................................................................................. 9

           D. This case does not seek to enjoin a grievance proceeding ...................... 11

Conclusion ............................................................................................................... 13

Prayer ....................................................................................................................... 13

Certificate of Compliance ........................................................................................ 14

Certificate of Service ............................................................................................... 14




APPELLANT’S BRIEF                                                                                                             iv
                                   INDEX OF AUTHORITIES

CASES

Estate of Terrell v. Sisk,
 111 S.W.3d 274 (Tex. App.—Texarkana 2003, no pet.)........................................6

Favaloro v. Commission for Lawyer Discipline,
 13 S.W.3d 831 (Tex. App.—Dallas 2000, no pet.). .............................................12

In re Doe,
  19 S.W.3d 249, 253 (Tex. 2000) ............................................................................5

Save Our Springs Alliance, Inc. v. City of Dripping Springs,
  304 S.W.3d 871 (Tex. App.—Austin 2010, pet. denied). ......................................8

State v. Holland,
  221 S.W.3d 639 (Tex. 2007). ................................................................................5

Sheth v. Dearen,
  225 S.W.3d 828 (Tex. App.—Houston [14th Dist.] 2007, no pet.) .......................5

State Bar of Texas v. Gomez,
  891 S.W2d 243 (Tex. 1994). ......................................................................... 11, 12

Tex. Dep’t of Pub. Safety v. Salazar,
  304 S.W.3d 896 (Tex. App.—Austin 2009, no pet.) ..........................................8, 9

Tex. Dep’t of Transp. v. Sefzik,
  355 S.W.3d 618 (Tex. 2011). ........................................................................ 4, 7, 8

Univ. Scholastic League v. Buchanan,
 848 S.W.2d 298 (Tex. App.—Austin 1993, no writ). ..........................................10




APPELLANT’S BRIEF                                                                                            v
Valley Baptist Med. Ctr. v. Stradley,
 210 S.W.3d 770 (Tex. App.—Corpus Christi 2006, no pet.). ................................5


RULES AND CODES

TEX. R. DISC. P. 2.10 ..................................................................................................9

TEX. R. DISC. P. 2.16 ............................................................................. 2, 3, 7, 10, 12

TEX. R. DISC. P. 15.09. .................................................................................. 4, 5, 6, 7

TEX. DISCIPLINARY R. PROFF’L CONDUCT Preamble .................................................1


OTHER

MERRIAM-WEBSTER ONLINE DICTIONARY .................................................................6




APPELLANT’S BRIEF                                                                                                     vi
                             ISSUES PRESENTED

      This appeal presents the following issues:

      Whether the trial court erred in dismissing Plaintiff’s claims for lack of
      jurisdiction, based on sovereign immunity.

      Whether the trial court erred in dismissing Plaintiff’s claims for lack of
      jurisdiction, based on a lack of standing or mootness.

      Whether the trial court erred in dismissing Plaintiff’s claims for lack of
      jurisdiction over Plaintiff’s request related to the Texas Rules of
      Disciplinary Procedure




APPELLANT’S BRIEF                                                             vii
TO THE HONORABLE THIRD COURT OF APPEALS:

          The Preamble to the Texas Disciplinary Rules of Professional Conduct

states:

          The Legal profession has taken a responsibility to assure that its
          regulation is undertaken in the public interest rather than in
          furtherance of parochial or self-interested concerns of the bar, and to
          insist that every lawyer both comply with its minimum disciplinary
          standards and aid in securing their observance by other lawyers.
          Neglect of these responsibilities compromises the independence of the
          profession and the public interest which it serves.

TEX. DISCIPLINARY R. PROFF’L CONDUCT Preamble, reprinted in TEX. GOV’T CODE
ANN., title 2, subtit. G, app. A. (Vernon 2013).

          To support this goal of assuring that self-regulation is undertaken “in the

public interest” (rather than in self-interest), the system must always strive to be

transparent. Yet, that is exactly the opposite of what the State Bar Defendants

seek in this case. They have insisted that the very rules put into place to implement

self-regulation “in the public interest” actually prohibit a complaining member of

the public from learning why his grievance against a Texas attorney was

summarily dismissed with no explanation. There are no rules or laws, however,

which prohibit the complaining party himself, from learning about his own

grievance and why it was dismissed.




APPELLANT’S BRIEF                                                                       1
                               STATEMENT OF FACTS

       The procedural facts of this case are not in dispute. John Doe filed a

sixteen-page grievance against a Texas-licensed attorney. The Chief Disciplinary

Counsel (“CDC”) sent its recommendation regarding the grievance ex parte to the

Summary Disposition Panel (“SDP”). The CDC then informed Complainant that

his grievance had been dismissed.

       When Doe requested the CDC’s recommendation to the SDP (to understand

why the CDC believed the allegations in his complaint did not surpass the low-

threshold of “just cause”), the CDC claimed that such a disclosure would violate

Texas Rules of Disciplinary Procedure 2.16, which generally makes the grievance

process confidential. Thus, the CDC has interpreted 2.16 as making the grievance

process confidential, from the complainant himself.

       This misinterpretation of 2.16 provided the basis for Doe’s declaratory

judgment action, filed on May 30, 2014, against the State Bar of Texas,

Commission for Lawyer Discipline, the State Bar of Texas, and Linda Acevedo in

her Official Capacity as the Chief Disciplinary Counsel of the State Bar of Texas

(collectively, “The State Bar Defendants”). C.R. 4-20.1 In his declaratory

judgment action below, Doe sought to have the trial court declare that Texas Rules
1
 Appellant will cite to the Clerk’s Record as “CR [Page No.]” and to the Reporter’s Record as
“RR [Page No.]/[Line No.].”


APPELLANT’S BRIEF                                                                               2
of Disciplinary Procedure 2.16 does not apply to complainants, and the CDC

cannot hide its recommendation to the SDP from the Complainant (Appellant).2

C.R. 8 at ¶ 22. Doe also requested a declaration that Defendant Linda Acevedo, in

her official capacity as the Chief Disciplinary Counsel of the CFLD, by and

through her employee agents, acted without legal authority in denying Doe a copy

of the CDC’s recommendation to the SDP on Doe’s grievance, and that as a result,

he is entitled to receive a copy of the recommendation. C.R. 9 at ¶ 23.

         To avoid such a declaration, the State Bar Defendants filed a Motion to

Dismiss, which raised 5 separate arguments, and requested dismissal of the suit.

C.R. 21-29. On July 23, 2014, a hearing on the Motion to Dismiss was held before

the Honorable Scott Jenkins. R.R. 1-40.

       On October 8, 2014, an Order granting dismissal was signed. C.R. 88.

However, the parties were not notified that the Order was granted, and did not

discover the Order until December 5, 2014. Doe then filed an Unopposed Motion

to Establish Notice of Judgment under Texas Rules of Civil Procedure 306a (C.R.

89-106), which the trial court signed on January 6, 2015 (C.R. 107), thus


2
  Along with his original declaratory judgment petition, Appellant filed below a Motion to Seal
Records, out of an abundance of caution, to maintain the confidentiality of the entire grievance
proceeding. Oddly, the State Bar Defendants opposed the Motion to Seal, a position contrary to
their underlying confidentiality arguments. Despite this opposition, the Trial Court granted the
Motion to Seal (CR 31-32) ordering eleven separate documents sealed, including the original 16-
page grievance. Thus, while not included in the Clerk’s Record, those sealed records are
available to this appellate court.


APPELLANT’S BRIEF                                                                              3
establishing that Doe first had notice of the October 8, 2014 Order on December 5,

2014, and appellate deadlines would run from December 5, 2014. While the

Motion to Establish Notice of Judgment was pending, out of an abundance of

caution, Doe filed his Notice of Appeal on December 31, 2014. Pursuant to the

signed Order granting the Motion to Establish Notice, Doe’s notice of appeal was

timely filed.

                         SUMMARY OF ARGUMENT

      The trial court had jurisdiction over Does’s claims because the State Bar

Defendants were not immune from suit under Texas Rules of Disciplinary

Procedure 15.09 or under Sefzik. Furthermore, the trial court had jurisdiction

because Does’s claims are justiciable, and because Does’s lawsuit does not seek to

enjoin the grievance process.




APPELLANT’S BRIEF                                                                  4
                     ARGUMENTS AND AUTHORITIES

A.    Standard of Review

      The Motion to Dismiss is properly characterized as a motion to dismiss for

want of jurisdiction. RR 6 at 9-10. Under Texas caselaw, the proper standard of

review is dictated by the substance of the issue to be reviewed as opposed to the

procedural vehicle through which that issue is developed. See Sheth v. Dearen,

225 S.W.3d 828, 831 n. 2 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (citing

In re Doe, 19 S.W.3d 249, 253 (Tex. 2000); Valley Baptist Med. Ctr. v. Stradley,

210 S.W.3d 770, 773 (Tex. App.—Corpus Christi 2006, no pet.)). Each argument

Appellees raised below as a basis for dismissal implicates jurisdiction. Thus, the

standard of review is de novo. See State v. Holland, 221 S.W.3d 639, 642 (Tex.

2007).

B.    The State Bar Defendants do not enjoy sovereign immunity from this
      lawsuit.

      The Motion to Dismiss argues that the trial court lacked jurisdiction because

Texas Rules of Disciplinary Procedure 15.09 provides the State Bar Defendants

with complete immunity. C.R. 24 ¶6. But 15.09 applies to individuals, not entities,

and thus the trial court should have rejected this argument. TEX. R. DISC. P. 15.09,

reprinted in TEX. GOV’T CODE ANN., title 2, subtit. G, app. A-1 (Vernon 2013).




APPELLANT’S BRIEF                                                                    5
      Texas Rules of Disciplinary Procedure 15.09 states, in relevant part, that all

“members of the Commission, the Chief Disciplinary Counsel . . . all members of

Committees, all members of the Board of Disciplinary Appeals . . . are immune

from suit for any conduct in the course of their official duties. Id. (emphases

added). “Member” means “one of the individuals composing a group.” MERRIAM-

WEBSTER ONLINE DICTIONARY, Definition 2, available at www.merriam-

webster.com/dictionary/member (last visited July 17, 2014). The use of the term

“their” also confirms that 15.09 applies to individuals, not entities. Thus, by its

own terms, Rule 15.09 applies only to suits against individuals.

      In the case at bar, Doe named as Defendants the Board of Directors of the

State Bar and the Commission for Lawyer Discipline, neither of which is an

individual (or “member”), as contemplated by Rule 15.09. See C.R. 79; TEX. R.

DISC. P. 15.09. Doe also named the Chief Disciplinary Counsel in her official

capacity, but a suit against her in her official capacity is not a suit against her as an

individual. See, e.g., Estate of Terrell v. Sisk, 111 S.W.3d 274, 282 (Tex. App.—

Texarkana 2003, no pet.) (noting that an official-capacity suit against a

governmental employee is not a suit against the employee but against his

employer). Accordingly, none of the named Defendants are “members,” or




APPELLANT’S BRIEF                                                                       6
individuals, as Rule 15.09 contemplates; therefore, Rule 15.09 does not apply, and

the trial court should have rejected this argument.3

       At the hearing on the Motion to Dismiss (for the first time), the State Bar

Defendants asserted that they were entitled to sovereign immunity as state

agencies, citing Sefzik. See RR 15/20 (citing Tex. Dep’t of Transp. v. Sefzik, 355
S.W.3d 618 (Tex. 2011). According to the State Bar Defendants, Sefzik confirmed

that the declaratory judgment act does not waive immunity, i.e. there must be a

legislatively-provided waiver for the claims at issue. See id. This general

statement of Sefzik’s holding is correct. However, Sefzik also made clear that

declaratory judgment actions may be brought against the state or its officers in two

instances: (1) in actions against the state, and its agencies, which challenge the

validity of a statute; and (2) in ultra vires claims against a state officer. Id. at 621–

22.

       Doe’s pleadings comply with Sefzik’s directives. In the present case, Doe

prayed for (1) an interpretation that Rule 2.16 does not bar Doe from receiving a

copy of the CDC’s recommendation to the SDP, and (2) a declaration that

Defendant Acevedo, in her official capacity as the Chief Disciplinary Counsel,

acted ultra vires in denying Doe’s request for a copy of the CDC’s
3
 Even if the Chief Disciplinary Counsel, who was sued in her official capacity, is considered an
individual to whom TRDP may apply, Complainant alleged that she acted ultra vires—without
authority—which means she could not have been acting “in the course of [her] official duties” as
required for Rule 15.09 to apply. See TEX. R. DISCIPLINARY. P 15.09; see, e.g., C.R. 82 ¶18.


APPELLANT’S BRIEF                                                                              7
recommendation to the SDP. CR 83. Because both requests are allowed by Sefzik,

the trial court should have disregarded the State Bar Defendants’ argument. See id.




C.    Doe has standing to bring this suit, which is not moot.

      In their Motion to Dismiss, the State Bar Defendants asserted that (1) Doe

failed to plead an injury-in-fact; and (2) the issues are moot. Both points are

incorrect. Because Doe properly alleged his specific and legally cognizable

interest affected by the State Bar Defendants’ actions, and because those actions

will be repeated time and again without being reviewed, the issues are justiciable,

and the trial court has jurisdiction to decide them.

      1. Injury

      The State Bar Defendants argue that Doe alleged “no actual harm from any

act of any of the Defendants.” C.R. 25 ¶8. In a declaratory judgment action, to

establish standing, a plaintiff must show actual or imminent harm to his own

particular interests. See Tex. Dep’t of Pub. Safety v. Salazar, 304 S.W.3d 896, 906

(Tex. App.—Austin 2009, no pet.) (citing Save Our Springs Alliance, Inc. v. City

of Dripping Springs, 304 S.W.3d 871, 882 (Tex. App.—Austin 2010, pet. denied)).

      In his Second Amended Petition, Doe states that the State Bar Defendants’

unauthorized action—denying his request for a copy of the CDC’s ex parte


APPELLANT’S BRIEF                                                                     8
recommendation to the SDP—prevents him from reviewing the CDC’s finding of

“no just cause.” C.R. 82 ¶18. Thus, Doe cannot evaluate how his grievance failed,

in Defendants’ estimation, to satisfy the very low “just cause” standard. Id.

Further, the “TRDP authorizes Plaintiff to file another grievance in this matter, but

the CDC’s unauthorized decision to hide its ex parte recommendation to the SDP

renders futile any effort to correct Plaintiff’s grievance in a new filing.”4 Id.; see

TEX. R. DISC. P. 2.10. Thus, Doe’s interest in filing a new grievance is actually

harmed by the State Bar Defendants’ unauthorized actions relating to their ex parte

recommendation. See Salazar, 304 S.W.3d at 906 (citation omitted).

       2. Mootness

       The Motion to Dismiss asserts that there is no live controversy because once

the SDP dismissed Doe’s grievance, the process ended and cannot be revisited.

C.R. 25-26 ¶9. But because this case meets the “public interest” exception to the

mootness doctrine—the questions involved in this case are of considerable public

importance, are capable of arising again between the same parties or other


4
 To the extent the State Bar Defendants argue that Doe cannot assert a new grievance against
this attorney, and thus there is no need for Doe to review the ex parte recommendation, this
argument fails under the language of TRDP 2.10. TRDP 2.10 does not limit the number of
grievances a complainant may file, so long as the grievance is classified as a “complaint.” TRDP
2.10. The limitations of TRDP 2.10 apply only when the CDC classifies grievances as
“inquiries,” and then circumscribe the number of attempts a complainant may make to have his
grievance classified as a complaint and not an inquiry. Id. TRDP 2.10’s restrictions simply do
not apply once the CDC classifies a grievance as a “complaint.” Id.



APPELLANT’S BRIEF                                                                             9
members of the public, and will continue to evade judicial review—this case is not

moot. See Univ. Scholastic League v. Buchanan, 848 S.W.2d 298, 304 (Tex.

App.—Austin 1993, no writ).

      Specifically, under the State Bar Defendants’ interpretation of Texas Rules

of Disciplinary Procedure 2.16, a person complaining of attorney conduct—

normally a member of the public—will never have access to the CDC’s ex parte

recommendation to the SDP. Thus, the question in this case will arise again and

again, each time a grieving complaint’s grievance is summarily dismissed with no

explanation. Each time Defendants determine that the “just cause” standard has

not been met (in any grievance proceeding against any attorney), Defendants will

again refuse to provide a copy of their ex parte recommendation to the

complaining party (who began the whole complaint process).

      Moreover, following this pattern ensures that Defendants’ “no just cause”

determination is never scrutinized, and the complaining member of the public

never knows why his grievance against the attorney did not meet that low standard.

      In addition, whether the State Bar Defendants are permitted to hide their ex

parte recommendation to the decision-maker from the complaining member of the

public—the very person who initiated the grievance process—is a question of

considerable public importance. The State Bar Defendants will continue

unjustifiably using Rule 2.16 to keep their ex parte recommendation from the


APPELLANT’S BRIEF                                                                   10
parties to a grievance proceeding and again, more importantly, keep their reasons

to recommend dismissal from the very person making the complaint. Furthermore,

as in this case, the SDP will continue to rule on the recommendations from the

CDC before a court can intervene, thereby prohibiting review of the CDC’s ex

parte recommendation and “no just cause” finding. For those reasons, this case

satisfies the “public interest exception” to the mootness doctrine, and the trial court

had jurisdiction to hear the pending declaratory judgment action.

D.    This case does not seek to enjoin a grievance proceeding.

      The State Bar Defendants argue generally that trial courts cannot enjoin

grievance proceedings, and claim this general proposition of law prevents this

Court from hearing this Declaratory Judgment action. But because Doe does not

seek (and has never sought) to enjoin any grievance proceeding, this argument is

misplaced.

      Defendants rely on State Bar of Texas v. Gomez, in which the plaintiffs

asked a state district court to create a mandatory duty for attorneys to undertake

pro bono representations. 891 S.W2d 243, 246 (Tex. 1994). The supreme court

narrowly held that creating duties for attorneys is the sole province of the supreme

court, and any attempt by a lower court to so regulate the legal profession is an

impermissible usurpation of the supreme court’s authority. Id. In other words, a

trial court cannot “promulgat[e] policies and regulations governing Texas


APPELLANT’S BRIEF                                                                    11
lawyers.” Id. For that reason, in Gomez, the district court could not grant the relief

requested by the plaintiff—an injunction creating a mandatory pro bono program.

Id. Thus, because the district court could not grant the relief request, the case

before it was not justiciable, and that court lacked jurisdiction. Id.

       Gomez is inapposite to this case. Doe is not asking the trial court to create a

new rule, institute a new program, insert a new requirement, or promulgate a new

policy or regulation. All the trial court is asked to do is declare that disclosure to a

complainant is not prohibited by Rule 2.16.

       The State Bar Defendants also cite Favaloro v. Commission for Lawyer

Discipline, in which the plaintiff sought a court order enjoining the State Bar of

Texas, the grievance committee, and others from enforcing the grievance rules

against him. 13 S.W.3d 831, 836–37 (Tex. App.—Dallas 2000, no pet.). The

Dallas Court of Appeals rejected the plaintiff’s argument, holding that a district

court does not have jurisdiction to enjoin the “grievance procedures authorized by

the State Bar Act.” Id. (citations omitted).

       Favaloro is likewise inapposite to this case. In this case, Doe is merely

asking the Court to declare rights under a rule of disciplinary procedure. Unlike

the plaintiff in Favaloro, Doe is not seeking an order from the Court halting or

forbidding the State Bar Defendants from enforcing the disciplinary rules against

him.


APPELLANT’S BRIEF                                                                     12
      Defendants cite no cases which have held that a district court may not

interpret a rule of disciplinary procedure, and the trial court is well-within its

power to make such a declaration.

                                   CONCLUSION

      The trial erred when it dismissed Doe’s claims for lack of jurisdiction, and

this Court should reverse and remand to the trial court for further proceedings.

                                       PRAYER

      Appellant John Doe prays that this Court reverse the trial court’s dismissal

and remand this case for further proceedings.


                                  Respectfully submitted,

                                  WEST, WEBB, ALLBRITTON & GENTRY, P.C.
                                  1515 Emerald Plaza
                                  College Station, Texas 77845-1515
                                  Telephone: (979) 694-7000
                                  Facsimile: (979) 694-8000

                                       /s/ Gaines West
                                  By:________________________
                                    GAINES WEST
                                    State Bar No. 21197500
                                    gaines.west@westwebblaw.com

                                     JENNIFER D. JASPER
                                     State Bar No. 24027026
                                     jennifer.jasper@westwebblaw.com

                                     ROB GEORGE
                                     State Bar No. 24067623
                                     rob.george@westwebblaw.com



APPELLANT’S BRIEF                                                                    13
                     CERTIFICATE OF COMPLIANCE


       I certify that this BRIEF OF APPELLANTS complies with the typeface and
word-count requirement set forth in the Rules of Appellate Procedure. This motion
has been prepared, using Microsoft Word, in 14-point Times New Roman font for
the text and 12-point Times New Roman font for any footnotes. This motion
contains 2,862 words, as determined by the word count feature of the word
processing program used to prepare this document, excluding those portions of the
notice exempted by TEX. R. APP. P. 9.4(i)(1).

                                            /s Gaines West
                                            Gaines West

                        CERTIFICATE OF SERVICE

       On April 9, 2015, the undersigned certifies that he served a copy of this
Brief of Appellee on the following in the manner listed below, in compliance with
Texas Rules of Appellate Procedure 9.5 and 25.1(e):

PAUL HOMBURG, III                           Via email: phomburg@texasbar.com
Disciplinary Counsel                        and Certified Mail, RRR
Office of the Chief Disciplinary Counsel
State Bar of Texas
711 Navarro, Suite 750
San Antonio, Texas 78205

Rebecca Stevens                             Via email: bstevens@texasbar.com
Disciplinary Counsel                        and Certified Mail, RRR
Office of the Chief Disciplinary Counsel
State Bar of Texas
P. O. Box 12487
Austin, Texas 78711-2487


                                            /s Gaines West
                                            Gaines West




APPELLANT’S BRIEF                                                               14
HYPERLINKED
 CASE LAW
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


                                                                       jurisdiction filed by Rains County and Robert M. Sisk, the
                                                                       county judge of Rains County, and dismissing the Terrell
                      111 S.W.3d 274
                                                                       family's lawsuit. We affirm.
                 Court of Appeals of Texas,
                        Texarkana.
                                                                       The lawsuit stemmed from an automobile accident resulting
     Odell TERRELL, on Behalf of the ESTATE                            in serious personal injuries to, and ultimately the deaths of,
       OF J.R. TERRELL, Jr., and on Behalf of                          J.R. Terrell, Jr., and his wife, Virginia. The accident was
     the Estate of Virginia Terrell, David Elkins,                     caused by June Goble, Judge Sisk's secretary, while on her
                                                                       way to a doctor's appointment. The Terrell family alleged that
       and Jimmy Wayne Terrell, Appellants,
                                                                       Goble was in a drug-induced stupor, that Judge Sisk knew
                           v.
                                                                       she had been misusing prescription drugs but made no effort
 Robert M. SISK and Rains County, Texas, Appellees.
                                                                       to control the situation through her employment, and that her
                                                                       medical visit on the date of the accident was “in furtherance of
        No. 06–02–00174–CV. | Submitted
                                                                       County business.” The lawsuit was filed against Rains County
      June 19, 2003. | Decided July 16, 2003.
                                                                       and Judge Sisk. 2 The County and Judge Sisk raised sovereign
Survivors of motorists killed in collision with county                 immunity and official immunity as defenses.
employee brought action against county and county judge
alleging failure to supervise, failure to train, failure to control,   In the sole issue presented for review, the Terrell family
negligent implementation of policy, and negligent hiring. The          challenges the trial court's order granting the plea to the
402nd Judicial District Court, Wood County, G. Timothy                 jurisdiction. The Terrell family has presented a number of
Boswell, J., dismissed for lack of subject matter jurisdiction.        arguments in an effort to support that contention. We will
Survivors appealed. The Court of Appeals, Ross, J., held               address those as necessary, but recognize that the main thrust
that: (1) county employee driving her own car to doctor's              of their contentions is that, as to the County and Judge
appointment was not acting within scope of her employment;             Sisk, sovereign immunity has been waived by the Texas Tort
(2) joint enterprise did not exist between employee, judge,            Claims Act. 3 They contend there is a cause of action for
and county; (3) judge did not act in bad faith by failing              failure to supervise, for failure to train, for failure to control,
to request drug test of employee; and (4) official immunity            for negligent implementation of policy, negligent hiring (or
barred negligence claims against judge.                                retention), and that “joint enterprise” applies.

Affirmed.                                                               [1] As to the claims against Rains County, the only question
                                                                       is whether sovereign immunity has been waived. If not, then
                                                                       no claim against the County can prevail. Under the doctrine of
Attorneys and Law Firms
                                                                       sovereign immunity, a governmental unit is not liable for the
*276 Christopher A. Kalis, Law Offices of Christopher A.               torts of its officers or agents in the absence of a constitutional
Kalis, Dallas, for appellants.                                         or statutory provision creating such liability. Dallas County
                                                                       Mental Health & Mental Retardation v. Bossley, 968 S.W.2d
Robert T. Bass, Allison, Bass & Associates, LLP, Austin, for           339, 341 (Tex.1998). In the absence of the state's consent to
appellees.                                                             suit, a trial court lacks subject matter jurisdiction and must
                                                                       dismiss. The Tort Claims Act creates that limited waiver of
Before MORRISS, C.J., ROSS and CARTER, JJ.
                                                                       sovereign immunity. See TEX. CIV. PRAC. & REM.CODE
                                                                       ANN. § 101.021 (Vernon 1997).

                           OPINION                                     As a governmental unit, Rains County is immune from both
                                                                       suit and liability unless the Tort Claims Act has waived
Opinion by Justice ROSS.
                                                                       that immunity. *277 Section 101.021 of the Tort Claims
Odell Terrell, on behalf of the estates of J.R. Terrell, Jr., and      Act has been interpreted as waiving sovereign immunity in
Virginia Terrell, David Elkins, and Jimmy Wayne Terrell (the           three general areas: “use of publicly owned automobiles,
                                                                       premises defects, and injuries arising out of conditions or
Terrell family) 1 appeal from an order granting a plea to the
                                                                       use of property.” Tex. Dep't of Transp. v. Able, 35 S.W.3d


                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


608, 611 (Tex.2000), quoting Lowe v. Tex. Tech Univ., 540
S.W.2d 297, 298 (Tex.1976). Pursuant to Section 101.021, a            The facts alleged by the Terrell family are that the damage
governmental unit in the state is liable for:                         was caused by the private vehicle of the driver (Judge Sisk's
                                                                      secretary) while that driver was on her way to a doctor's
  (1) property damage, personal injury, and death                     appointment. There is no allegation of an express waiver of
  proximately caused by the wrongful act or omission or               immunity. Thus, in order to fall under the Tort Claims Act
  the negligence of an employee acting within his scope of            exception, the Terrell family must show that the use of the
  employment if:                                                      vehicle was part of the scope of the driver's employment
                                                                      by the County. “Scope of employment” is defined as “the
     (A) the property damage, personal injury, or death arises
                                                                      performance for a governmental unit of the duties of an
     from the operation or use of a motor-driven vehicle or
                                                                      employee's office or employment *278 and includes being
     motor-driven equipment; and
                                                                      in or about the performance of a task lawfully assigned to
     (B) the employee would be personally liable to the               an employee by competent authority.” TEX. CIV. PRAC. &
     claimant according to Texas law; and                             REM.CODE ANN. § 101.001(5) (Vernon Supp.2003).

  (2) personal injury and death so caused by a condition              There are no allegations in the Terrell family's pleadings that
  or use of tangible personal or real property if the                 can reasonably be interpreted as showing that the driver was
  governmental unit would, were it a private person, be liable        acting within the scope of her employment at the time of
  to the claimant according to Texas law.                             the accident. She was not traveling at the direction of her
                                                                      employer. There is nothing to suggest this trip to the doctor
TEX. CIV. PRAC. & REM.CODE ANN. § 101.021.                            was any part of the performance of her duties as an employee;
                                                                      rather, the pleadings show conclusively it was a personal
The lack of subject matter jurisdiction is properly raised by         activity away from the workplace.
a plea to the jurisdiction. Tex. Dep't of Transp. v. Jones,
8 S.W.3d 636, 638 (Tex.1999) (correcting a number of                  The Terrell family also alleged, however, that Goble's trip to
misunderstandings on that point). 4 The plaintiff has the             the doctor was a part of her employment—and thus her use
burden to show that jurisdiction exists by alleging facts that        of her car was actionable under the vehicle exception to the
affirmatively demonstrate that the trial court has subject            Tort Claims Act. They argue that this theory applies because
matter jurisdiction. Tex. Ass'n of Bus. v. Tex. Air Control           Judge Sisk had, on an earlier occasion, directed Goble to go
Bd., 852 S.W.2d 440, 446 (Tex.1993); City of Midland v.               home, and because he permitted her to leave on this occasion.
Sullivan, 33 S.W.3d 1, 6 (Tex.App.-El Paso 2000, pet. dism'd
w.o.j.). In the context of suit against a governmental unit,          The underlying principle is that an employee is generally
the plaintiff must allege consent to suit either by reference to      not in the course and scope of employment while driving
statute or express legislative permission. Jones, 8 S.W.3d at         his or her own vehicle to or from his or her place of
638; Sullivan, 33 S.W.3d at 6.                                        employment. Mata v. Andrews Transp., Inc., 900 S.W.2d
363, 366 (Tex.App.-Houston [14th Dist.] 1995, no writ).
In our analysis, the question of subject matter jurisdiction is a     This rule is based on the premise that an injury occurring
legal question which we review de novo. Sullivan, 33 S.W.3d           while traveling to or from work has nothing to do with the
at 6. We examine the pleadings, taking as true the facts pled,        risks associated with a place of employment. Smith v. Tex.
and we determine whether those allegations of fact support            Employers' Ins. Ass'n, 129 Tex. 573, 105 S.W.2d 192, 193
jurisdiction in the trial court. Tex. Ass'n of Bus., 852 S.W.2d       (1937).
at 446. In so doing, we construe the pleadings in favor of
the pleader. Id. If necessary, we may review the entire record        There is an exception to this rule that applies when an
to determine if there is jurisdiction. Id. If the petition does       employee undertakes a special mission for his or her
not allege jurisdictional facts, the plaintiff's suit is subject to   employer. Direkly v. ARA Devcon, Inc., 866 S.W.2d 652,
dismissal only when it is impossible to amend the pleadings           654 (Tex.App.-Houston [1st Dist.] 1993, writ dism'd w.o.j.).
to confer jurisdiction. See id. In this case, special exceptions      A special mission is a specific errand that an employee
directed at this matter were raised, and the Terrell family had       undertakes at the specific request of the employer. Wilie
the opportunity to amend their pleadings.                             v. Signature Geophysical Servs., Inc., 65 S.W.3d 355, 359



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


(Tex.App.-Houston [14th Dist.] 2001, pet. denied); Upton v.         Arguably, there was an agreement, and a common purpose,
Gensco, Inc., 962 S.W.2d 620, 621–22 (Tex.App.-Fort Worth           between Goble and the County, as the Terrell family alleges.
1997, pet. denied). However, the Terrell family's counsel has       However, neither the “pecuniary interest” nor the “equal right
explicitly stated in a post-submission letter to this Court that    to control” elements make any sense in the context of a
the “special mission” concept does not apply to the facts of        benefit provided for an employee by an employer. There is no
this case. We will therefore not further address that theory.       real pecuniary interest involved as a profit-making business
                                                                    arrangement between the parties. The County provided health
There is no allegation of fact to show that, on the occasion of     insurance as a benefit. That was arguably a pecuniary benefit
this accident, the employee went to the doctor at the specific      to Goble. The health benefits are provided by doctors, who
request of Judge Sisk. There is also no allegation of fact to       presumably receive a pecuniary benefit from their use. In
support the Terrell family's theory that Rains County had a         return, the County receives—not money—but a worker who
duty to keep Goble from leaving her workplace. There is             is more satisfied with his or her employment and is thus more
nothing in the Terrell family's pleadings that can be read to       likely to remain employed by the County.
support the application of the Tort Claims Act to allow them
to pursue a cause of action against Rains County. The plea to       Further, the mere fact that an employee has the ability to
the jurisdiction was therefore properly granted.                    choose the doctor whom he or she will visit does not indicate
                                                                    such employee has “control” over a joint enterprise. It simply
 [2] The Terrell family also contends the County has waived         shows that the employee has the ability under the provided
its sovereign immunity because it was in a joint enterprise         insurance contract to choose which doctor he or she will visit.
with Goble. They so contend because Judge Sisk allowed
Goble to use her personal vehicle to occasionally run errands       In light of the fact the Texas Supreme Court has held that
for the County and because the County's health insurance            even business relationships such as a franchisor, wholesaler,
plan provided the drugs Goble was taking, and Judge Sisk            or supplier do not have a “community of pecuniary interest”
allowed her to go to the doctor to obtain those drugs and did       adequate to show the existence of a joint enterprise, neither
not attempt to stop her.                                            can we find any indication a joint enterprise exists in this
                                                                    situation. See St. Joseph Hosp. v. Wolff, 94 S.W.3d 513, 528
In Able, the Texas Supreme Court held that “a governmental          (Tex.2002).
unit that enters into a joint enterprise can be liable under the
waiver of sovereign immunity found in the Tort Claims Act.”          [4] The Terrell family then takes a different direction in
Able, 35 S.W.3d at 610. In that case, the plaintiffs alleged a      their pleadings concerning Judge Sisk. They allege that Judge
premises defect involving a state highway. See id. at 612. The      Sisk was the negligent party and that his negligence was the
plaintiffs also alleged that a joint enterprise existed between     proximate cause of the deaths because of his failure to enforce
the Texas *279 Department of Transportation (TxDOT)                 the County's drug-testing policy. The policy, as stated in the
and the Houston Metropolitan Transit Authority (Metro) with         Terrell family's brief, provided that an “employee suspected
respect to the highway. See id. at 610. As a party to a joint       of drug/alcohol abuse may be requested to take a test. If an
enterprise with Metro, the plaintiffs contended TxDOT was           employee refuses to take this test or fails a test, they are
equally responsible for the premises defect. See id. at 613.        subject to immediate dismissal.”

 [3] A plaintiff must show four elements to prove the               The initial question is whether this alters the analysis set
existence of a joint enterprise: (1) an agreement, express or       out above for Judge Sisk in his official capacity as the
implied, among the members of the group; (2) a common               county judge. Article IX, Section 1 of the Texas Constitution
purpose to be carried out by the group; (3) a community of          provides that counties are legal subdivisions of the state. TEX.
pecuniary interest in that purpose, among the members; and          CONST. art. IX, § 1. A suit against a government official in
(4) an equal right to a voice in the direction of the enterprise,   his or her official capacity seeks to impose liability only on the
which gives an equal right of control. Id.; Tex. Dep't of           governmental entity the official represents, and any judgment
Transp. v. City of Floresville Elec. Power & Light Sys., 53         in this type of suit is collectible only against the governmental
S.W.3d 447, 456 (Tex.App.-San Antonio 2001, no pet.).               entity, not against the official's personal assets. Kentucky v.
                                                                    Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 87 L. Ed. 2d
114 (1985); Herring v. Houston Nat'l Exch. Bank, 113 Tex.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


264, 253 S.W. 813 (1923); Harris County v. Walsweer, 930           would be personally liable under Texas law. A government
S.W.2d 659, 665 (Tex.App.-Houston [1st Dist.] 1996, writ           employee is entitled to official immunity for (1) the
denied); Winograd v. Clear Lake City Water *280 Auth.,             performance of discretionary duties (2) that are within the
811 S.W.2d 147, 162 (Tex.App.-Houston [1st Dist.] 1991,            scope of the employee's authority, (3) provided the employee
writ denied); see also Bowles v. Reed, 913 S.W.2d 652,             acts in good faith. City of Lancaster v. Chambers, 883 S.W.2d
655 (Tex.App.-Waco 1995, writ denied) (suit against county         650, 653 (Tex.1994); see also DeWitt v. Harris County, 904
official is a suit solely against the county); Bowles v. Wade,     S.W.2d 650, 652 (Tex.1995).
913 S.W.2d 644, 649, 649 n. 13 (Tex.App.-Dallas 1995, writ
denied) (suits against public officials are suits against the      In deciding whether the facts alleged fall outside the scope
entities for whom they work and official-capacity judgments        of official immunity, we recognize that the basis for alleged
impose liability on the entity).                                   liability is the County's policy, which explicitly provides
                                                                   that requiring a drug test of an employee is absolutely
 [5] As a public official sued in his official capacity, Judge     discretionary, and that the Terrell family has alleged the
Sisk is protected by the same sovereign immunity enjoyed           accident was caused by Judge Sisk while acting within the
by the state agency he represents. Tex. Dep't of Health            scope of his official duties. The sole disputed question then
v. Rocha, 102 S.W.3d 348, 353 (Tex.App.-Corpus Christi,            becomes whether he acted in good faith.
2003, no pet.); Denson v. T.D.C.J.-I.D., 63 S.W.3d 454,
460 (Tex.App.-Tyler 1999, pet. denied); Morris v. Copeland,        If Judge Sisk was performing a discretionary function, then
944 S.W.2d 696, 698–99 (Tex.App.-Corpus Christi 1997,              he is protected by official immunity, regardless of whether he
no writ). Because a suit against a state officer in his or         was negligent in the exercise of his public duties. See City of
her official capacity is equivalent to a suit against the          Wichita Falls v. Norman, 963 S.W.2d 211, 215 (Tex.App.-
state, employees acting in their official capacity share their     Fort Worth 1998, pet. dism'd w.o.j.). The Terrell family
employer's sovereign immunity. Rocha, 102 S.W.3d at 353;           cannot breach the immunity wall merely because Judge Sisk
Denson, 63 S.W.3d at 460; Morris, 944 S.W.2d at 698–               was negligent—they can only do so if Judge Sisk exercised
99; see also Sykes v. Harris County, 89 S.W.3d 661, 669            his discretionary authority in *281 bad faith. See Harless v.
(Tex.App.-Houston [1st Dist.] 2002, pet. filed); Univ. of          Niles, 100 S.W.3d 390 (Tex.App.-San Antonio 2002, no pet.).
Tex. Med. Branch at Galveston v. Hohman, 6 S.W.3d
767, 775 (Tex.App.-Houston [1st Dist.] 1999, pet. dism'd           The Terrell family must do more than show that a reasonably
w.o.j.) (holding employee sued in her official capacity was        prudent supervisor could have acted differently; they must
shielded by sovereign immunity). Accordingly, a plea to the        show that no reasonable person in Judge Sisk's position could
jurisdiction is procedurally the proper method of contesting       have thought the facts were such that they justified his acts.
the propriety of the lawsuit against him or her as a public        See Chambers, 883 S.W.2d at 657. Good faith is not defeated
official.                                                          simply by a showing of negligence. Wadewitz v. Montgomery,
                                                                   951 S.W.2d 464, 467 n. 1 (Tex.1997).
The Terrell family alleges Judge Sisk is liable to them for
two main reasons: 1) the judge knew his secretary at least         Good faith is established when it is proved that a reasonably
occasionally had problems (i.e., sleeping on the job) caused       prudent government official, under the same or similar
by her use of prescription medications, but had negligently        circumstances, could have believed that his actions were
failed to exercise the County's policy to require her to undergo   justified. Chambers, 883 S.W.2d at 656. A government
drug testing; and 2) the judge knew on that particular occasion    employee acts in bad faith only if that employee could not
that his secretary was in no condition to drive her automobile     have reasonably reached the decision in question. Univ. of
and was thus negligent in allowing her to drive to her             Houston v. Clark, 38 S.W.3d 578, 581 (Tex.2000). Good
doctor's appointment. We will first analyze these allegations      faith can be established as a matter of law when the factual
as viewed through the window of sovereign/official immunity        recitation by the governmental unit's employee is otherwise
of a public servant.                                               supported by the evidence. Dovalina v. Nuno, 48 S.W.3d 279,
                                                                   283 (Tex.App.-San Antonio 2001, no pet.); Alamo Workforce
 [6] In determining whether a waiver of the application            Dev., Inc. v. Vann, 21 S.W.3d 428, 434–35 (Tex.App.-San
of sovereign immunity is shown in this context, a critical         Antonio 2000, no pet.). The Terrell family alleged negligence.
question is whether the employee of a governmental unit            Although they also used the term “good faith” throughout



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


                                                                         official is an agent. Will v. Mich. Dep't of State Police, 491
their pleadings, the allegations involving that language are the
                                                                         U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989); City
same ones used in their allegations of negligence. 5
                                                                         of Hempstead v. Kmiec, 902 S.W.2d 118, 122 (Tex.App.-
                                                                         Houston [1st Dist.] 1995, no writ). The suit is therefore the
The facts concerning the accident alleged by the Terrell
                                                                         same as one brought directly against the state. Will, 491 U.S.
family do not support a finding that Judge Sisk acted in bad
                                                                         at 71, 109 S. Ct. 2304; Kmiec, 902 S.W.2d at 122. The United
faith, either for failing to require Goble to undergo a drug
                                                                         States Supreme Court has held that “neither a State nor its
test, or in connection with her driving to her doctor's office
                                                                         officials acting in their official capacities are ‘persons' under
in her own vehicle. Requiring a drug test was discretionary
                                                                         § 1983.” Will, 491 U.S. at 71, 109 S. Ct. 2304; see Harrison v.
on the part of the county judge, and there are no facts alleged
                                                                         Tex. Dep't of Criminal Justice–Institutional Div., 915 S.W.2d
showing any directive by Judge Sisk to Goble to drive her
                                                                         882, 889–90 (Tex.App.-Houston [1st Dist.] 1995, no writ).
automobile. Taking the allegations at their most extreme
                                                                         The Court went on to explain that, “As such, it is no different
possible meaning, with maximal inferences applied, they at
                                                                         from a suit against the State itself.” Will, 491 U.S. at 71, 109
most show questionable judgment, and thus possibly show
                                                                         S.Ct. 2304.
negligence. They do not show the absence of good faith,
which is necessary to avoid the sovereign immunity bar.
                                                                         Therefore, as a government official in his official capacity,
Accordingly, the trial court did not err by concluding Judge
                                                                         Judge Sisk is not a “person” under Section 1983. Section 1983
Sisk, riding on the coattails of sovereign immunity of his
                                                                         of the Civil Rights Act provides as follows:
county, is not amenable to suit in his official capacity.
                                                                                       Every person who, under color of
 [7]    [8] We next consider whether claims were raised                                any statute, ordinance, regulation,
against Judge Sisk in his individual capacity. State employees                         custom, or usage, of any State or
sued in their individual capacities may be liable for their                            Territory or the District of Columbia,
negligence if they do not have official immunity. Sykes, 89                            subjects, or causes to be subjected,
S.W.3d at 669; Denson, 63 S.W.3d at 460.                                               any citizen of the United States or
                                                                                       other person within the jurisdiction
We have reviewed the pleadings in detail. Although there                               thereof to the deprivation of any rights,
are places where the Terrell family referred to claims against                         privileges, or immunities secured by
Judge Sisk in his personal capacity, there were no claims                              the Constitution and laws, shall be
raised involving any act by the judge outside of his public                            liable to the party injured in an action
servant persona. This is not a situation where there is a                              at law, suit in equity, or other proper
mixture of allegations, some of which are directed at actions                          proceeding for redress.
taken outside a public capacity. In this case, all allegations
were of claimed wrongdoing or negligence by Judge Sisk in                42 U.S.C.A. § 1983 (West Supp.2003).
actions he was able to take only because of his position as a
public servant. Under these circumstances, we conclude that         Section 1983 was not designed to override sovereign
a fair reading of the Terrell family's pleadings is that there      immunity. Will, 491 U.S. at 66, 109 S. Ct. 2304. Accordingly,
 *282 was no effective pleading against Judge Sisk in his           the Section 1983 claim made against Judge Sisk in his official
individual capacity.                                                capacity could not serve to avoid the application of sovereign
                                                                    immunity and the claim was properly the subject of the plea
 [9] [10] The Terrell family has also raised a federal Section to the jurisdiction.
1983 claim against Judge Sisk. A suit against a state official
in his or her official capacity is not a suit against the official, We affirm the judgment.
but against the official's office and the state for which the


Footnotes
1      Odell Terrell is a surviving brother of J.R. Terrell, Jr. David Elkins is the surviving son of Virginia Terrell, and Jimmy Wayne Terrell
       is the surviving son of J.R. Terrell, Jr.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                         5
Terrell ex rel. Estate of Terrell v. Sisk, 111 S.W.3d 274 (2003)


2      The style of the lawsuit in the Terrell family's pleadings does not specify whether Judge Sisk was sued in his personal capacity or
       in his capacity as county judge (and the supervisor of his secretary). We will therefore review the pleadings to determine the nature
       of the Terrell family's claims.
3      TEX. CIV. PRAC. & REM.CODE ANN. § 101.021(1)(A), (B) (Vernon 1997).
4      Since as early as 1847, the law in Texas has been that, absent the state's consent to suit, a trial court lacks subject matter jurisdiction.
       Tex. Dep't of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex.1999). A party may contest a trial court's subject matter jurisdiction by filing
       a plea to the jurisdiction. Id.
5      “When a petition fails to specify the capacity in which a person is sued, we will look at the ‘course of the proceedings' to determine
       the nature of the liability the plaintiff seeks to impose.” Harless v. Niles, 100 S.W.3d 390 (Tex.App.-San Antonio 2002, no pet.),
       quoting Nueces County v. Ferguson, 97 S.W.3d 205, 215 (Tex.App.-Corpus Christi 2002, no pet.).


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                             6
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)


                                                                   Richard W. Favaloro, alleging professional misconduct. The
                                                                   trial court found that Favaloro committed misconduct in
                      13 S.W.3d 831
                                                                   violation of rules 3.03(a)(1), 8.02(a), and 8.04(a)(3) of the
                Court of Appeals of Texas,
                                                                   e Texas Disciplinary Rules of Professional Conduct and
                          Dallas.
                                                                   suspended Favaloro form the practice of law, probated for
         Richard W. FAVALORO, Appellant,                           three years. In twenty-four points of error, Favaloro argues
                        v.                                         generally that the trial court (1) lacked jurisdiction, (2) erred
      COMMISSION FOR LAWYER DISCIPLINE,                            in charging the jury and entering judgment because he had no
                                                                   fair notice of the charges against him, (3) erred in overruling
                     Appellee.
                                                                   his evidentiary objections, (4) erred in entering judgment
       No. 05–96–01627–CV.           |    Feb. 28, 2000.           on the jury's verdict, (5) erred in charging the jury, (6)
                                                                   erred in refusing his jury issues and definitions, (7) erred in
Attorney disciplinary action was brought. Following jury           overruling his motion for continuance, (8) erred in failing
trial, the 95th District Court, Dallas County, Tony Lindsay,       to file findings of fact and conclusions of law, (9) erred in
J., entered judgment on jury verdict that attorney committed       overruling his objections to opposing counsel, (10) erred in
misconduct and suspended him from practice of law, probated        sustaining the Commission's objections to his exhibits, (11)
for three years. Attorney appealed, and Commission for             erred in disregarding the jury's finding on attorney's fees,
Lawyer Discipline cross-appealed. The Court of Appeals,            and (12) erred in failing to stay judgment pending appeal.
Bridges, J., held that: (1) trial court had jurisdiction over      In a single cross-point, the Commission argues that the trial
proceedings; (2) investigatory committee was not required          court erred in fully probating Favalor's suspension. We affirm
to make an express finding of “just cause” for bringing            the trial court's judgment. We publish this opinion pursuant
complaint; (3) attorney had fair notice of charges against him;    to Texas Rules of Disciplinary Procedure 6.06. See Tex. R.
(4) scheduling order entered by first assigned judge became        Disciplinary P. 6.06, reprinted in TEX. GOV'T CODE ANN.,
a nullity once attorney objected to judge and replacement          tit. 2, subtit. G app. A-1 (Vernon 1998).
judge was appointed; and (5) of stay judgment of suspension
pending appeal was not warranted.

                                                                                         BACKGROUND
Affirmed.
                                                                   The underlying disciplinary proceeding arose out of
                                                                   Favaloro's representation of a client in a wrongful termination
Attorneys and Law Firms
                                                                   of employment case. Opposing counsel filed a grievance
*834 Richard W. Favaloro, Attorney at Law, Dallas, for             against Favaloro. A district grievance committee determined
Appellant.                                                         that there was just cause to believe that Favaloro had violated
                                                                   the Texas Disciplinary Rules. However, before the committee
David M. Pruessner, Pruessner & Shilling, Dallas, for              notified Favaloro of its determination, Favaloro filed suit in
Appellee.                                                          the 191 st District Court of Dallas County against the State
                                                                   Bar of Texas, the grievance committee, and the committee
Before Justices KINKEADE, BRIDGES, and ROACH.
                                                                   chairperson. Favaloro gave the following notice in the final
                                                                   paragraph of his petition against the State Bar: “Under Rule
                                                                   2.14, Plaintiff [Favaloro] refuses any further proceedings
                          OPINION
                                                                   before the District 6A grievance committee or any other
Opinion By Justice BRIDGES.                                        grievance committee regarding the Grievance.”

On the Court's own motion, we VACATE our September 10,             The Commission subsequently filed a disciplinary petition
1999 opinion. We also VACATE our September 10, 1999                against Favaloro in the 95 th District Court of Dallas County.
judgment. This is now the opinion of this Court.                   A jury found, among other things, that Favaloro had made
                                                                   certain false statements in the course of the underlying suit,
The State Bar of Texas filed a disciplinary petition in the name    *835 and the trial court entered judgment that Favaloro had
of the Commission for Lawyer Discipline against attorney


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)


committed professional misconduct. Favaloro now brings this
appeal.                                                              G. Any other matter that is required or may be permitted
                                                                     by law or by these rules.

                                                                   TEX.R. DISCIPLINARY P. 3.01.
                      JURISDICTION
                                                                    [1]     [2] Favaloro argues that rule 3.01(G), in providing
We first address Favaloro's arguments that the trial court         that the disciplinary petition contain “any other matter,”
lacked jurisdiction over this case. In his first point of error,   requires that the petition allege every requirement under the
Favaloro argues the trial court lacked jurisdiction because        rules governing district grievance committees. See TEX.R.
the Commission did not plead all “statutory conditions             DISCIPLINARY P. 3.01(G). We disagree. The disciplinary
precedent.” In his second point of error, Favaloro argues          petition in this case met the requirements of rule 3.01
the trial court erred in entering judgment because it failed       which prescribes the contents of the petition. See TEX.R.
to find these same “conditions precedent.” The “conditions         DISCIPLINARY P. 3.01. We do not read rule 3.01(G) to
precedent” to which Favaloro refers are the Texas Rules            require that a disciplinary petition allege that every aspect of
of Disciplinary Procedure pertaining to the composition            every rule pertaining to the administration and organization of
and operation of district grievance committees. See TEX.R.         district grievance committees has been satisfied. We overrule
DISCIPLINARY P. 2.01, 2.02, 2.03, 2.05, 2.06, 2.07, 2.09,          Favaloro's first point of error. Similarly, nothing required
2.10, 2.11, 2.12, 2.13, 2.14, 2.15. Among other things,            the trial court to expressly find in its judgment that the
Favaloro argues that the disciplinary petition against him         requirements concerning district grievance committees had
did not allege that the grievance against him was assigned         been met. We overrule Favaloro's second point of error.
to a properly-appointed district grievance committee or
that the committee classified the grievance as a complaint          [3] [4] In his seventeenth and nineteenth points of error,
and assigned a properly-constituted panel that reviewed the        Favaloro argues the trial court erred when it acted outside its
complaint as provided in the Texas Rules of Disciplinary           judicial and “temporal” jurisdiction. In particular, Favaloro
Procedure.                                                         complains that the Supreme Court of Texas did not appoint a
                                                                   replacement judge within thirty days of Favaloro's February
Section 3.01 of the Texas Rules of Disciplinary Procedure          14, 1995 “Respondent's Objection to Visiting Judges.”
sets out the contents of a disciplinary petition as follows:       Therefore, Favaloro argues, the supreme court's appointment
                                                                   of a replacement judge on October 10, 1995, was void
  A. Notice that the action is brought by the Commission for
                                                                   because it came outside the statutory thirty-day limitations
  Lawyer Discipline, a committee of the State Bar.
                                                                   period. See TEX.R. DISCIPLINARY *836 P. 3.02. With
  B. The name of the Respondent and the fact that he or she        respect to “temporal” jurisdiction, Favaloro argues that the
  is an attorney licensed to practice law in the State of Texas.   trial court was prohibited from resetting the April 1995
                                                                   trial date because the trial court was required to begin trial
  C. The residence and principal place of practice of the          no later than 180 days after the disciplinary petition was
  Respondent, or other allegations necessary to fix venue.         filed with the district clerk. See TEX.R. DISCIPLINARY P.
                                                                   3.07. However, Texas Rule of Disciplinary Procedure 15.07,
  D. A description of the acts and conduct that gave rise to       regarding the effect of time limitations, does not include rules
  the alleged Professional Misconduct in detail sufficient to      3.02 or 3.07 among those rules with mandatory time periods.
  give fair notice to Respondent of the claims made, which         See TEX.R. DISCIPLINARY P. 15.07. Instead, rules 3.02
  factual allegations may be grouped in one or more counts.        and 3.07 fall within the provision that “all other time periods
                                                                   herein provided are directory only and the failure to comply
  E. The specific rules of the Disciplinary Rules of
                                                                   with them does not result in the invalidation of an act or
  Professional Conduct allegedly violated by the acts or
                                                                   event by reason of the noncompliance with those time limits.”
  conduct, or other grounds for seeking Sanctions.
                                                                   Id. Thus, even though the appointment of a replacement
  F. A demand for judgment that the Respondent be                  judge was somewhat delayed, this delay did not result in the
  disciplined as warranted by the facts and for any other          invalidation of the trial court's jurisdiction. See id. Likewise,
  appropriate relief.                                              although trial in this case was reset on a date outside the 180–
                                                                   day period, this delay did not result in the invalidation of


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)


the trial court's jurisdiction. See id. We overrule Favaloro's    because of his prior suit against the State Bar, the grievance
seventeenth and nineteenth points of error.                       committee, and Duncan. We disagree. A district court
                                                                  does not have jurisdiction to interfere with the grievance
 [5] In Favaloro's eighteenth point of error, he argues that      procedures authorized by the State Bar Act. See Board
the court acted outside of its geographic jurisdiction when       of Disciplinary Appeals v. McFall, 888 S.W.2d 471, 472
it conducted judicial appointments in Travis County and           (Tex.1994); *837 State Bar of Tex. v. McGee, 897 S.W.2d
hearings in Harris County, not Dallas County. To support          437, 438–39 (Tex.App.-Corpus Christi 1995, writ dism'd
this argument, Favaloro cites rule 3.03's provision that all      w.o.j.). Thus, Favaloro's suit in the 191 st District Court did
proceedings incident to the trial de novo must take place
                                                                  not impact the jurisdiction of the 95 th District Court over
in the county of respondent's principal place of practice.
                                                                  the disciplinary petition filed therein. We overrule Favaloro's
See TEX.R. DISCIPLINARY P. 3.03. Although Favaloro
                                                                  twentieth point of error.
complains of appointments and hearings conducted outside
Dallas County, he fails to provide any citations to the record
in support of this point of error. The rules of disciplinary
procedure require that the supreme court, which sits in                                THE JUDGMENT
Travis County, appoint an active district judge who does
not reside in the Administrative Judicial Region in which         [8] Having resolved Favaloro's jurisdictional points of
the Respondent resides to preside over a disciplinary case.      error against him, we turn now to consider his points of
TEX.R. DISCIPLINARY. P. 3.02. ppellant cites no authority,       error complaining about the judgment against him. In his
nor have we found any, to support the proposition that rule      third point of error, Favaloro argues the trial court erred in
3.02 prohibits the supreme court from conducting judicial        entering judgment because the court did not find that any
appointments in Travis County. In this case, Judge John          of the steps in Texas Rules of Disciplinary Procedure 3.01
Montgomery resided in Harris County and Favaloro resided         through 3.14, pertaining to trial de novo in the district court,
in Dallas County. Thus, Judge Montgomery's appointment           were followed. See TEX.R. DISCIPLINARY P. 3.01–3.14.
complied with rule 3.02. Additionally, we note that Favaloro     Favaloro does not argue that any violation of the rules
filed an objection to Judge Montgomery who then removed          pertaining to trial occurred, merely that the trial court erred
himself from the case and referred the matter to the Supreme     in refusing Favaloro's request for findings on each of the
Court for appointment of a replacement judge. Thus, we           steps in rules 3.01 through 3.14. While the trial court was
conclude Favaloro's challenge to the trial court's jurisdiction  required to follow the rules concerning the conduct of trial,
on this basis is without merit. We overrule Favaloro's           along with pretrial and post-trial matters, we find no support
eighteenth point of error.                                       for Favaloro's argument that the trial court was also required
                                                                 to find that it had followed the rules, nor does Favaloro cite
 [6] [7] In his twentieth point of error, Favaloro argues the us to any authority imposing such a requirement. We overrule
                                                                 Favaloro's third point of error.
trial court erred when it interfered with the 191 st District
Court's jurisdiction. On April 14, 1994, Favaloro filed in
                                                                  [9] [10] In his fourth point of error, Favaloro first argues
the 191 st District Court an original petition against the       the trial court erred in entering judgment and charging the
State Bar of Texas, the grievance committee, and Eleanora        jury because the grievance committee never found just cause
Duncan, chairperson of the grievance committee. In his           on the charges. Favaloro's “just cause” argument refers to the
petition, Favaloro sought temporary relief enjoining the State   requirement under the Texas Rules of Disciplinary Procedure
Bar, the grievance committee, and Duncan from (1) enforcing      that the grievance committee appoint an investigatory
against Favaloro the rules of disciplinary procedure relating    committee to determine whether “just cause” exists for a
to the confidentiality of the investigatory panel's proceedings, complaint against an attorney. See TEX.R. DISCIPLINARY
see TEX.R. DISCIPLINARY P. 2.07, 2.11, 2.15, 15.10,              P. 2.11. However, nothing in the Texas Rules of Disciplinary
15.11, and (2) proceeding further with the grievance against     Procedure specifically requires the Commission to plead and
him. On December 16, 1994, the Commission for Lawyer             prove a finding of just cause. Wade v. Commission for Lawyer
Discipline filed a disciplinary petition against Favaloro in the
                                                                 Discipline, 961 S.W.2d 366, 371 (Tex.App.-Houston [1 st
     th
95      District Court of Dallas County. Favaloro contends       Dist.] 1997, no pet.). In fact, by the time a complaint reaches
that the 191 st District Court had dominant jurisdiction         the district court, other rules, such as 2.11 and 2.13, have



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)


ensured that the finding of just cause has already been made.     and filing frivolous motions. See TEX. DISCIPLINARY R.
Id.; see TEX.R. DISCIPLINARY P. 2.11, 2.13. Moreover,             PROF'L CONDUCT 3.01, 3.03(a)(1), 8.02(a), 8.04(a)(3),
the record in this case contains letters from the Office of the   reprinted in TEX. GOV'T CODE ANN., tit. 2, subtit. G app.
General Counsel of the State Bar of Texas indicating that the     A (Vernon 1998) (TEX. STATE BAR R. art. X, § 9). Under
grievance committee believed Favaloro violated rules 3.01,        these circumstances, we conclude Favaloro had fair notice of
3.02, 3.03(a)(1), 3.04(c)(1), 3.04(c)(2), 8.02(a), 8.04(a)(1),    the charges against him, and the pleadings supported the jury
8.04(a)(2), and 8.04(a)(3) of the Texas Disciplinary Rules        charge. We overrule Favaloro's fourth point of error to the
of Professional Conduct and that the Grievance Committee          extent it argues Favaloro did not receive fair notice of the
Panel's decision in the matter was unanimous. While the           charges against him and Favaloro's thirteenth point of error.
letters do not use the words “just cause,” they constitute
sufficient evidence to show the investigatory committee made
such a finding. See Wade, 961 S.W.2d at 372. We overrule
                                                                                THE SCHEDULING ORDER
Favaloro's fourth point of error to the extent it complains
about a finding of “just cause.”                                  [14] In his fifth point of error, Favaloro complains that the
                                                                 trial judge who ultimately presided over this case erred in
                                                                 setting aside a January 27, 1995 scheduling order entered
                           NOTICE                                by the first judge appointed to hear this case and overruling
                                                                 Favaloro's objections to witnesses and other matters regarding
 [11]     [12] In the second part of his fourth point of the order. Favaloro appears to complain that the Commission
error, Favaloro argues he did not have fair notice of the        should not have been allowed to call witnesses at trial in
charges against him until the court read the charges to the      April 1996 because it did not comply with the disclosure
jury. Similarly, in his thirteenth point of error, Favaloro      requirements imposed by the January 27, 1995 scheduling
complains that the trial court erred in charging the jury        order. We disagree.
because no pleadings supported the charge. We liberally
construe pleadings in favor of the pleader, particularly when     [15] [16] [17] The record contains a January 27, 1995
the complaining party has not filed any special exceptions.      scheduling order entered by Judge Montgomery setting an
Boyles v. Kerr, 855 S.W.2d 593, 601 (Tex.1993) (op. on           April 3, 1995 deadline for the Commission to disclose its
reh'g); Spiers v. Maples, 970 S.W.2d 166, 168 (Tex.App.-         fact and expert witnesses. However, on February 14, 1995,
Fort Worth 1998, no pet.); Bank One, Tex., N.A. v. Stewart,      Favaloro objected to Judge Montgomery under section 74
                                                th               of the Texas Government Code. See TEX. GOV'T.CODE
967 S.W.2d 419, 431 (Tex.App.-Houston [14 Dist.] 1998,
no pet.) (op. on reh'g). Pleadings shall give fair notice of the ANN. § 74.053 (Vernon 1998). Once a party makes a
claim or defense asserted to provide the opposing party with     timely objection to an assigned judge, the assigned judge's
enough information to enable him to prepare a defense or         disqualification is mandatory. Amateur Athletic Found. v.
answer to the defense asserted. TEX.R. CIV. P. 45(b), 47(a);     Hoffman, 893 S.W.2d 602, 602–03 (Tex.App.-Dallas 1994,
Bank One, 967 S.W.2d at 430. A petition is sufficient if a       no writ). An objection to an assigned judge is timely if made
 *838 cause of action or defense may be reasonably inferred      before the assigned judge, sitting on the bench in open court,
from what is specifically stated. Bank One, 967 S.W.2d at        calls the case to hearing or to trial. Id. at 603 Any order
430.                                                             entered by the assigned judge then becomes a nullity. Id.
                                                                 Judge Montgomery entered an order referring this case back
 [13] The original disciplinary petition filed against Favaloro to the supreme court for appointment of a replacement judge.
specified that he had violated rules 3.01, 3.02, 3.03(a)(1),     The supreme court appointed a replacement judge on October
3.04(c)(1), 3.04(c)(2), 8.02(a), 8.04(a)(1), 8.04(a)(2), and     10, 1995. Thus, by Favaloro's request, there was no judge
8.04(a)(3) of the Texas Disciplinary Rules of Professional       assigned to try the case in April 1995. At trial on April 15,
Conduct. The trial court charged the jury on the issues of       1996, Favaloro argued that the Commission did not comply
whether Favaloro had violated these rules by, among other        with the January 27, 1995 scheduling order. However, the
things, making false statements to the tribunal, engaging        scheduling order was a nullity once Favaloro objected to
in conduct involving deceit or misrepresentation, making         Judge Montgomery and the supreme court appointed a
statements concerning the qualifications or integrity of a       replacement. See id. Accordingly, we overrule Favaloro's
judge with reckless disregard as to their truth or falsity,      fifth point of error.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)



                                                              rule 8.02 1 of the Texas Disciplinary Rules of Professional
 [18] [19] In his fifteenth point of error, Favaloro argues Conduct. Favaloro discusses the jury's findings and quotes
the trial court erred in denying his motion for continuance   excerpts from the jury charge but does not support his
after refusing to enforce the January 27, 1995 scheduling     arguments with any authority. In his fourteenth point of error,
order. The record contains Favaloro's oral request for a      Favaloro complains that the trial court erred in refusing his
continuance in order to designate witnesses. This oral motion jury issues and definitions. He does not explain, nor does he
does not satisfy the provisions of rule 251 of the Texas      provide any support for, the proposition that his submitted
Rules of Civil Procedure. See TEX.R. CIV. P. 251. When        issues and definitions were “proper.” In his twenty-first point
the provisions of rule 251 have not been satisfied, it will   of error, Favaloro complains that the trial court erred in
be presumed that the trial court did not abuse its discretion overruling his objections to the Commission's counsel. In his
in denying a continuance. Metro Aviation, Inc. v. Bristow     twenty-second point of error, Favaloro complains that the trial
Offshore Helicopters, Inc., 740 S.W.2d 873, 874 (Tex.App.-    court erred in sustaining the Commission's objections to his
Beaumont 1987, no writ); *839 Ohlhausen v. Thompson,          exhibits. Favaloro does not explain or support his contention
                                               th
704 S.W.2d 434, 436 (Tex.App.-Houston [14 Dist.] 1986,        that the trial court erred in overruling his objections to the
no writ). We overrule Favaloro's fifteenth point of error.    Commission's counsel, and he does not set forth with any
                                                              particularity the reasons why the trial court erred in sustaining
                                                              the Commission's objections to Favaloro's exhibits. We are
                                                              not responsible for making Favaloro's argument for him.
                       THE VERDICT

 [20] In his sixth point of error, Favaloro argues the trial        [22] Former rule of appellate procedure 74(f) 2 required that
court erred in entering judgment on the verdict and charging       a brief to this Court contain, among other things, a statement
the jury because the judgment references the verdict, the          of the facts of the case, supported by record references,
verdict does not conform to the pleadings, and the judgment        and a clear and concise argument for the contention made
therefore does not conform to the pleadings. Favaloro does         with appropriate citations to authorities and the *840
not direct us to any place in the record where he objected to      record. See TEX.R.APP. P. 74(f) (former rules). Because,
the jury charge and obtained a ruling. Instead, Favaloro cites     in these points of error, Favaloro does nothing more than
generally to the jury charge, the judgment, the first and second   summarily state his point of error, without citation to legal
amended disciplinary petitions, and the trial amendment to         authority or substantive analysis, we conclude he has failed to
the disciplinary petition. A comparison of these documents         preserve these arguments for review. See Trenholm v. Ratcliff,
shows that the judgment stated Favaloro had violated rules         646 S.W.2d 927, 934 (Tex.1983); Bowles v. Clipp, 920
3.03(a)(1), 8.02(a), and 8.04(a)(3) of the Texas Disciplinary      S.W.2d 752, 756 (Tex.App.-Dallas 1996, writ denied); Tacon
Rules of Professional Conduct, the jury found that Favaloro        Mechanical Contractors, Inc. v. Grant Sheet Metal, Inc., 889
had violated these rules, and the disciplinary petition alleged    S.W.2d 666, 671 (Tex.App.-Houston [14 th Dist.] 1994, writ
that Favaloro had violated these rules, among others. We           denied). Accordingly, we overrule Favaloro's seventh, eighth,
overrule Favaloro's sixth point of error.                          ninth, tenth, eleventh, twelfth, fourteenth, twenty-first, and
                                                                   twenty-second points of error.

    MATTERS NOT PRESERVED FOR REVIEW
                                                                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
 [21] In his seventh, eighth, and ninth points of error,
Favaloro complains that the trial court erred in entering           [23] In his sixteenth point of error, Favaloro complains of
judgment on the verdict because the verdict was never              the trial court's failure to file findings of fact and conclusions
rendered, the judge erroneously created a hung jury, and           of law. Rule 296 of the Texas Rules of Civil Procedure
the judge discharged the jury without returning them for           provides for requests for findings of fact and conclusions
further deliberation on an incomplete verdict. In raising these    of law. See TEX.R. CIV. P. 296. By its terms, it is only
arguments, Favaloro does not cite to the clerk's record or the     applicable in a case tried without a jury. Id. Thus, the rule does
reporter's record. In his tenth, eleventh, and twelfth points      not apply in this case which was, as previously discussed, a
of error, Favaloro complains that the trial court erred in         jury trial. We overrule Favaloro's sixteenth point of error.
entering judgment on the verdict and charging the jury under


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Favaloro v. Commission for Lawyer Discipline, 13 S.W.3d 831 (2000)


                                                                   of suspension may be stayed during the pendency of appeals
                                                                   therefrom if the district court finds, upon competent evidence,
                                                                   that “the Respondent's continued practice of law does not
                     ATTORNEY'S FEES                               pose a continuing threat to the welfare of Respondent's clients
                                                                   or to the public.” TEX.R. DISCIPLINARY P. 3.14. After
 [24] [25] [26] In his twenty-third point of error, Favaloro
                                                                   judgment was entered against him, Favaloro had the burden to
complains that the trial court erred in disregarding the jury
                                                                   prove his continued practice of law did not pose a threat. See
finding on attorney's fees. Favaloro's complaint addresses the
                                                                   id.; Wade, 961 S.W.2d at 373. Favaloro has failed to direct us
trial court's decision, reflected in the final judgment, that “the
                                                                   to any place in the record where he filed a motion or requested
uncontroverted evidence established that a reasonable fee for
                                                                   that his suspension be stayed. Under these circumstances, we
preparation and prosecution of this suit was $25,000.” We
                                                                   conclude that Favaloro failed to carry his burden of proving
note that Favaloro has only provided this Court with a partial
                                                                   that his continued practice of law did not pose a threat. See
reporter's record, and his only citation to the record under
                                                                   Wade, 961 S.W.2d at 373. We overrule Favaloro's twenty-
this point of error is to the trial court's final judgment. Points
                                                                   fourth point of error.
of error dependent on the state of the evidence cannot be
reviewed without a complete record. Dob's Tire & Auto Ctr.
v. Safeway Ins. Agency, 923 S.W.2d 715, 720 (Tex.App.-
Houston [1 st Dist.] 1996, writ dism'd w.o.j.). If the appellant                     PROBATED SENTENCE
fails to bring forward a complete record, the points of error
                                                                            [28] In a single cross-point, the Commission argues that
dependent on the state of the evidence will be deemed to have
                                                                           the trial court erred in fully probating Favaloro's suspension
been waived. See id. Because Favaloro has not provided this
                                                                           from the practice of law. The trial court has broad discretion
Court with a complete reporter's record with which to review
                                                                           to determine whether an attorney guilty of professional
the trial court's award of attorney's fees, he has waived review.
                                                                           misconduct should be reprimanded, suspended, or disbarred.
We overrule Favaloro's twenty-third point of error.
                                                                           Butler v. Commission for Lawyer *841 Discipline, 928
S.W.2d 659, 666 (Tex.App.-Corpus Christi 1996, no writ).
                                                                           After reviewing the record, we cannot conclude that the
                   STAY OF JUDGMENT                                        trial court's decision to probate Favaloro's suspension was an
                                                                           abuse of discretion. We overrule the Commission's sole cross
 [27] Although the trial court fully probated his suspension,              point.
Favaloro raises the argument in his twenty-fourth point of
error that the trial court erred in failing to stay judgment               We affirm the trial court's judgment.
pending appeal, citing rule 3.14 of the Texas Rules of
Disciplinary Procedure. Rule 3.14 provides that a judgment


Footnotes
1       Although Favaloro's eleventh point of error refers to rule 8.03(a), which imposes a duty on lawyers to report the misconduct of other
        lawyers, we conclude Favaloro's eleventh point of error actually relates to rule 8.02(a) prohibiting false statements concerning the
        qualifications or integrity of a judge. We note that violation of rule 8.03(a) was not alleged in the disciplinary petition and was not
        submitted to the jury.
2       Effective September 1, 1997, the Texas Supreme Court repealed the then-existing rules of appellate procedure and replaced them
        with the current rules of appellate procedure. In civil cases, the current rules of appellate procedure apply to cases in which the notice
        of appeal or the brief (depending on the circumstances) was filed after September 1, 1997. In all other civil cases, the repealed rules
        apply. In this case, the appeal was perfected on April 17, 1996, and Favaloro's brief was filed on February 7, 1997. Therefore, the
        former rules of appellate procedure apply to this case.


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                           6
In re Doe, 19 S.W.3d 249 (2000)


                                                                  for a court order authorizing her to consent to an abortion
                                                                  without notifying her parents. Our Court is called upon to
                     19 S.W.3d 249
                                                                  determine what the Legislature intended in Texas's parental
                 Supreme Court of Texas.
                                                                  notification statute when it wrote that a court “shall enter
                      In re Jane DOE.                             an order” that a minor is “authorize[d] ... to consent to
                                                                  the performance of [an] abortion” if she demonstrates “by
            No. 00–0140.       |    Feb. 25, 2000.                a preponderance of the evidence [that she] is mature and
                                                                  sufficiently well informed to make the decision to have
Pregnant minor filed application for a court order authorizing    an abortion performed without notification to either of her
her to consent to abortion without notifying her parents. The     parents....” TEX. FAM.CODE § 33.003(i). We are not called
trial court denied application, finding that minor was not        upon to decide the constitutionality or wisdom of abortion.
sufficiently well informed to make decision without notifying     Arguments for or against abortion do not advance the issue
her parents. Minor appealed. The Court of Appeals affirmed.       of statutory construction presented by this case. Instead, our
Granting minor's petition for review, the Supreme Court,          sole function in this case is to interpret and apply the statute
Phillips, C.J., held, as matters of first impression, that: (1)   enacted by our Legislature.
Family Code did not prohibit Supreme Court from releasing
opinion to public; (2) review of denial of order was subject      The trial court in this case concluded that although the minor
to legal and factual sufficiency standards; (3) requirements      “shows signs of being mature, she has not demonstrated that
to be mature and sufficiently well informed would be met if       she is sufficiently well informed about the medical procedures
minor was capable of reasoned decision making and decision        and the emotional impact of the procedure.” The court of
was not based on impulse; and (4) trial court must consider       appeals affirmed, and the minor has appealed to this Court.
totality of circumstances in making decisions as to whether       We conclude that in this case, the minor has not met the
minor was mature and sufficiently well informed.                  statutory standard. Because this Court has not previously
                                                                  provided guidance to trial and appellate courts about what a
Reversed and remanded to the trial court.                         minor must show under section 33.003 of the Texas Family
                                                                  Code to demonstrate that she is mature and sufficiently well
Enoch, J., concurred in part and filed a separate opinion, in     informed, we remand this case to the trial court in the interest
which Baker, Hankinson, and O'Neill JJ., joined.                  of justice. In so doing, we direct that upon remand, the
                                                                  proceedings in the trial court must be concluded as if Doe's
Owen, J., concurred in part and filed a separate opinion, in      application had been filed the day after our opinion issues.
which Phillips, C.J., joined in part.                             See TEX. FAM.CODE § 33.003(h). In the event that the
                                                                  minor requires additional time after issuance of this opinion to
Hecht, J., filed a dissenting opinion, in which Abbott, J.,       prepare for a hearing, she may, of course, request an extension
joined.                                                           of time. See id.



                                                                                                 I
                      *250 OPINION
                                                                  Jane Doe is a pregnant, unmarried minor. Her eighteenth
Chief Justice PHILLIPS delivered the opinion of the Court
                                                                  birthday will occur within a few months. She lives at home
as to Parts I–VI and a concurring opinion as to Part VII, all
                                                                  with her parents, and she has not been emancipated. Pursuant
of which Justice GONZALES joins. Justice ENOCH, Justice
                                                                  to Family Code section 33.003, she sought an order from
BAKER, Justice HANKINSON, and Justice O'NEILL join
                                                                  the trial court allowing her to consent to an abortion without
in Parts I, II, and IV–VI of the Court's opinion and in the
                                                                  having to notify either of her parents. See TEX. FAM.CODE
judgment. Justice OWEN joins in Parts I, II, and III of the
                                                                  § 33.003.
Court's opinion and in the judgment. Justice HECHT and
Justice ABBOTT join in Parts II and III of the Court's opinion.
                                                                  Jane Doe was represented by counsel of her choice, and
This is a confidential appeal from a court of appeals' decision   as the Family Code requires, the trial court appointed a
affirming a trial court's *251 denial of a minor's application    guardian ad litem. See id. § 33.003(e). At the conclusion of



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
In re Doe, 19 S.W.3d 249 (2000)


a hearing, the trial court denied Jane Doe's application and                     person designated to receive the order
issued written findings and conclusions in accordance with                       by the minor, or a governmental
Texas Family Code section 33.003(h). Jane Doe appealed to                        agency or attorney in a criminal or
the court of appeals, which affirmed the trial court's judgment                  administrative action seeking to assert
without an opinion. She now appeals to this Court. See id. §                     or protect the interest of the minor.
33.004(f). She contends that she has conclusively established
that she is mature and is sufficiently well informed to make         TEX. FAM.CODE § 33.003(l ).
a decision about terminating her pregnancy without notifying
her parents. She also has presented a limited argument that the      Similarly, Family Code section 33.004(c) prohibits the court
trial court erred in failing to conclude that notification would     of appeals from publishing its ruling:
not be in her best interest. See id. § 33.003((i). Because she
                                                                                 (c) A ruling of the court of
did not present this latter issue to the court of appeals, we will
                                                                                 appeals issued under this section is
not consider it.
                                                                                 confidential and privileged and is not
                                                                                 subject to disclosure under Chapter
Before we turn to the merits of the issues before us, however,
                                                                                 552, Government Code, or discovery,
there are two significant procedural matters that we must
                                                                                 subpoena, or other legal process. The
resolve. The first is whether the Family Code prohibits us
                                                                                 ruling may not be released to any
from releasing our opinions to the public in these types of
                                                                                 person but the pregnant minor, the
matters. The second is what standard of appellate review
                                                                                 pregnant minor's guardian ad litem,
applies in cases arising under sections 33.003 and 33.004 of
                                                                                 the pregnant minor's attorney, another
the Family Code.
                                                                                 person designated to receive the ruling
                                                                                 by the minor, or a governmental
                                                                                 agency or attorney in a criminal or
                               II                                                administrative action seeking to assert
                                                                                 or protect the interest of the minor.
 [1] Family Code sections 33.003 and 33.004 contain many
provisions designed to ensure the minor's anonymity and              TEX. FAM.CODE § 33.004(c).
the confidentiality of the judicial bypass proceeding. *252
Among these are provisions that, in effect, direct the trial         The Code's judicial bypass provisions concerning appeals
court and the court of appeals not to publicly disseminate their     in this Court do not, however, contain directives regarding
rulings. See TEX. FAM.CODE §§ 33.003(k),(l ); 33.004(c).             dissemination of opinions or rulings. The Family Code
                                                                     requires only that a “confidential appeal” shall be available
Family Code section 33.003 directs that a minor's application        to any pregnant minor to whom a court of appeals denies
to the trial court, all other documents pertaining to the            consent:
proceedings, and the trial court's ruling are confidential and
privileged. See TEX. FAM.CODE §§ 33.003(k), (l ). The                            (f) An expedited confidential appeal
statute is explicit about those who may receive notice of the                    shall be available to any pregnant
trial court's ruling:                                                            minor to whom a court of appeals
                                                                                 denies an order authorizing the minor
             (l ) An order of the court issued                                   to consent to the performance of
             under this section is confidential                                  an abortion without notification to
             and privileged and is not subject                                   either of her parents or a managing
             to disclosure under Chapter 552,                                    conservator or guardian.
             Government Code, or discovery,
             subpoena, or other legal process. The                   TEX. FAM.CODE § 33.004(f). The requirement of a
             order may not be released to any                        “confidential appeal” is not an impediment to publishing our
             person but the pregnant minor, the                      opinions. We can do so without disclosing the identity of the
             pregnant minor's guardian ad litem,                     minor, the court of appeals, or the trial court.
             the pregnant minor's attorney, another



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            2
In re Doe, 19 S.W.3d 249 (2000)


As the head of the third branch of government with regard            review standard or a legal and factual sufficiency review
to civil matters, this Court has an obligation to provide            standard. The abuse of discretion standard applies when a
guidance to lower courts through its published opinions.             trial court has discretion either to grant or deny relief based
There would be no means of insuring consistency, uniformity,         on its factual determinations. See Bocquet v. Herring, 972
and predictability of the law if the court of last resort could      S.W.2d 19, 20–21 (Tex.1998). This standard is especially
not commit its analyses, reasoning, and decisions to writing         appropriate when the trial court must weigh competing
in opinions and disseminate those opinions to the public.            policy considerations and balance interests in determining
Without some explication from this Court of the meaning              whether to grant relief. See General Tire, Inc. v. Kepple,
of “mature and sufficiently well informed,” different courts         970 S.W.2d 520, 526 (Tex.1998). Thus, the abuse of
around the state at both the trial and appellate level would         discretion standard is typically applied to procedural or
surely arrive at very different constructions of what the statute    other trial management determinations. See, e.g., National
requires. This result would undermine the rule of law that           Med. Enters., Inc. v. Godbey, 924 S.W.2d 123, 128
undergirds our whole system of justice.                              (Tex.1996)(attorney disqualification); City of Brownsville v.
                                                                     Alvarado, 897 S.W.2d 750, 753–54 (Tex.1995)(admission of
By publicly announcing our construction of this statute, the         evidence); Chrysler Corp. v. Blackmon, 841 S.W.2d 844, 852
Legislature and the public will know the meaning that we             (Tex.1992)(discovery sanctions).
have ascribed to it, and can order their behavior accordingly.
In particular, the people, through their elected representatives,    By contrast, in this case the trial court has no discretion
will have full opportunity to change the law, if they so desire,     over the order. The statute provides that if the court
in light of the way the judiciary is interpreting and applying it.   finds that the minor is “mature and sufficiently well
                                                                     informed,” it “shall enter an order authorizing the minor
We note that we are not called upon to express an opinion            to consent to the performance of the abortion without
about the constitutionality of the provisions of the Family          notification to either of her parents....” TEX. FAM.CODE
Code *253 that prohibit the lower courts from making their           § 33.004(i)(emphasis added). Furthermore, in determining
rulings publicly available. Those questions must be decided          whether a minor is “mature and sufficiently well informed,”
another day.                                                         the trial court is not to weigh policy considerations; it simply
                                                                     makes a factual determination. When the trial court acts
                                                                     primarily as a factfinder, appellate courts normally review
                                                                     its determinations under the legal and factual sufficiency
                               III
                                                                     standards. See Bocquet, 972 S.W.2d at 21; Catalina v.
The second important procedural issue involves the standard          Blasdel, 881 S.W.2d 295, 297 (Tex.1994). We therefore apply
of review that appellate courts are to apply in reviewing trial      that standard of review to this appeal. 1
court rulings. Because section 33.004 is silent on this issue,
we look to the standards of review we apply to other trial court     Unlike the courts of appeals, our Court may only engage
decisions.                                                           in legal sufficiency review. See TEX. CONST. art. V, §
                                                                     6. In reviewing legal sufficiency, however, we may set
 [2] First, we must determine whether the “mature and                forth factors and principles for lower courts to follow in
sufficiently well informed” requirement is a question of             determining and reviewing whether a minor is “mature
fact or of law. Section 33.003 provides that the trial judge         and sufficiently well informed” to make this decision
should determine these questions by “a preponderance of the          without parental notification. See Bocquet, 972 S.W.2d
evidence.” TEX. FAM.CODE § 33.003(i). This requirement               at 21 (reasonableness and necessity of attorney's fees);
implies that the trial judge is to weigh the evidence and            Transportation Ins. Co. v. Moriel, 879 S.W.2d 10, 30–31
determine the credibility of the minor or any other witnesses.       (Tex.1994)(gross negligence).
These are typical fact-finding functions, performed by a
trial court only after hearing the minor's live testimony and
viewing her demeanor.
                                                                                                *254 IV

 [3] Next, we determine whether the trial court's factual            We turn next to the standard of proof the Legislature intended
findings on these issues are subject to an abuse of discretion       to require in the parental notification statute. The Texas


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
In re Doe, 19 S.W.3d 249 (2000)


parental notification statute was enacted against a backdrop        constitutionally required in a notification rather than a consent
of over two decades of decisions from the United States             statute, but applying Bellotti II requirements). Our Legislature
Supreme Court. One of the seminal opinions regarding                was obviously aware of this jurisprudence when it drafted the
minors and abortion is Bellotti v. Baird, 443 U.S. 622, 99          statute before us.
S.Ct. 3035, 61 L. Ed. 2d 797 (1979) (Bellotti II ). In Bellotti
a state had enacted a statute that required parental consent
before a physician could perform an abortion on a minor, with
                                                                                                    V
certain limited exceptions. A plurality of the Court reiterated
in Bellotti II what a majority of the Court had previously          Against this backdrop our Legislature, like the legislatures of
held in Planned Parenthood of Central Missouri v. Danforth,         a number of other states, has chosen to require only parental
428 U.S. 52, 74, 96 S. Ct. 2831, 49 L. Ed. 2d 788 (1976): “            notification, not parental consent. And like the other states
‘[T]he State may not impose a blanket provision ... requiring       that require only parental notification, our Legislature did not
the consent of a parent ... as a condition for abortion of an       specify the particular information a minor must have before
unmarried minor,’ ” and that it would be “inappropriate ‘to         she can be considered “sufficiently well informed” to make
give a third party an absolute, and possibly arbitrary, veto over
                                                                    the decision independently. 2
the decision of the physician and his patient to terminate the
patient's pregnancy, regardless of the reason for withholding
                                                                     *255 [4] The parental notification statute forbids a
the consent.’ ” Bellotti II, 443 U.S. at 643, 99 S. Ct. 3035
                                                                    physician from performing an abortion on a pregnant,
(plurality opinion) (quoting Danforth, 428 U.S. at 74, 96 S.Ct.
                                                                    unemancipated minor without giving notice to the minor's
2831). The Bellotti II plurality further concluded that parental
                                                                    parents at least 48 hours before the procedure. See TEX.
consent statutes would not pass constitutional muster unless
                                                                    FAM.CODE § 33.002(a). But the act allows a pregnant minor
the state provided an alternative procedure in which a minor
                                                                    who wants to have an abortion without notifying one of her
could receive authorization for an abortion. Id. (plurality
                                                                    parents to “file an application for a court order authorizing the
opinion).
                                                                    minor to consent to the performance of an abortion without
                                                                    notification to either of her parents....” TEX. FAM.CODE
Thus, the plurality concluded that a minor must be permitted
                                                                    § 33.003(a). When a minor files such an application, the
an opportunity to show “either: (1) that she is mature enough
                                                                    court “shall determine by a preponderance of the evidence”
and well enough informed to make her abortion decision, in
                                                                    whether:
consultation with her physician, independently of her parents'
wishes; or (2) that even if she is not able to make this decision     1. The minor is “mature and sufficiently well informed to
independently, the desired abortion would be in her best                 make the decision to have an abortion performed without
interests.” Id. at 643–44, 99 S. Ct. 3035 (plurality opinion).            notification to either of her parents;” or
With regard to the determination of maturity, “the peculiar
nature of the abortion decision requires the opportunity for          2. Notification would not be in the best interest of the
case-by-case evaluations of the maturity of pregnant minors.”            minor; or
Id. at 643 n. 23, 99 S. Ct. 3035 (plurality opinion). The Bellotti
                                                                      3. Notification may lead to physical, sexual, or emotional
II plurality also concluded that a parental bypass proceeding
                                                                         abuse of the minor.
must maintain the anonymity of the minor and must be
completed with “sufficient expedition to provide an effective       TEX. FAM.CODE § 33.003(i). If the court makes any of these
opportunity for an abortion to be obtained.” Id. at 644, 99         determinations, the court “shall enter an order authorizing
S.Ct. 3035 (plurality opinion). A majority of the United States     the minor to consent to the performance of the abortion
Supreme Court has subsequently approved the Bellotti II             without notification to either of her parents....” Id. Because
parental bypass requirements. See City of Akron v. Akron            the Legislature used the imperative word “shall,” we conclude
Center for Reproductive Health, Inc., 462 U.S. 416, 439–442,        that when a minor meets the statutory threshold, the trial
103 S. Ct. 2481, 76 L. Ed. 2d 687 (1983) (Akron I ) (holding           court must grant the application. See TEX. GOV'T CODE §
parental consent statute unconstitutional in light of Bellotti      311.016(2).
II ); Ohio v. Akron Center for Reproductive Health, 497
U.S. 502, 511–13, 110 S. Ct. 2972, 111 L. Ed. 2d 405 (1990)            [5] Our focus in construing this statute is to determine the
(Akron II ) (declining to decide whether parental bypass was        Legislature's intent; this we discern primarily from the plain



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               4
In re Doe, 19 S.W.3d 249 (2000)


meaning of the words chosen. See, e.g., Surgitek, Bristol–         the information, and the minor's ability to understand that
Myers Corp. v. Abel, 997 S.W.2d 598, 602 (Tex.1999);               information and deal with it responsibly.
Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d
864, 865 (Tex.1999); Liberty Mutual Ins. Co. v. Garrison           The states that have written on this issue, including Alabama,
Contractors, Inc., 966 S.W.2d 482, 484 (Tex.1998). In              Kansas, Massachusetts, Nebraska, North Carolina, and Ohio
section 33.003(i), the Legislature has succinctly stated that      require that the minor has been informed as to the alternatives
the minor must be “mature and sufficiently well informed           to abortion, to the nature of the abortion procedure and its
to make the decision to have an abortion performed without         risks, and the physical, emotional, and social consequences
notification to either of her parents....” TEX. FAM.CODE §         of either abortion or bringing the pregnancy to term. The
33.003(i). The brevity of the requirement does not, however,       Alabama Court of Civil Appeals has suggested that the
mean that it is insubstantial. The Legislature undoubtedly         information about the risks and options should be targeted to
intended the bypass procedure to be a meaningful one. In           an individual's specific circumstances. See In re Anonymous,
requiring that a minor demonstrate that she is mature and          650 So. 2d 923, 925 (Ala.Civ.App.1994). But the courts
sufficiently well informed, the Legislature took into account      are also careful to ensure that the minor understands that
the gravity and potential consequences of the irreversible         information, and has assimilated it in a mature way. To this
decision to terminate a pregnancy, and sought to assure that       end, they have inquired into how a minor might respond
the minor's decision was thoughtful and informed.                  to certain contingencies, particularly assessing whether the
                                                                   minor will seek counseling in the event of physical or
 [6] Thus, we conclude that a minor is “mature and                 emotional complications. Many courts have assessed the
sufficiently well informed to make the decision to have            minor's school performance and activities, as well as the
an abortion without notification to either of her parents”         minor's future and present life plans. A few courts have
when the evidence demonstrates that the minor is capable           explicitly assessed the minor's character and judgment
of reasoned decision-making and that her decision is not the       directly. Most of the decisions have also considered the
product of impulse, but is based upon careful consideration        minor's job experience and experience handling finances,
of the various options available to her and the benefits, risks,   particularly assessing whether the minor is aware of the
and consequences of those options. See In re Anonymous,            financial obligations inherent in raising a child. Almost
711 So. 2d 475, 477 (Ala.Civ.App.1998); In re Petition of           all courts conduct the maturity inquiry, either explicitly
Anonymous 1, 251 Neb. 424, 558 N.W.2d 784, 788 (1997);             or implicitly, against the background circumstances of the
In re Petition of Anonymous 2, 253 Neb. 485, 570 N.W.2d            minor's experience. These include the minor's relationship
836, 838–39 (1997); In re Jane Doe, 126 N.C.App. 401, 485          with her parents, whether she has social and emotional
S.E.2d 354, 356 (1997). The decisions of a number of other         support, particularly from the male who would be a father,
state courts construing similar statutes, which were available     and other relevant life experiences.
to the Legislature at the time they enacted section 33.003(i),
inform our interpretation. See Ex Parte Anonymous, 618
So. 2d 722, 725 (Ala.1993); In re Petition of Jane Doe for
                                                                                                 VI
Waiver of Notice, 19 Kan. App. 2d 204, 866 P.2d 1069, 1074–
75 (1994); *256 In re Mary Moe, 18 Mass.App.Ct. 727, 469            [7]   [8] We conclude that a trial court should take into
N.E.2d 1312, 1315 (1984); Cf. In re Anonymous, 674 So.2d           account the totality of circumstances the minor presents in
1317, 1318 (Ala.Civ.App.1995); In re Anonymous, 655 So.2d          determining whether she is mature and sufficiently well
1052, 1054 (Ala.Civ.App.1995).                                     informed. In order to establish that she is sufficiently well
                                                                   informed, the minor must make, at a minimum, three
Obviously, whether a minor is mature and sufficiently well         showings.
informed is a highly individualized decision that must take
into account the diverse background and circumstances              First, she must show that she has obtained information from
of each applicant for waiver of parental notification. An          a health-care provider about the health risks associated with
examination of decisions from other states' courts reveals         an abortion and that she understands those risks. That would
consistent themes. All of the decisions wrestle with “mature”      include an understanding of the risks associated with the
and “informed,” two concepts that overlap to some extent,          particular stage of the minor's pregnancy.
but which are also distinct. States make a distinction between



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             5
In re Doe, 19 S.W.3d 249 (2000)


Second, she must show that she understands the alternatives         showing immaturity. The United States Supreme Court has
to abortion and their implications. As with any medical             said that one of those is the fact, standing alone, that the
procedure, part of making an informed decision is knowing           pregnant female is a minor. That Court has also admonished
the available alternatives. A minor should be able to               that states and courts “may not make a blanket determination
demonstrate that she has given thoughtful consideration to her      that all minors ... are too immature to make this decision or
alternatives, including adoption and keeping the child. She         that an abortion never may be in the minor's best interests
should also understand that the law requires the father to assist   without parental approval.” Akron I, 462 U.S. at 440, 103
in the financial support of the child. See TEX. FAM.CODE §          S.Ct. 2481. A child's age, educational background or grades
154.001; see also TEX. CONST. art. XVI, § 28 (garnishment           in school, while indicative of some level of maturity, are not
of wages for court-ordered child support payments). She             conclusive on the issue of maturity. Nor is participation in
should not be required to justify why she prefers abortion          extra-curricular activities. It should also go without saying
above other options, only that she is fully apprised of her         that a minor's socio-economic status should not bear on the
options.                                                            decision.

Third, she must show that she is also aware of the emotional
and psychological aspects of undergoing an abortion, which
                                                                                                  VII
can be significant if not severe for some women. She
must also show that she has *257 considered how this                As discussed earlier in this opinion, the standard of review is
decision might affect her family relations. Although the minor      legal sufficiency. Thus, unless Jane Doe has shown as a matter
need not obtain this information from licensed, professional        of law that she is mature and sufficiently well informed, we
counselors, she must show that she has received information         would ordinarily affirm the judgment of the court of appeals.
about these risks from reliable and informed sources, so            After reviewing this record, we conclude that she has not
that she is aware of and has considered these aspects of the        established as a matter of law that she is sufficiently well
abortion procedure.                                                 informed to make the decision to have an abortion performed
                                                                    without notifying her parents. But because this is a matter of
 [9] While a minor must demonstrate a knowledge and                 first impression, in the interests of justice, we remand to the
appreciation of the various considerations involved in her
                                                                    trial court for further hearing and consideration. 3
decision, she should not be required to obtain information or
other services from any particular provider. Nor should she
be required to meet with or review materials that advocacy
or religious groups provide. The inquiry is whether she has                                CONCLUSION
obtained information on the relevant considerations from
                                                                  For the reasons we have discussed, we reverse the judgment of
reliable sources of her choosing that enable her to make a
                                                                  the court of appeals and remand this case to the trial court for
thoughtful and informed decision.
                                                                  further hearing and consideration. We have already indicated
                                                                  the time stricture within which further proceedings in the
 [10] [11] A determination of maturity necessarily involves
                                                                  trial court must be concluded. Importantly, the court should
more trial court discretion. However, if a court determines
                                                                  schedule its proceedings with the additional consideration
that a minor has not demonstrated that she is mature enough
                                                                  that it must maintain the minor's confidentiality. Section
to make a decision to undergo an abortion, then the court
                                                                  33.003 allows the trial court to give proceedings of this
should make specific findings concerning its determination so
                                                                  type “precedence over other pending matters to the extent
that there can be meaningful review on appeal. Similarly, if a
                                                                  necessary to assure that the *258 court reaches a decision
court concludes that a minor is not credible in some respect
                                                                  promptly.” TEX. FAM.CODE § 33.003(h).
that directly relates to its determination of maturity, the court
should make specific findings in that regard as well.

 [12] A minor who can show that she is sufficiently well            Justice ENOCH filed a concurring opinion, in which Justice
informed may also establish in the process that she is mature.      BAKER, Justice HANKINSON, and Justice O'NEILL join.
In making a determination of maturity, there are, however,
some criteria that should not be relied upon as conclusively



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             6
In re Doe, 19 S.W.3d 249 (2000)


                                                                       Legislature directs that the minor must demonstrate by a
Justice OWEN filed a concurring opinion, in which Chief                preponderance of the evidence (which generally means more
Justice PHILLIPS joined as to Parts I and III.                         likely than not) that she is mature and sufficiently well-
                                                                       informed, yet because the minor is the only party presenting
Justice HECHT filed a dissenting opinion, in which Justice
                                                                       evidence on these elements, there is no other evidence against
ABBOTT joins.
                                                                       which to weigh it to see if it is more likely than not.
Justice ENOCH, joined by Justice BAKER, Justice
HANKINSON, and Justice O'NEILL, concurring.                            A preponderance standard for trial court hearings cannot
I join parts I, II, IV, V, and VI of the Court's opinion,              establish the standard of review on appeal, precisely because
and I join the Court's judgment remanding this appeal in               of the unique, unopposed nature of the proceedings. Since the
the interests of justice. I disagree with parts III and VII            hearing in the trial court is not adversarial and no weighing
for two reasons. One, I believe the standard of review on              of disputed evidence can occur, there is no basis for appellate
appeal in a proceeding under the parental notification act             courts to defer to the trial courts' fact-finding function, as we
should be abuse of discretion, not factual or legal sufficiency.       would in any other ordinary appeal. In other words, unless
And two, I emphasize that in a proceeding under the                    the evidence in the record raises a question about the minor's
parental notification act, our disposition today, remand, is           credibility, the trial court is not free to simply disregard
inappropriate except in extraordinary circumstances. Because           the undisputed facts provided by the minor. Whether those
today we are construing the parental notification act for the          undisputed facts demonstrate that the minor is “mature and
first time, and because I agree it is in the interests of justice to   sufficiently well informed to make *259 the decision to have
give Jane Doe an opportunity to meet the statutory standard            an abortion” is a legal question. And as we have said before,
as the Court has construed it, I conclude this case presents           trial courts have no discretion in determining what the law is
exceptional circumstances warranting a remand.                         or in applying the law to the facts. 2

I join the Court's construction of the statutory phrase “mature        Thus, in these unique, non-adversarial, parental notification
and sufficiently well-informed to make the decision to have            proceedings, I would hold that Texas appellate courts must
an abortion performed without notification to either of her            review a trial court's decision under an abuse of discretion
parents.” 1 But I do not agree that the standard of review             standard. That is, did the trial court correctly apply the law to
for appellate review of a trial court's decision that a minor is       the undisputed facts in the record?
not mature or sufficiently well informed is factual and legal
sufficiency. Because of the nature of the unusual proceedings          Moreover, again because of the unusual nature of the
contemplated under sections 33.003 and 33.004 of the Family            proceedings, I believe this Court should review the trial
Code, I would conclude that the appropriate standard of                court's decision, rather than the court of appeals' ruling,
review is abuse of discretion.                                         for abuse of discretion because a case under the parental
                                                                       notification statute reaches us only when the court of appeals
Unlike virtually any other judicial proceeding I am aware              has affirmed the trial court's denial of a minor's application
of, this proceeding is not only “non-adversarial,” but notice          for waiver of parental notice. Thus, the focus in this Court
to the very persons (besides the minor) likely to have the             should remain on whether the trial court misapplied the law
most interest in the outcome of the hearing—the parents who            to the undisputed facts. 3
stand not to be notified of their minor child's decision—is
prohibited. And the secrecy of the proceeding assures that the         An abuse of discretion standard would not diminish the trial
hearing will be entirely one-sided.                                    court's role under the statute. It remains the trial court's role
                                                                       to determine the witness's credibility, as the trial court hears
Because of the nature of this proceeding, then, all the                the minor's testimony in person and is in the best position to
evidence in the record will be undisputed. But the standard            assess the minor's credibility. But the trial court's discretion to
the Legislature chose for trial courts to apply in determining         make credibility determinations should not be unfettered. The
whether a minor is “mature and sufficiently well informed”—            trial court cannot simply disregard the minor's uncontested
preponderance of the evidence—is typically associated                  testimony. To decide otherwise—that a trial court is free
with weighing conflicting evidence after an adversarial                to disregard the undisputed evidence despite no question of
proceeding. Thus, we have an anomalous situation—the                   veracity—would put the trial court's legal decision beyond


                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
In re Doe, 19 S.W.3d 249 (2000)


review. Consequently, whether the trial court can disregard          case presents just such an exceptional circumstance and a
the undisputed evidence should depend on whether the record          remand in the interest of justice is warranted. 8
before the court raises a significant, legitimate question about
the minor's veracity.                                                But now that this Court has announced the guiding legal
                                                                     principles, trial courts are not free to disregard those
As mentioned, the parental notification statute prohibits not        principles and substitute their own for determining whether
only general notice of the proceeding, but specific notice to        a minor demonstrates that she is mature and sufficiently well
the very people who likely would have the greatest interest          informed to make this most difficult of decisions. And while
in the minor's application—her parents. 4 It appears to me,          the possibility exists that other exceptional circumstances
therefore, that the Legislature intended for these proceedings       in some future situation might also warrant a remand, I
to be unopposed in all circumstances. That means that the            emphasize that such a result is contemplated neither by the
Legislature did not intend for the trial courts to assume            statute 9 nor by our rules. 10 The time-sensitive nature of the
the role of an opposing party and reject the undisputed              proceedings and the constitutional implications of the specter
evidence in the absence of a reasonable, factual basis to            of protracted hearings and appeals counsel very strongly
question the minor's credibility. Under similar circumstances,       against remand as an appellate disposition. And our rules
other courts have also concluded that the trial court may
                                                                     expressly preclude a court of appeals from remanding. 11
not simply choose to discredit the evidence offered by the
minor unless it is “improbable or unreasonable or is shown
                                                                     But here, where the minor has presented a record that
to be untrustworthy.” 5 In the case before us, for example,          demonstrates a high level of maturity, and where neither the
if the record revealed that, despite her testimony that she          minor nor the trial court had the benefit of guidance from
had conducted Internet research, Doe did not have access             this (or any other appellate decision) on the meaning of the
to a computer, the record itself would raise a significant,          phrase “mature and sufficiently well informed,” I believe that
legitimate question about her veracity. (Of course, no such          it is in the best interest of justice to allow the minor the
questions appear in this record.)                                    opportunity to meet the test the Court elaborates today for
                                                                     waiver under the act of notification to her parents to consent
Furthermore, I note that throughout the Family Code a trial          to the procedure. Thus, I join the Court's judgment.
court makes decisions bearing on the best interests of a child.
And appellate courts review those decisions under an abuse
of discretion standard. 6 This fact strengthens my conviction        Justice OWEN, joined by Chief Justice PHILLIPS as to Parts
that an abuse of discretion standard should apply here. In this      I and III, concurring.
case, the best interests of the child is the subject of two of the   I join in the Court's judgment reversing the court of appeals
three inquiries that the statute sets forth. The same level of       and remanding this matter to the trial court for further
review should apply to the trial court's decisions regardless        proceedings, but I cannot join the opinion of the Court in parts
of the provision under review. But the Court would apply a           IV–VII. The Court refuses to give full effect to the statutory
different level of review to the trial court's decision relating     mandate that before a minor can obtain authorization to
 *260 to maturity and adequacy of information. This cannot           proceed with an abortion without notifying one of her parents,
but lead to confusion and inconsistency.                             she must be “mature and sufficiently well informed to make
                                                                     the decision.” TEX. FAM.CODE § 33.003(i). The Court's
Nonetheless, having concluded that the standard of review            interpretation of “sufficiently well informed” falls short of
should be abuse of discretion, I cannot say that the trial           what the Legislature had in mind. Most minors will, with
court in this case demonstrably acted “without regard to             the assistance of counsel, be able to meet the requirements
                                                                     set by the Court, which are minimal. The plain language of
guiding legal principles.” 7 The primary reason for this is that
                                                                     the Family Code and its historical backdrop require a more
we have not before had the opportunity to provide guiding
                                                                     substantive showing.
legal principles. That this trial court may not have properly
comprehended what the Legislature meant by the phrase
“mature and sufficiently well informed” does not equate to
an abuse of discretion in this instance, where no published                                         I
appellate decision existed to guide the trial court. Thus, this



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               8
In re Doe, 19 S.W.3d 249 (2000)


The history of how and why the bypass procedure in section         Bellotti II plurality concluded that a minor must be permitted
33.003 of the Family Code came to be sheds light on how it         an opportunity to show “either: (1) that she is mature enough
should be construed. Over twenty years ago, the United States      and well enough informed to make her abortion decision, in
Supreme Court *261 handed down two landmark decisions              consultation with her physician, independently of her parents'
dealing with minors and abortion. See Planned Parenthood           wishes; or (2) that even if she is not able to make this decision
of Central Mo. v. Danforth, 428 U.S. 52, 96 S. Ct. 2831, 49         independently, the desired abortion would be in her best
L.Ed.2d 788 (1976); Bellotti v. Baird, 428 U.S. 132, 96 S.Ct.      interests.” Id. at 643–44, 99 S. Ct. 3035. With regard to the
2857, 49 L. Ed. 2d 844 (1976) (Bellotti I ) (issued the same day     determination of maturity, Bellotti II stated that “the peculiar
as Danforth ). In Danforth, the Supreme Court held for the         nature of the abortion decision requires the opportunity for
first time that a parent does not have an absolute “veto” over     case-by-case evaluations of the maturity of pregnant minors.”
the decision of a minor to terminate her pregnancy:                Id. at 643 n. 23, 99 S. Ct. 3035. The Bellotti II plurality also
                                                                   concluded that a parental bypass proceeding must maintain
             [T]he State may not impose a blanket                  the anonymity of the minor and must be completed with
             provision ... requiring the consent of                “sufficient expedition to provide an effective opportunity for
             a parent ... as a condition for abortion              an abortion to be obtained.” Id. at 644, 99 S. Ct. 3035.
             of an unmarried minor.... [T]he State
             does not have the constitutional                      A majority of the United States Supreme Court has
             authority to give a third party an                    subsequently approved the Bellotti II parental bypass
             absolute, and possibly arbitrary, veto                requirements. See City of Akron v. Akron Ctr. for Reprod.
             over the decision of the physician and                Health, Inc., 462 U.S. 416, 439–42, 103 S. Ct. 2481, 76
             his patient to terminate the patient's                L.Ed.2d 687 (1983) (Akron I ) (holding parental consent
             pregnancy, regardless of the reason for               statute unconstitutional in light of Bellotti II ); Ohio v. Akron
             withholding consent.                                  Ctr. for Reprod. Health, 497 U.S. 502, 510–13, 110 S. Ct.
2972, 111 L. Ed. 2d 405 (1990) (Akron II ) (declining to decide
Danforth, 428 U.S. at 74, 96 S. Ct. 2831. The Court further
                                                                   whether parental bypass was constitutionally required in a
concluded that “[a]ny independent interest the parent may
                                                                   notification rather than a consent statute, but applying Bellotti
have in the termination of the minor daughter's pregnancy is
                                                                   II requirements).
no more weighty than the right of privacy of the competent
minor mature enough to have become pregnant.” Id. at 75, 96
                                                                   A question specifically left open in United States Supreme
S.Ct. 2831.
                                                                   Court decisions is whether the parental bypass procedure
                                                                   set forth above is constitutionally mandated when a statute
In so holding, the Supreme Court said that it did not mean to
                                                                   requires only that a parent be notified that the minor is about
suggest that “every minor, regardless of age or maturity, may
                                                                   to undergo an abortion as opposed to a statute *262 that
give effective consent for termination of her pregnancy.” Id.
                                                                   requires parental consent. See, e.g., Lambert v. Wicklund,
at 75, 96 S. Ct. 2831. Consistent with that statement, the Court
                                                                   520 U.S. 292, 295, 117 S. Ct. 1169, 137 L. Ed. 2d 464 (1997)
registered its concern that there are “unquestionably greater
                                                                   (per curiam); Akron II, 497 U.S. at 510, 110 S. Ct. 2972.
risks of inability to give an informed consent” for a minor. See
                                                                   Nevertheless, there is reasoning in Bellotti II that would
Bellotti I, 428 U.S. at 147, 96 S. Ct. 2857. The Court suggested
                                                                   suggest that the United States Supreme Court might hold
that a statute requiring parental consent before a minor could
                                                                   that bypass procedures are necessary in notification statutes.
obtain an abortion might be constitutional if there were also
                                                                   The statute under consideration in Bellotti II required that a
a provision that allowed the minor to go to court to obtain
                                                                   parent be notified when a minor brought judicial proceedings
consent. Id.
                                                                   to obtain consent. See 443 U.S. at 646, 99 S. Ct. 3035.
                                                                   The Supreme Court struck down this provision, observing “
In Bellotti II, a plurality of the Supreme Court adopted what
                                                                   ‘there are parents who would obstruct, and perhaps altogether
the Court had previously suggested in Bellotti I by holding
                                                                   prevent, the minor's right to go to court.’ ” Id. at 647, 99 S.Ct.
that parental consent statutes would not pass constitutional
                                                                   3035 (quoting the district court). The Court continued, stating
muster unless the State provided an alternative procedure in
                                                                   that every minor must have the opportunity to go to court
which a minor could receive authorization for an abortion.
                                                                   without first notifying a parent:
See Bellotti v. Baird, 443 U.S. 622, 646–47, 99 S. Ct. 3035,
61 L. Ed. 2d 797 (1979) (plurality opinion) (Bellotti II ). The


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               9
In re Doe, 19 S.W.3d 249 (2000)


                                                                    The bypass procedure in section 33.003 does not mean,
  [M]any parents hold strong views on the subject of                however, that the Legislature intended for a minor to
  abortion, and young pregnant minors, especially those             proceed with an abortion based on a minimal showing.
  living at home, are particularly vulnerable to their parents'     The Legislature has required that the minor be mature
  efforts to obstruct both an abortion and their access to court.   and sufficiently well informed to make the decision. In
  It would be unrealistic, therefore, to assume that the mere       determining what the Legislature meant by those terms, it
  existence of a legal right to seek relief in superior court       again must be borne in mind that decisions of the United
  provides an effective avenue of relief for some of those who      States Supreme Court have dominated abortion law. There
  need it the most.                                                 is a substantial body of law from that Court regarding what
                                                                    a state may and may not require to demonstrate a woman's
                                                                    informed consent to an abortion. That law should guide
                             ***                                    interpretation of section 33.003.

   [E]very minor must have the opportunity—if she so desires        Given the context in which section 33.003 of the Family Code
   —to go directly to a court without first consulting or           was enacted, I can only conclude that the Legislature intended
   notifying her parents. If she satisfies the court that she is    to require minors to be informed about the decision to have
   mature and well enough informed to make intelligently the        an abortion to the full extent that the law, as interpreted by the
   abortion decision on her own, the court must authorize her       United States Supreme Court, will allow. Accordingly, I turn
   to act without parental consultation or consent.                 to what the United States Supreme Court has said regarding
   Id. (plurality opinion) (emphasis added).                         *263 informed consent and what states may require.
Undoubtedly cognizant of these holdings and admonitions
of the United States Supreme Court, the Texas Legislature
enacted amendments to the Family Code that require parental
                                                                                                   III
notification before a minor may obtain an abortion, but
the Legislature also included a bypass provision. See TEX.          The United States Supreme Court has made it clear that when
FAM.CODE §§ 33.002, 33.003. The bypass procedures                   a woman is making a decision about abortion, particularly
substantially track those set forth in Bellotti II. See id. §       when she is a minor, a state can require consideration of
33.003. A minor may apply to a court for an order authorizing       factors in addition to the physical risks of the procedure.
her to consent to an abortion without notification of a parent      Those include recognition that there are profound philosophic
or guardian. See id. The trial court may not authorize a            arguments surrounding abortion, consideration of the impact
minor to consent to an abortion unless it determines by a           that the procedure will have on the fetus, an understanding
preponderance of the evidence                                       that there may be an emotional and psychological impact
                                                                    following an abortion and later in life, and consideration of
             whether the minor is mature and
                                                                    how the decision to obtain an abortion may impact present
             sufficiently well informed to make the
                                                                    and future familial relationships.
             decision to have an abortion performed
             without notification to either of her
                                                                    With regard to the philosophic aspects of the abortion
             parents or a managing conservator or
                                                                    decision, a majority of the Court observed in Akron II that:
             guardian, whether notification would
             not be in the best interest of the minor,                           A free and enlightened society
             or whether notification may lead to                                 may decide that each of its
             physical, sexual, or emotional abuse of                             members should attain a clearer, more
             the minor.                                                          tolerant understanding of the profound
                                                                                 philosophic choices confronted by a
Id. § 33.003(i).
                                                                                 woman who is considering whether
                                                                                 to seek an abortion. Her decision will
                                                                                 embrace her own destiny and personal
                               II                                                dignity, and the origins of the other
                                                                                 human life that lie within the embryo.



                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           10
In re Doe, 19 S.W.3d 249 (2000)


                                                                    possible effects on her own.’ ” *264 Id. at 969–70, 112
Akron II, 497 U.S. at 520, 110 S. Ct. 2972.                          S.Ct. 2791 (quoting Akron I, 462 U.S. at 474, 103 S. Ct. 2481
                                                                    (O'Connor, J., dissenting)).
Other members of the Supreme Court again acknowledged
the philosophic and social aspects of the abortion decision         Initially, the Supreme Court had struck down as
in Planned Parenthood v. Casey, 505 U.S. 833, 872, 112              unconstitutional statutes that were fairly specific in their
S.Ct. 2791, 120 L. Ed. 2d 674 (1992) (plurality opinion).             requirements for informed consent to an abortion. See
They further acknowledged that when an adult woman is               Thornburgh v. American College of Obstetricians and
considering whether to have an abortion, a state may take           Gynecologists, 476 U.S. 747, 759–65, 106 S. Ct. 2169, 90
steps to ensure that the decision is thoughtful and informed:       L.Ed.2d 779 (1986); Akron I, 462 U.S. at 442–45, 103 S. Ct.
2481. However, in Casey, a majority of the Justices overruled
  Though the woman has a right to choose to terminate or
                                                                    Thornburgh and Akron I, at least in part. See Casey, 505 U.S.
  continue her pregnancy before viability, it does not at all
                                                                    at 881–87, 112 S. Ct. 2791 (plurality opinion); id. at 966–69,
  follow that the State is prohibited from taking steps to
                                                                    112 S. Ct. 2791 (Rehnquist, C.J., concurring in the judgment
  ensure that this choice is thoughtful and informed. Even
                                                                    in part and dissenting in part). Although the constitutional
  in the earliest stages of pregnancy, the State may enact
                                                                    limits on what a state may require for informed consent are
  rules and regulations designed to encourage her to know
                                                                    not entirely clear after the Supreme Court's decision in Casey,
  that there are philosophic and social arguments of great
                                                                    it is clear that a state may require a “thoughtful and informed”
  weight that can be brought to bear in favor of continuing
                                                                    decision that encourages a woman to consider that there are
  the pregnancy to full term and that there are procedures and
                                                                    “philosophic and social arguments of great weight that can
  institutions to allow adoption of unwanted children as well
                                                                    be brought to bear.” Casey, 505 U.S. at 872, 112 S. Ct. 2791
  as a certain degree of state assistance if the mother chooses
                                                                    (plurality opinion); see also Akron II, 497 U.S. at 520, 110
  to raise the child herself. “ ‘[T]he Constitution does not
                                                                    S.Ct. 2972. With regard to the emotional and psychological
  forbid a State or city, pursuant to democratic processes,
                                                                    consequences of an abortion for a minor, a majority of the
  from expressing a preference for normal childbirth.’ ” It
                                                                    Supreme Court in Akron II said: “ ‘The medical, emotional,
  follows that States are free to enact laws to provide a
                                                                    and psychological consequences of an abortion are serious
  reasonable framework for a woman to make a decision
                                                                    and can be lasting; this is particularly so when the patient
  that has such profound and lasting meaning. This, too, we
                                                                    is immature.’ ” Akron II, 497 U.S. at 519, 110 S. Ct. 2972
  find consistent with Roe 's central premises, and indeed the
                                                                    (quoting H.L. v. Matheson, 450 U.S. 398, 411, 101 S. Ct. 1164,
  inevitable consequence of our holding that the State has an
                                                                    67 L. Ed. 2d 388 (1981)).
  interest in protecting the life of the unborn.

Id. at 872–73, 112 S. Ct. 2791 (citation omitted) (emphasis
added).                                                                                            IV

In Casey, the Chief Justice, joined by three other Justices,        Today, this Court refuses to acknowledge the foregoing body
agreed with the plurality that the informed consent provisions      of law or the likelihood that our Legislature relied on it when it
at issue did not unduly burden the abortion decision. See id.       said that a minor must be “sufficiently well informed to make
at 969, 112 S. Ct. 2791 (Rehnquist, C.J., concurring in the          the decision to have an abortion.” The Court chooses to ignore
judgment in part and dissenting in part). In the Chief Justice's    that the Legislature intended section 33.003 to encompass
separate opinion, the concurring Justices observed that a state     factors other than physical risk to the pregnant minor and
“has an interest in preserving unborn life,” and that it may take   alternatives to abortion. The Legislature did not intend for
steps to ensure “that a woman's decision to abort is a well-        the “mature and sufficiently well informed requirement” of
considered one, and reasonably furthers the State's legitimate      section 33.003 to have as limited a focus as the Court ascribes
interest in maternal health and in the unborn life of the fetus.”   to it. I would hold that a minor must demonstrate more.
Id. The Chief Justice's opinion further concluded that a 24–
hour waiting period designed to give a woman time to reflect        The Court properly requires a minor to consult a health-care
on her decision “ ‘is surely a small cost to impose to ensure       provider about the general risks of an abortion. But that is
that the woman's decision is well considered in light of its        insufficient. There may be risks that are heightened for or
certain and irreparable consequences on fetal life, and the         unique to an individual. A minor cannot make a sufficiently



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              11
In re Doe, 19 S.W.3d 249 (2000)


well-informed decision about an abortion if she does not                         her decision, the State furthers the
know the risks to her of that procedure. In this regard, the                     legitimate purpose of reducing the risk
Family Code expressly allows a pregnant, unmarried minor                         that a woman may elect an abortion,
to consent to medical treatment by a physician, short of an                      only to discover later, with devastating
abortion itself. See TEX. FAM.CODE § 32.003(a)(4).                               psychological consequences, that her
                                                                                 decision was not fully informed.
The Court recognizes that just as there are physical
risks associated with an abortion, there are emotional and          Casey, 505 U.S. at 882, 112 S. Ct. 2791.
psychological consequences, which can be significant for
some women. But the Court's treatment of this aspect of the         In this same vein, these Justices explained, “[I]n order for
abortion decision—one of the most important considerations          there to be informed consent to a kidney transplant operation
—is superficial. I would require a minor to demonstrate that        the recipient must be supplied with information about risks to
she has sought and obtained meaningful counseling from              the donor as well as risks to himself or herself.” Id. at 883,
a qualified source about the emotional and psychological            112 S. Ct. 2791. No less should be required for an abortion.
impact she may experience now and later in her life as a result
of having an abortion. She should be able to demonstrate to a       The Court today gives a nod to the fact that a decision
court that she understands that some women have experienced         to have an abortion may impact relationships with family
severe remorse and regret. She should also indicate to the          members. I would require a minor to demonstrate that she
court that she is aware of and has considered that there are        has thoughtfully considered the potential impact on her
philosophic, social, moral, and religious arguments that can        relationships with her parents and other family members if
be brought to bear when considering abortion. See generally         they learn now or sometime in the future that she has had
Casey, 505 U.S. at 872, 112 S. Ct. 2791 (plurality opinion). A       an abortion. She should also exhibit some consideration of
court cannot, of course, require a minor to adopt or adhere to      how this decision may impact her future relationships, such
any particular philosophy or to profess any religious beliefs.      as those she may have with a husband or future children. A
But requiring a minor to exhibit an awareness that there            minor should also have considered the impact that continuing
are issues, including religious ones, surrounding the abortion      her pregnancy would or might have on these relationships.
decision is not prohibited by the *265 Establishment Clause.
Cf. Lemon v. Kurtzman, 403 U.S. 602, 612–13, 91 S. Ct. 2105,         While a minor must demonstrate a knowledge and
29 L. Ed. 2d 745 (1971) (holding that a statute must have a           appreciation of the various considerations involved in her
secular legislative purpose, that its principal or primary effect   decision, I agree with the Court that she should not be required
must be one that neither advances nor inhibits religion, and        to obtain counseling or other services from a particular
that it must not foster an excessive government entanglement        provider. The internet should not, however, suffice. Nor
with religion). The State's statutorily expressed interest in       should advice from laypersons who are not specifically
section 33.003 is to ensure a well-informed decision, which         trained and experienced in counseling pregnant minors
includes a mature understanding of all issues surrounding the       suffice. The “State's interest is in ensuring that the woman's
decision to have an abortion.                                       consent is informed and unpressured; the critical factor is
                                                                    whether she obtains the necessary information and counseling
An informed appreciation of the emotional and psychological         from a qualified person, not the identity of the person from
aspects of terminating a pregnancy includes an understanding        whom she obtains it.” Akron II, 497 U.S. at 518, 110 S.Ct.
of the impact the procedure will have on the fetus. As Justices     2972. I note, however, that a majority of the Supreme Court
O'Connor, Kennedy, and Souter observed in Casey, failure to         has observed that “ ‘[i]t seems unlikely that [a minor] will
obtain a full understanding of this aspect of the procedure can     obtain adequate counsel and support from the attending
lead to “devastating psychological consequences” afterwards:        physician at an abortion clinic, where abortions for pregnant
                                                                    minors frequently take place.’ ” H.L. v. Matheson, 450 U.S.
             Nor can it be doubted that most women                  398, 410, 101 S. Ct. 1164, 67 L. Ed. 2d 388 (1981) (quoting
             considering a abortion would deem                      Planned Parenthood v. Danforth, 428 U.S. 52, 91, 96 S.Ct.
             the impact on the fetus relevant, if                   2831, 49 L. Ed. 2d 788 (1976) (concurring opinion)). By the
             not dispositive, to the decision. In                   same token, it seems unlikely that a minor would obtain all
             attempting to ensure that a woman                      the information necessary for a well-informed decision about
             apprehend the full consequences of


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             12
In re Doe, 19 S.W.3d 249 (2000)


proceeding with an abortion, such as medical information,             have an abortion might have on her relationships with her
solely from a religious organization or an advocacy group.            parents or others or her future relationships.

                                                                      Because Jane Doe's proof was deficient, the trial court did
                                                                      not err in denying her application. I agree with the Court,
                                V
                                                                      however, that because no court has ever construed section
I agree with the Court that Jane Doe has not established              33.003, this matter should be remanded in the interest of
as a matter of law that *266 she is sufficiently well                 justice.
informed to make the decision to have an abortion performed
without notification of one of her parents. With regard to the        Accordingly, I join only in parts I, II, and III of the Court's
emotional and psychological consequences of an abortion,              opinion, and I join the judgment.
Jane Doe testified that she understood that there “is some
emotional factor that can distress you and there is a slight
                                                                      Justice HECHT, joined by Justice ABBOTT, dissenting.
risk of infection, not much.” When asked if she anticipated
                                                                      The Court today deals a heavy blow to parents' fundamental,
seeking additional counseling if she were authorized by the
                                                                      constitutional rights to raise their children, rights the
Court to consent to an abortion, she said, “I haven't thought
                                                                      Legislature had absolutely every intention of protecting by
about it, but I think I do not need further counseling. I feel that
my decision, and [sic] once it is followed through, would be          passing the Parental Notification Act in 1999. 1 Described by
fine. I am aware of it.” She also testified that she had talked       one of its sponsors, Senator Florence Shapiro, as a “parental
with an adult relative who had an abortion as a minor. That           rights bill”, the Act was plainly meant to encourage minors
relative told Jane Doe that she has not regretted her decision.       to seek their parents' advice and counsel in making what
Jane Doe had also talked to two of her friends who had                the United States Supreme Court has sympathetically called
become pregnant as minors and were raising their respective           the “grave and indelible” 2 decision whether to have an
children. One was of college age and told Jane Doe that “she          abortion. The Act permits a judge to authorize a minor to
really wishes that she hasn't [sic] had her child.” This friend       make the decision herself if she is “mature and sufficiently
is currently unable to attend college or to support herself and       well informed”. But, explains the Court, all that really
her child, and she intends to move back in with her parents.          means is that a minor must know something of the health
Jane Doe's other friend is fifteen and has married the father         risks of the abortion procedure (which is not too hard,
of her child. Jane Doe perceives that they are having “a very          *267 since for most women the physical risks are easily
hard life,” and her friend told her that “they wish they could        assessed), the alternatives to abortion (although she need not
take it back.” Jane Doe also talked to a friend who has had an        explain her choice among them), and, from “reliable and
abortion. That friend told her that her own decision to have          informed sources”, 3 whatever that means, the emotional and
an abortion was “a good thing” and that she does not regret it.       psychological aspects of having an abortion. To think that a
                                                                      minor should choose abortion based merely on such antiseptic
The fact that Jane Doe has sought advice from friends and             considerations trivializes the decision. As the Court reads the
family indicates that she is seeking information as a mature          statute, no one need counsel a minor, as her parents should
person would do. Minors in Jane Doe's position should                 if they were told of her situation, that the family, social,
not be discouraged from asking for counsel and support                moral, and religious aspects of her decision may radically
from people who know and care about them. But talking to              affect her life, her family, and her future. Of such things—the
friends and family and obtaining anecdotal information is not         really important part of the calculus of the abortion decision
equivalent to receiving in-depth counseling and information           —a minor can be largely unappreciative and still be, in the
from sources qualified by training and experience. She                Court's view, well informed. She need not have the benefit of
expressed no appreciation that many women experience                  differing viewpoints; she may obtain all her information from
emotional and psychological problems as a consequence of              abortion proponents. “Well informed”, for the Court, means
their decision or why that is so.                                     only that a minor has thought about what she knows, not that
                                                                      she knows what to think about.
With regard to alternatives to abortion, Jane Doe exhibited
only the most superficial consideration. Finally, she did not         The Court does not base its statutory interpretation of
demonstrate that she has considered the impact a decision to          “mature” and “well informed” on the ordinary meanings of


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              13
In re Doe, 19 S.W.3d 249 (2000)


those words, or on the purposes the Legislature intended                  for authorization to have an abortion without notifying her
them to achieve, or on the United States Supreme Court                    parents.
cases from which they were undoubtedly drawn, but on its
own predilections. Other states' laws cited by the Court vary             At the hearing, Doe was asked what kind of information she
widely, some specifying the information a woman must be                   had obtained and how she had made her decision. Her entire
given, others prescribing only a general standard, and none               testimony on this subject is as follows:
shedding more than a faint light on the proper construction of
Texas' statute. The result of today's decision is that it is not             *268 Q And what kind of information did you look at to
much harder now for a minor to obtain an abortion without                   evaluate your options?
telling her parents than it was before the Parental Notification
                                                                            A I got information on abortion and that procedure and
Act was passed. Mostly, the Legislature has wasted a lot of
                                                                            what goes on with it and process of adoption and what
time and energy. Before the statute a minor needed a willing
                                                                            it would actually be to have the child and I looked them
clinic; now she just needs a lawyer, whose fees will be paid
                                                                            over and I decided the abortion would be the best for me
by the State.
                                                                            personally.

The essential intent of the Parental Notification Act, as I read            Q Briefly describe for the Court, I mean briefly, your
it, is that if the State is going to cut off a parent's right to advise     understanding of what the abortion procedure entails.
a minor about her pregnancy, and to authorize the minor to
choose abortion without the benefit of parental involvement,                A Okay. Well, I know I would have to get up and go to
then the State must ensure that the minor has had the same                  Planned Parenthood early and take a slight sedative, so
kind of assistance in making her decision that a parent should              be less painful, and they would flush it out and suck out,
provide. The last thing the State should want to hear is a                  remove it, and I would have to go out—to go back in a
minor's belated cry: “Why didn't someone tell me?” It is                    month to a checkup, make sure there is no infection, no
precisely that kind of assistance that the Legislature intended             hemorrhaging, and that's pretty much how they remove it.
to ensure but the Court ignores.
                                                                            Q Did the information that you examined include
                                                                            information about medical risks associated with abortion?
Because I believe the Court's construction of the Act conflicts
with its language, purposes, and sources, I dissent.                        A Well, there is a slim chance of death, a very, very rare.
                                                                            It is a pretty safe procedure, safer than actually having a
                                                                            child. There is some emotional factor that can distress you
                                  I                                         and there is a slight risk of infection, not much. It is a pretty
                                                                            safe procedure.
Jane Doe will be eighteen years old in a few months. She is a
high school senior with a high-“B” or low-“A” grade average,                Q Did you also attempt to find any information on
is involved in some extracurricular activities, and has a part-             alternatives to abortion?
time job. She has never been married and lives at home with
                                                                            A Yes, I looked at other information such as adoption and
both her parents. She has a boy friend, a recent high school
                                                                            actually having the child.
graduate, who is attending college. Doe and her boy friend
have been, in her words, “sexually active”, and Doe thinks                  Q And what information did you look at, what information
her mother is aware of that fact, although they do not discuss              did you evaluate in deciding to get an abortion as opposed
it. Doe is not sure whether her father is aware that she has                to pursuing one of those other options?
had sex.
                                                                            A Well, I just thought about my options and what would be
Doe has used birth control pills for years, but about ten                   best for me and actually the child and abortion in the long
weeks ago she discovered she was pregnant. About a month                    run I see as being most positive and best one there is.
ago she went to a Planned Parenthood office where she
received some information about abortion and, in her words,                 Q Could you explain to the Court why you made that
“partial counseling”. A week later she applied to the trial court           decision?




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    14
In re Doe, 19 S.W.3d 249 (2000)


                                                                     Asked why she did not want to involve her parents in her
  A Well, for me I feel if I were to have the child, my parents,     decision, Doe testified as follows:
  they would be slightly upset to actually know that I became
  pregnant and they are very against abortion. So, first of            Q Could you briefly describe for the Court, you have talked
  all, they wouldn't even give me that chance to have an               a little bit, but maybe a little bit more information, as to
  abortion. And I am planning after I graduate this year to go         why it is you don't believe you can tell your parents about
  off [from home] to college. And I would like to pursue my            your decision to have an abortion?
  own career. And I feel if I had the child I couldn't do any
  of that now and be a major setback. And I don't favor the            A Okay. Both of my parents are active members at our
  adoption. I know it could be done, but if I were to go nine          church.... And they strongly believe that it's not a wise thing
  months having this child, I would feel to keep it. But that          to do. It is something they do not believe in. They much
  is—I already decided that would be, would be holding me              rather me have a child. And they wouldn't even give me the
  back from my future, what I want to become. So, I decided            opportunity to have this done. They have it set in their mind
  abortion would be overall the best solution.                         what would go on. It is something they strongly disapprove
                                                                       of.
Doe has not consulted a physician. She testified that she had
talked with a close relative who had had an abortion when
she was 17. Doe's entire account of the conversation was                                           ***
that “she told me how she felt about it and what went on.”
Doe's guardian told the trial court that Doe's conversations           Q You say that your parents, you seem pretty sure that they
with her relative “were pretty limited in terms of having the          would not be in favor of abortion. Have you ... had some
real advice”. Doe also testified that she had spoken with three        general discussion with them about how they would feel
friends. One, a high school graduate, had a child and could not        if someone in their family got an abortion, or what is your
go to college but had to move in with her parents. Another,            basis for that?
age 15, was, in Doe's words, “trying to go to school and have
                                                                          A Well, when my [relative] had her abortion ... my mom
her baby, you know,” and her parents had forced her to marry.
                                                                          felt very strongly since then that it is something that
In Doe's words: “[T]hey both have a very hard life right now
                                                                          she doesn't believe in, something that she doesn't want
and they say they wish they could take it back.” A third had
                                                                          anyone else in the family to have done. She feels that
had an abortion and felt strongly that it was, according to Doe,
                                                                          the child would be a part of her and she would not give
“a good thing that she had it done so she can look into the
                                                                          me that option. She's told me before that is not a thing
future and say she's glad she had this done”. Doe did not talk
                                                                          that she does believe in. She doesn't want her daughter to
with anyone else about her decision. No one she spoke with
                                                                          go through that. It would be wrong. So, she just strongly
expressed any reservations about her having an abortion or
                                                                          disagrees with it.
about abortion in general.

Doe's guardian asked her to get counseling at a crisis                                             ***
pregnancy center, and she *269 made an appointment to
do so, but she was unable to locate the office. She testified          Q And can you tell me if there is any reason that you
that she “did further research over the internet, different sites,     wouldn't want to have your mother there when you wake
different places, for how they feel about it, you know, what           up [from the sedative after the abortion procedure]?
their procedures were about. So, I looked up on my own.” Doe
                                                                          A She wouldn't let me do it. I know for a fact she
did not give further specifics about her internet research. Doe
                                                                          wouldn't. She is very against this and she would be
has not spoken with a member of the clergy. Asked whether
                                                                          disappointed in me. She wouldn't be there to support
she thought she needed any further counseling on the abortion
                                                                          me with it. I know she wouldn't go along with it. She
procedure or alternatives to it, she said: “I haven't thought
                                                                          wouldn't be there in the first place. She totally detests the
about it, but I do not think I need further counseling. I feel
                                                                          fact of people that actually do that.
that my decision, and once it is followed through, would be
                                                                     Having heard this evidence, and after argument by the
fine. I am aware of it.”
                                                                     guardian and by Doe's attorney, the trial court made the
                                                                     following findings:



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               15
In re Doe, 19 S.W.3d 249 (2000)


                                                                        When the woman is a minor, her right is subject to two
  5. The applicant has not shown by a preponderance of                  important limitations: the State's interest in protecting the
  the evidence that: Applicant is mature and sufficiently
                                                                        welfare of all its citizens and the life of the unborn, 6 and the
  well informed to make the decision to have an abortion
                                                                        interest of parents and families in living their lives free from
  without notification to either of her parents, her managing
  conservator, or guardian.                                             undue state interference. 7 I examine each of these limitations
                                                                        in turn.
  6. The court finds that although applicant shows sign
  of being mature, she has not demonstrated that she is
  sufficiently well informed about the medical procedures
                                                                                                       A
  and the emotional impact of the procedure.
                                                                        The State has a legitimate interest in protecting its citizens'
  7. The applicant has not shown by a preponderance of the
                                                                        welfare, and it may constitutionally favor normal childbirth
  evidence that: Notifying either of the applicant's parents,
                                                                        and encourage a woman to make that choice. In Casey, the
  managing conservator or guardian would not be in her best
                                                                        Supreme Court explained:
  interest.
                                                                          Though the woman has a right to choose to terminate or
                                                                          continue her pregnancy before viability, it does not at all
                                 II                                       follow that the State is prohibited from taking steps to
                                                                          ensure that this choice is thoughtful and informed. Even
Texas' Parental Notification Act was enacted in the context               in the earliest stages of pregnancy, the State may enact
of a developing body *270 of federal constitutional law that              rules and regulations designed to encourage her to know
attempts to determine the extent of a woman's right to choose             that there are philosophic and social arguments of great
abortion and the kinds of limitations that can be placed on it.           weight that can be brought to bear in favor of continuing
Understanding this context is necessary to construe and apply             the pregnancy to full term and that there are procedures and
the Texas statute.                                                        institutions to allow adoption of unwanted children as well
                                                                          as a certain degree of state assistance if the mother chooses
A woman's right to choose abortion that the United States                 to raise the child herself. “ ‘[T]he Constitution does not
Supreme Court has recognized is not absolute. 4 The Supreme               forbid a State or city, pursuant to democratic processes,
Court explained in Planned Parenthood v. Casey:                           from expressing a preference for normal childbirth.’ ” It
                                                                          follows that States are free to enact laws to provide a
                                                                          reasonable framework for a woman to make a decision that
  At the heart of liberty is the right to define one's own                has such profound and lasting meaning.
  concept of existence, of meaning, of the universe, and of
  the mystery of human life....

     These considerations begin our analysis of the woman's                                          ***
     interest in terminating her pregnancy but cannot end
                                                                          What is at stake is the woman's right to make the ultimate
     it, for this reason: though the abortion decision may
                                                                          decision, not a right to be insulated from all others in doing
     originate within the zone of conscience and belief, it is
                                                                          so. Regulations which do no more than create a structural
     more than a philosophic exercise. Abortion is a unique
                                                                          mechanism by which the State, or the parent or guardian of
     act. It is an act fraught with consequences for others:
                                                                          a minor, may express profound respect for the life of the
     for the woman who must live with the implications of
                                                                          unborn are permitted, if they are not a substantial obstacle
     her decision; for the persons who perform and assist in
                                                                          to the woman's exercise of the right to choose.
     the procedure; for the spouse, family, and society which
     must confront the knowledge that these procedures
     exist, procedures some deem nothing short of an act of                                       *271 * * *
     violence against innocent human life; and, depending on
                                                                          It cannot be questioned that psychological well-being is a
     one's beliefs, for the life or potential life that is aborted. 5
                                                                          facet of health. Nor can it be doubted that most women



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 16
In re Doe, 19 S.W.3d 249 (2000)


  considering an abortion would deem the impact on the fetus       Among those choices, the Supreme Court has insisted, is
  relevant, if not dispositive, to the decision. In attempting     abortion:
  to ensure that a woman apprehend the full consequences
  of her decision, the State furthers the legitimate purpose                    The State has a strong and legitimate
  of reducing the risk that a woman may elect an abortion,                      interest in the welfare of its
  only to discover later, with devastating psychological                        young citizens, whose immaturity,
  consequences, that her decision was not fully informed. If                    inexperience, and lack of judgment
  the information the State requires to be made available to                    may sometimes impair their ability
  the woman is truthful and not misleading, the requirement                     to exercise their rights wisely. That
  may be permissible.                                                           interest, which justifies state-imposed
                                                                                requirements that a minor obtain his or
                                                                                her parent's consent before undergoing
                             ***                                                an operation, marrying, or entering
                                                                                military service, extends also to the
  [W]e permit a State to further its legitimate goal of
                                                                                minor's decision to terminate her
  protecting the life of the unborn by enacting legislation
  aimed at ensuring a decision that is mature and informed,                     pregnancy. 12
  even when in so doing the State expresses a preference for
  childbirth over abortion. In short, requiring that the woman
  be informed of the availability of information relating to
                                                                                                   B
  fetal development and the assistance available should she
  decide to carry the pregnancy to full term is a reasonable       A minor's right to choose to have an abortion can be restricted
  measure to ensure an informed choice, one which might            not only by the State's interest in her welfare but by the interest
   cause the woman to choose childbirth over abortion. 8           of her parents and the interest of the family unit. 13 These
To sum up, the Supreme Court stated: “[t]he woman's liberty        interests are subject to constitutional protection. The Supreme
[to choose abortion] is not so unlimited ... that from the         Court has stated:
outset the State cannot show its concern for the life of the
unborn....” 9 “Only where state regulation imposes an undue
                                                                     [T]he demonstration of commitment to the child through
burden on a woman's ability to make this decision does the
                                                                     the assumption of personal, financial, or custodial
power of the State reach into the heart of the liberty protected
                                                                     responsibility *272 may give the natural parent a stake in
by the Due Process Clause.” 10
                                                                     the relationship with the child rising to the level of a liberty
                                                                     interest.
The State's interest is particularly acute when the woman is a
minor. The Supreme Court
                                                                                                 ***
             has held that the States validly may
             limit the freedom of children to                        [T]he family has a privacy interest in the upbringing and
             choose for themselves in the making                     education of children and the intimacies of the marital
             of important, affirmative choices                       relationship which is protected by the Constitution against
             with potentially serious consequences.                  undue state interference. 14
             These rulings have been grounded                      This Court has also recognized the constitutional rights of
             in the recognition that, during the                   parents in the relationship with their children. 15
             formative years of childhood and
             adolescence, minors often lack the                    Specifically with respect to parental involvement in a minor's
             experience, perspective, and judgment                 decision whether to have an abortion, the Supreme Court has
             to recognize and avoid choices that                   explained:
             could be detrimental to them. 11
                                                                     [T]he guiding role of parents in the upbringing of their
                                                                     children justifies limitations on the freedoms of minors....
                                                                     “The child is not the mere creature of the State; those


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              17
In re Doe, 19 S.W.3d 249 (2000)


  who nurture him and direct his destiny have the right,            to make important decisions. As immature minors often
  coupled with the high duty, to recognize and prepare him          lack the ability to make fully informed choices that take
  for additional obligations.” “The duty to prepare the child       account of both immediate and long-range consequences, a
  for ‘additional obligations' ... must be read to include          State reasonably may determine that parental consultation
  the inculcation of moral standards, religious beliefs, and        often is desirable and in the best interest of the minor. It
  elements of good citizenship.” This affirmative process of        may further determine, as a general proposition, that such
  teaching, guiding, and inspiring by precept and example           consultation *273 is particularly desirable with respect
  is essential to the growth of young people into mature,           to the abortion decision—one that for some people raises
  socially responsible citizens.                                    profound moral and religious concerns. 16
                                                                  The Supreme Court has held that a parent cannot have
  We have believed in this country that this process, in large
                                                                  an absolute and arbitrary veto over a child's choice of an
  part, is beyond the competence of impersonal political
  institutions. Indeed, affirmative sponsorship of particular     abortion. 17 But by the same token, a parent's right to be
  ethical, religious, or political beliefs is something we        involved in a child's decisions cannot be abrogated without
  expect the State not to attempt in a society constitutionally   sufficient reason.
  committed to the ideal of individual liberty and freedom
  of choice. Thus, “[i]t is cardinal with us that the custody,
  care and nurture of the child reside first in the parents,                                   III
  whose primary function and freedom include preparation
  for obligations the state can neither supply nor hinder.”       In the context of this developing federal constitutional
                                                                  law, Texas' Parental Notification Act was passed, as
                                                                  its abundant history repeatedly emphasizes, to encourage
                                                                  parental participation in a minor's decision to have an
                            ***
                                                                  abortion, to discourage abortion generally, and to discourage
  [T]he parental role implies a substantial measure of            teen pregnancy with the warning that an abortion without
  authority over one's children. Indeed, “constitutional          parental involvement would not be readily available. The
  interpretation has consistently recognized that the parents'    Act prohibits a physician, with certain exceptions, from
  claim to authority in their own household to direct the         performing an abortion on an unemancipated minor without
  rearing of their children is basic in the structure of our      giving a parent, managing conservator, or guardian at least 48
  society.”                                                       hours' actual notice. 18 One exception to this prohibition is
                                                                  that a court may grant a minor's application to consent to an
    Properly understood, then, the tradition of parental          abortion without the prescribed notice if the court determines,
    authority is not inconsistent with our tradition of           by a preponderance of the evidence, that either (1) “the minor
    individual liberty; rather, the former is one of the          is mature and sufficiently well informed to make the decision
    basic presuppositions of the latter. Legal restrictions on    to have an abortion performed without notification to either
    minors, especially those supportive of the parental role,     of her parents or a managing conservator or guardian,” (2)
    may be important to the child's chances for the full          “notification would not be in the best interest of the minor,”
    growth and maturity that make eventual participation          or (3) “notification may lead to physical, sexual, or emotional
    in a free society meaningful and rewarding. Under
                                                                  abuse of the minor.” 19 As I have already noted, petitioner
    the Constitution, the State can “properly conclude that
                                                                  bases her application on the first two of these grounds. I
    parents and others, teachers for example, who have
                                                                  consider each ground separately.
    [the] primary responsibility for children's well-being are
    entitled to the support of laws designed to aid discharge
    of that responsibility.”
                                                                                                A

                            ***                                   The Legislature has not defined the phrase “mature and
                                                                  sufficiently well informed” in section 33.033(i). Accordingly,
  [P]arental notice and consent are qualifications that
  typically may be imposed by the State on a minor's right        we are obliged to give the words their ordinary meaning, 20




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           18
In re Doe, 19 S.W.3d 249 (2000)


a requirement acknowledged by the Court and then wholly           very safe medical procedure. The risks in a particular case
ignored.                                                          may be greater and may determine the decision, but that is
                                                                  not true in most situations. Far more important are concerns
According to the Oxford English Dictionary, the word              about the family, social, psychological, emotional, moral, and
“mature”, used in describing a person, means “having the          religious implications of the abortion decision. Ordinarily,
powers of body and mind fully developed.” With reference          some of these issues are none of the State's business. A
to thought and deliberation, the word means “duly prolonged       person's religious views, for example, are entirely a private
and careful.” And as applied to “plans, conclusions, etc.,”       and individual matter. But minors who have not yet thought
the word means “formed after adequate deliberation.” The          seriously about such matters should be aware that their views
Oxford English Dictionary defines the word “well-informed”        may someday change. It is critical that a minor appreciate that
as: “Well equipped with information; fully furnished with         decisions made today can have consequences decades into the
knowledge, whether of a special subject or of things in           future. The essential approach taken by the Legislature in the
general; having a well-stored mind.” Thus defined, the            Parental Notification Act is that if a minor is to be allowed
statutory phrase, “mature and sufficiently well informed”,        to choose abortion without the guidance parents should
refers to the basis for a decision—full information and           give a child in such circumstances, then she must have an
knowledge of the subject—as well as the manner in which it        appreciation of that guidance from somewhere else. Because
is made—as by a person of ample years and experience.             there is deep disagreement over the subjective elements of a
                                                                  choice of abortion, a minor should be aware of and appreciate
A decision cannot be well informed if the person making it        the differing views. She is free to credit some and discount
does not have a full knowledge of the relevant considerations.    others, of course, but she ought not to make a decision without
In the present context, this does not mean that a minor           knowing what others believe to be at stake. As the United
must know all there is to know about abortion as a medical        States Supreme Court has observed, “It seems unlikely that
procedure or the alternatives to it and the factors involved      [a woman] will obtain adequate counsel and support from the
in a choice. Some of the relevant factors are not hard to         attending physician at an abortion clinic, where abortions for
assess, such as the health risks of the procedure to the woman.   pregnant minors frequently take place.” 23 The landscape is
But many of the relevant factors involve more unknowns:           not revealed in any single setting.
the consequences to the fetus, the risks of psychological
and emotional problems, the woman's ability to mother the         Whether a minor is well informed is more of an objective
child if it is born, *274 the availability of alternatives        determination than whether she is mature. As noted above, the
including adoption, the availability of financial assistance if   latter quality is an ability to act as an experienced adult would.
the child is carried to term, the impact of the decision on       The United States Supreme Court has observed that “the fact
the woman's present and future family, and the “philosophic       that a minor may be very much an adult in some respects
and social” 21 —including religious—concerns that favor           does not mean that his or her need and opportunity for growth
continuing the pregnancy to term. Mastery of these issues         under parental guidance and discipline have ended.” 24 The
is not necessary for a person to be well-informed, but an         Court fails to take this obvious fact into account. Maturity is
appreciation of them is. A minor worried about the financial      not so much a matter of what a person knows as it is of how
burdens of parenthood, for example, should know what              she thinks and acts. A trial judge who can watch a minor's
support is available to her; that information could affect her    demeanor and hear the inflections in her voice is in a far better
decision. While people disagree about the more subjective         position to determine her maturity than an appellate judge
factors, a minor should nevertheless have some awareness          confined to the typed transcript of her testimony.
of the issues in the disagreement in making her decision.
As the United States Supreme Court has observed, the State        From the meanings of the words themselves and the purposes
has a legitimate purpose in “reducing the risk that a woman       of the Parental *275 Notification Act, informed by the
may elect an abortion, only to discover later, with devastating   United States Supreme Court's reference to the same ideas
psychological consequences, that her decision was not fully       in numerous opinions, I conclude that by “mature and
informed.” 22                                                     sufficiently well informed” the Legislature means a minor
                                                                  who has obtained for herself the kind of complete and
The abortion decision does not turn merely, or mostly, on         balanced information relevant to her decision and evaluate it
simple facts, such as that in most instances abortion is a        as a person who no longer needed parental guidance on so


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            19
In re Doe, 19 S.W.3d 249 (2000)


grave a matter. For reasons that I am about to explain, the        without parental notification. The trial court has no discretion
Court reads the statutory standard to mean something far less.     in the matter. Thus, if a minor offers evidence to satisfy the
                                                                   Court's three requirements, her application must be granted.
                                                                   This standard is, of course, foreign to the language, intent, and
                                                                   purposes of the Act.
                               B

Although petitioner in this case has not focused her arguments     The Court's first requirement is that a minor must obtain
on appeal on the alternative ground on which she based her         information about the health risks of the procedure. While
application—that notifying her parents of her intent to have       such information is certainly essential to the minor's decision,
an abortion would not be in her best interest—I address that       it will not be significant in most instances. Abortion is, for
ground briefly.                                                    the most part, a physically safe procedure. There are instances
                                                                   when this is not true, and a minor should be advised of the
In essence, petitioner does not want to notify her parents         risks to her, but in most instances it will not be difficult for a
because she fears they will not approve. This concern,             minor to meet this requirement.
standing alone, should not justify excluding her parents
from her decision, as the trial court found. For one thing,        The Court's second requirement is that a minor should
petitioner may have judged wrongly. But assuming her fears         “have an understanding of the alternatives to abortion
are well founded, petitioner must choose between parental          and their implications” and have given them “thoughtful
disapproval and the burden of knowing that she has kept            consideration”, although she need not “justify why she prefers
something very important from them. The latter does not            abortion above *276 other options”. 27 In the Court's view,
simply trump the former. A minor's concealment from her            thisrequirement can be satisfied by a simple declaration by the
parents of so profound a decision, like the decision itself, may   minor that she has thought long and hard about her decision.
have lifelong, and unforeseen, consequences. The trial judge       But in fact, a minor is not well informed merely because she
must ensure that the minor appreciates those consequences          knows that she can carry her pregnancy to term and then either
and must attempt to determine whether it would not be in           keep the child or offer it for adoption. She should have an
a minor's interest to attempt to involve her parents in her        appreciation of what her options entail.
decision despite their disappointment and disapproval.
                                                                   The Court's third requirement is that a minor should have
                                                                   received information “from reliable and informed sources”
                                                                   concerning the “emotional and psychological aspects of
                              IV
                                                                   undergoing an abortion”. 28 Just who such sources might be
The Court's opinion minimizes what a minor must prove to           the Court does not say, but nothing prohibits them from all
show that she is “mature and sufficiently well informed” to        being promoters of abortion. A minor is not well informed
choose abortion without involving her parents. This is not         simply because she has heard one side of a matter.
immediately apparent from all its language. For instance, at
one point the Court states that a minor must demonstrate           The Court acts as if these three requirements are significant,
that her decision “is based upon careful consideration of the      but they plainly are not. Any competent attorney representing
various options available to her and the benefits, risks, and      a minor in a case like this can easily script testimony that
consequences of those options.” 25 But this broad statement        will meet all three requirements. All a minor need tell the
is belied by the specific requirements set out in Part V. There    trial court is: that she has consulted with a clinician who told
are only three, and while they are what the Court would            her that abortion presented insignificant physical risks to her,
                                                                   that some people regret having an abortion but not very often,
require “at a minimum”, 26 they are nevertheless sufficient as
                                                                   and that she could always have the child and keep it or put
a matter of law for a minor to obtain judicial authorization for
                                                                   it up for adoption; and that she carefully considered all the
an abortion.
                                                                   clinician said. Once the minor has covered these bases, she is
                                                                   entitled to an order authorizing her to consent to an abortion.
This point is crucial: as the Court reads the statute, once a
                                                                   A trial court that is convinced that a minor is not entitled to
minor has proved what she must by a preponderance of the
                                                                   an abortion without parental notification must therefore base
evidence, then she is entitled as a matter of law to an abortion
                                                                   the decision on the minor's overall credibility and evidence of


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             20
In re Doe, 19 S.W.3d 249 (2000)


her immaturity that cannot be fully reflected in the appellate       Court says that it writes to give the lower courts guidance,
record.                                                              and then in Part VII of its opinion, on the issue dispositive
                                                                     of the case, offers no explanation. None, except “Sorry, you
The Court refuses even to acknowledge that a minor's                 lose, try again.” To undertake an opinion in this case and then
decision can profoundly affect her future and present family         give no explanation for the result is a blatant abnegation of the
relationships. In the Court's mind, the most significant issues      Court's responsibility to the lower courts and the petitioner,
involved in the abortion decision do not even exist. According       and an affront to the Legislature.
to the Court, a minor is well informed if she knows a little
about a few things which may matter and nothing about the            I would hold that the trial court's decision to deny petitioner's
very profound consequences of her decision.                          application was based on some evidence, and I would deny
                                                                     her appeal. I do not agree that she should simply have a second
The Court completely ignores the fundamental, constitutional         try, especially since she will have no trouble improving her
rights of petitioner's parents which must, as the United             case. While the court's decision should be given res judicata
States Supreme Court has stated, 29 be balanced against              effect, it would not bar petitioner from reapplying if her
petitioner's right to choose an abortion. The Legislature's          circumstances changed materially.
express intent in passing the Parental Notification Act was to
protect parents' rights to provide children guidance in making
difficult decisions. In essence, the Court holds that minors can                                    VI
get by without the help.
                                                                     I agree with the conclusion in Part II of the Court's opinion
                                                                     that this Court must publicly explain its decisions, even in
                                                                     cases like this one in which there is a special need for
                                V
                                                                     confidentiality. 30 Neither our duty to the rule of law, nor our
I have set out above in complete detail petitioner's testimony,      constitutional role in the government, nor our obligations to
omitting only those facts that tend to identify her. It is fair to   the people whose government it is, permit this Court to rule
say that she based her decision to have an abortion on what          in secret. It may well be that the lower courts' rulings in cases
she called “partial counseling” one Saturday at a Planned            like this cannot be secret either, but petitioner has not raised
Parenthood clinic; the unsurprising encouragement of her 19–         the issue, and no one else can raise it in this case, since no
year–old boy friend, who is the father of the child and now          one besides her attorney and guardian will have known before
wants no part of the responsibility; a brief conversation with       today that the case was before us. So the issue must be left
a relative who had an abortion when she was petitioner's age;        for another day. 31
conversations with three teenage friends, one of whom was
glad she had had an abortion, and two of whom, one age               I also agree with the conclusion in Part III of the Court's
15, said they wished they had; and unspecified information           opinion that the trial court's decision in this case should
obtained on the internet. I agree with the Court that this does      be affirmed on appeal if it finds sufficient support in the
not prove as a matter of law that petitioner is mature and
                                                                     evidence. 32 Because our jurisdiction to review evidentiary
sufficiently well informed to have an abortion without telling
                                                                     sufficiency is limited, we must affirm the trial court's decision
her parents.
                                                                     if there is any evidence to support it. We can reverse only
                                                                     if petitioner demonstrates that she has proven her right to
Incredibly, the Court never hints at the specific deficiency
                                                                     an abortion without parental involvement as a matter of
in petitioner's proof. In this “matter of first impression” the
                                                                     law, which I agree she has not done, for the reasons I have
Court hides any reasoning it has. Why has petitioner's proof
                                                                     explained and the Court has not.
failed? What was missing? *277 How much more, or how
little, was required? Ordinarily, the Court would answer these
questions, would apply its construction of the statute to the
facts of the case and explain the consequences. But the                                         *****
JUSTICES in the majority cannot agree on enough issues,
even after days of compromise among themselves, to come              The people of Texas, like the American people, are deeply
up with a single ecumenical justification for their result. The      divided over abortion. That division will almost certainly



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              21
In re Doe, 19 S.W.3d 249 (2000)


                                                                         parents can be deprived of their fundamental right to guide
affect the present and future life of every minor who has
                                                                         their child's decisions when she has no more appreciation
an abortion. If the Legislature's mandate that a minor be
                                                                         of her circumstances than the Court requires, then the
well informed before choosing abortion without involving her
                                                                         statute is almost meaningless. I would not deny the Parental
parents does not mean that she be given the same guidance
                                                                         Notification Act its intended purposes. I dissent.
a child should have from her parents, then it offers her
little protection. If the Legislature's mandate means that


Footnotes
1      Justice Enoch's concurrence argues that the proper standard of review is abuse of discretion. Much of his argument is based on
       the premise that the facts will be undisputed. Although the hearing is unopposed, the testimony presented by the minor may be
       inconsistent, either on direct or after the trial court has posed questions. Therefore, rather than simply applying the law to undisputed
       facts, the trial court must weigh all the evidence before it, including demeanor and credibility, to determine if the minor, by a
       preponderance of the evidence, has demonstrated that she is mature and sufficiently well informed.
2      See ARK.CODE ANN. § 20–16–804(1)(A)(Michie 1999); COLO.REV.STAT. ANN . § 12–37.5–107(2)(a)(1999); FLA. STAT.
       §§ 390.01115(3)(a) & (4)(c)(1999); GA.CODE ANN. § 15–11–114(c)(1999); 750 ILL. COMP. STAT.. 70/25–25(d) (West 1999);
       KAN. STAT. ANN.. §§ 65–6705(a) & (d) (1998); MD.CODE ANN., HEALTH §§ 20–103(a) & (c) (1991); MINN.STAT. §
       144.343(6) (1998); MONT.CODE ANN. §§ 50–20–212(4) & (5) (1999); NEB.REV.STAT. § 71–6903(1) (1999); NEV.REV.STAT.
       § 442.255(2) (1997); N.J. STAT. ANN.. § 9:17A–1.7(d) (West 1999); OHIO REV.CODE ANN. §§ 2151.85(A)(4) & (C)(1) (Banks–
       Baldwin 1999); S.D. CODIFIED LAWS §§ 34–23A–7(3) & 34–23A–7.1 (Michie 1999); VA.CODE ANN. § 16.1–241(V) (Michie
       1999); W. VA.CODE § 16–2F–4(f) (1999); WYO. STAT. ANN. § 35–6–118(b)(v)(B) (Michie 1999).
3      Although Texas Parental Notification Rule 3.3(b) does not allow a court of appeals to remand, the rules are silent regarding this
       Court. Consequently, we are not prohibited from remanding.
1      TEX. FAM.CODE § 33.003(i).
2 Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992).
3      See, e.g., Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex.1985).
4      See TEX. FAM.CODE § 33.003(k).
5      In the Matter of the Petition of Jane Doe, 19 Kan. App. 2d 204, 866 P.2d 1069, 1074 (1994).
6      See Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex.1982); Green v. Remling, 608 S.W.2d 905, 908 (Tex.1980).
7      Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex.1998).
8      See TEX.R.APP. P. 60.3.
9      See TEX. FAM.CODE § 33.004(b).
10     See TEX. PARENTAL NOTIFICATION RULES & FORMS 3.3(b).
11     See id. (“The court of appeals ... must issue a judgment affirming or reversing the trial court's order denying the application. If the
       court of appeals reverses the trial court order, it must also state in its judgment that the application is granted.”).
1      TEX. FAM.CODE §§ 33.001–.011. All statutory references are to the Family Code unless otherwise noted.
2      Bellotti v. Baird, 443 U.S. 622, 642, 99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979) (Bellotti II ).
3      Ante at 256–57.
4      Planned Parenthood v. Casey, 505 U.S. 833, 869, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992) (plurality opinion).
5      Id. at 851–852, 112 S. Ct. 2791.
6      Id. at 872–873, 112 S. Ct. 2791.
7      Hodgson v. Minnesota, 497 U.S. 417, 444, 110 S. Ct. 2926, 111 L. Ed. 2d 344 (1990) (plurality opinion).
8      Casey, 505 U.S. at 872–883, 112 S. Ct. 2791 (citations omitted).
9      Id. at 869, 112 S. Ct. 2791.
10     Id. at 874, 112 S. Ct. 2791.
11     Bellotti v. Baird, 443 U.S. 622, 635, 99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979) (Bellotti II ).
12     Hodgson, 497 U.S. at 444–445, 110 S. Ct. 2926 (plurality opinion) (citations omitted).
13     Id. at 444, 110 S. Ct. 2926.
14     Id. at 446, 110 S. Ct. 2926.
15     E.g., Patterson v. Planned Parenthood, 971 S.W.2d 439, 447 (Tex.1998) (Gonzalez, J., concurring); In the Interest of J.W.T., 872
S.W.2d 189, 194–195 (Tex.1994); Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex.1976).


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                        22
In re Doe, 19 S.W.3d 249 (2000)


16     Bellotti II, 443 U.S. at 637–640, 99 S. Ct. 3035 (emphasis in original, citations omitted).
17     Planned Parenthood v. Danforth, 428 U.S. 52, 74, 96 S. Ct. 2831, 49 L. Ed. 2d 788 (1976).
18     TEX. FAM.CODE § 33.002.
19     Id. § 33.003(i).
20     TEX. GOV'T CODE § 312.002(a); Owens Corning v. Carter, 997 S.W.2d 560, 577 (Tex.1999).
21     Planned Parenthood v. Casey, 505 U.S. 833, 872, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992) (plurality opinion).
22     Id. at 882, 112 S. Ct. 2791.
23     H.L. v. Matheson, 450 U.S. 398, 410, 101 S. Ct. 1164, 67 L. Ed. 2d 388 (1981).
24     Bellotti v. Baird, 443 U.S. 622, 644 n. 23, 99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979) (Bellotti II ) (plurality opinion).
25     Ante at 255.
26     Ante at 256.
27     Ante at 256.
28     Ante at 256.
29     Hodgson v. Minnesota, 497 U.S. 417, 444, 110 S. Ct. 2926, 111 L. Ed. 2d 344 (1990) (plurality opinion).
30     Ante at 251–52.
31     See also TEX. PARENTAL NOTIFICATION RULES & FORMS, Explanatory Stmt. (“such issues should not be resolved outside
       an adversarial proceeding with full briefing and argument”).
32     Ante at 253.


End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                23
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


                                                                    Jan P. Patterson, J., dissented from the denial of
                                                                    reconsideration en banc and filed opinion in which Henson,
                     304 S.W.3d 871
                                                                    J., joined.
                 Court of Appeals of Texas,
                          Austin.
                                                                    Attorneys and Law Firms
  SAVE OUR SPRINGS ALLIANCE, INC., Appellant,
                           v.                                       *875 Brad Rockwell, Scanlon, Buckle & Young, Sarah
  CITY OF DRIPPING SPRINGS; Todd Purcell, in his                    Baker, Austin, for appellant.
   Official Capacity as Mayor of the City of Dripping
   Springs; and Mak Foster Ranch, L.P., Appellees.                  Thomas W. Robertson, Baker & Associates, Dripping
                                                                    Springs, E. Lee Parsley, E. Lee Parsley, P.C., Howard S.
            No. 03–04–00683–CV. | Feb.                              Slobodin, Hazen & Terrell, P.C., Paul M. Terrill, III, The
             11, 2010. | Order Denying                              Terrill Law Firm, P.C., J. Bruce Scrafford, Jeffrey J. Hobbs,
        Reconsideration En Banc Feb. 12, 2010.                      Armbrust & Brown, L.L.P., Austin, for appellee.

Synopsis                                                            Before Chief Justice LAW, Justices PEMBERTON and
Background: Non-profit public interest group, dedicated             WALDROP.
to protecting a segment of an aquifer, filed suit against
city and landowners, challenging city's authority to enter
into agreements with landowners to develop portions of                                       OPINION
their property for residential, commercial, and recreational
use. Group also sought declaration that agreements violated         G. ALAN WALDROP, Justice.
Texas Constitution, and alleged that public notices regarding
                                                                    We withdraw the opinion and judgment issued July 3, 2009,
city council's approval of agreements violated Texas Open
                                                                    and substitute the following opinion and judgment in their
Meetings Act. The 207th Judicial District Court, Hays
                                                                    place. We deny appellant's motion for rehearing.
County, Jack H. Robison, J., granted summary judgment
to defendants on the Open Meetings Act claim, granted
                                                                    The City of Dripping Springs entered into agreements with
defendants' pleas to the jurisdiction on remaining claims,
                                                                    two landowners in the City's extraterritorial jurisdiction,
and awarded defendants attorney fees. Public interest group
                                                                    Cypress–Hays, L.P. and Mak Foster Ranch, L.P. The
appealed.
                                                                    agreements contemplated the landowners' development of
                                                                    portions of their property for residential, commercial, and
                                                                    recreational use. The agreements were approved by the city
Holdings: On motion for rehearing, the Court of Appeals, G.         council in public meetings during April 2001. Appellant
Alan Waldrop, J., held that:                                        Save Our Springs Alliance, Inc. (“SOS Alliance”) filed
                                                                    suit alleging that the agreements would result in added
[1] group lacked associational standing to bring its claims,        pollution to the environmentally sensitive Edwards Aquifer.
other than the Open Meetings Act claim;                             In its petition, SOS Alliance sought a declaration that the
                                                                    agreements violated the Texas Constitution, and alleged that
[2] notice of city council meeting to approve agreements did        the public notices regarding the *876 city council's approval
not violate Open Meetings Act; and                                  of the agreements did not sufficiently communicate the
                                                                    subject matter of the meetings as required by the Texas Open
[3] trial court did not abuse its discretion in awarding attorney   Meetings Act. The district court granted summary judgment
fees.                                                               to the defendants on SOS Alliance's Open Meetings Act
                                                                    claim, granted the defendants' pleas to the jurisdiction on the
                                                                    remaining claims based on SOS Alliance's lack of standing,
Affirmed; motion for reconsideration en banc denied.                and awarded the defendants attorneys' fees. We affirm the
                                                                    judgment of the district court.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


                                                                  session. See Act of May 24, 2003, 78th Leg., R.S., ch. 522, §
Factual and Procedural Background                                 1, 2003 Tex. Gen. Laws 1788, 1788–89 (codified at Tex. Loc.
After notice and a public hearing on April 10, 2001, the          Gov't Code Ann. §§ 212.171–.174 (West 2008)). The 2003
City of Dripping Springs entered into a “Development              legislation included a provision that resulted in the retroactive
Agreement” with Cypress–Hays, L.P. This agreement                 validation of the Development Agreements. See Tex. Loc.
authorized development on approximately 2,724 acres of            Gov't Code Ann. § 212.172(h).
land owned by Cypress–Hays in the City's extraterritorial
jurisdiction in Hays County. After notice and a public            After this legislation was enacted, on May 11, 2004, SOS
hearing on April 19, 2001, the City entered into a similar        Alliance filed its second amended petition—the live pleading
“Development Agreement” with Mak Foster Ranch, L.P.               in this case when judgment was entered—seeking declaratory
This agreement authorized development on approximately            and injunctive relief and attorneys' fees. In its petition, SOS
1,611 acres of land owned by Mak Foster in the                    Alliance alleged that the Development Agreements violate
City's extraterritorial jurisdiction in Hays County. Both         the Texas Constitution by impinging on the right of local self-
Development Agreements contemplated development of                government, impairing the preservation of a republican form
the land as master-planned, mixed-use communities with            of government, and contracting away legislative powers. SOS
commercial and residential uses, as well as park and              Alliance further alleged that the City violated the Texas Open
recreational facilities. Under the Agreements, Cypress–Hays       Meetings Act by issuing public notices that insufficiently
and Mak Foster could develop the land according to agreed-        stated the subject of the Development Agreements.
upon standards, in exchange for the City's pledge that the
standards would remain consistent for a period of 15 years        The parties filed cross-motions for partial summary
(with up to two 5–year extensions). 1                             judgment, and the defendants also filed pleas to the
                                                                  jurisdiction challenging SOS Alliance's standing to pursue
SOS Alliance is a nonprofit corporation dedicated to              its claims. On July 26, 2004, the district court granted the
protecting the Barton Springs segment of the Edwards              defendants' pleas to the jurisdiction as to all of SOS Alliance's
Aquifer, which is located almost entirely in Hays and             claims except the alleged violations of the Open Meetings Act
Travis Counties. According to SOS Alliance, water from            and, after a hearing, granted summary judgment in favor of
the aquifer's “contributing zone.” in which the City of           appellees as to the Open Meetings Act claim. The parties and
Dripping Springs is located, flows eastward on creeks into        the court agreed to try the remaining issue of attorneys' fees
the “recharge zone,” where the water moves underground            on written submission, and the court subsequently granted the
through caves, sinkholes, and other openings to fill or           defendants' requested fees. The district court entered a final
“recharge” the aquifer. Most of the water from this segment       judgment on November 29, 2004, incorporating all of its prior
of the aquifer emerges at Barton Springs in Austin, Texas,        orders. SOS Alliance appeals. 3
which is on the northeast corner of the two zones.

In November 2002, SOS Alliance filed suit against the City        Standing
of Dripping Springs and Todd Purcell in his official capacity      [1]    [2]     [3] In its first and second points on appeal,
as mayor of the City of Dripping Springs (collectively, the       SOS Alliance asserts that the district court's granting of
“City”), challenging the municipality's authority to enter into   appellees' pleas to the jurisdiction as to SOS Alliance's
the Development Agreements and the sufficiency of the             claims that do not relate to the Open Meetings Act was in
information in the public notices for the meetings at which the   error. A plea to the jurisdiction challenges the trial court's
Agreements were considered and approved. 2 Four months            authority to determine the subject matter of a specific cause
later, SOS Alliance *877 added Cypress–Hays and appellee          of action. See Texas Dep't of Parks & Wildlife v. Miranda,
Mak Foster as defendants in the lawsuit.                          133 S.W.3d 217, 225–26 (Tex.2004). We review de novo
                                                                  whether a court has subject-matter jurisdiction and whether
Although some authority existed for cities to enter into          the plaintiff has alleged facts that affirmatively demonstrate
certain types of development agreements for land in their         subject-matter jurisdiction. Id. at 226. In deciding a plea to the
extraterritorial jurisdiction, see Tex. Loc. Gov't Code Ann. §    jurisdiction, we are not to consider the merits of the plaintiff's
42.044 (West 2008), the legislature expanded cities' authority    claims beyond the extent necessary to resolve the jurisdiction
to enter into such agreements during the 2003 legislative         issue, but consider the plaintiff's pleadings, construed in the



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


plaintiff's favor, and evidence pertinent to the jurisdictional    (“[W]e may look to the similar federal standing requirements
inquiry. Id. at 227–28; County of Cameron v. Brown, 80             for guidance.”).
S.W.3d 549, 555 (Tex.2002). SOS Alliance contends that its
pleadings and jurisdictional *878 evidence are sufficient to      SOS Alliance alleges several distinct injuries to its members
establish jurisdiction.                                           by which it asserts to have standing in this lawsuit: (1)
                                                                  members who enjoy Barton Springs pool and its surroundings
 [4] [5] [6] [7] Subject-matter jurisdiction is essentialfor its recreational, scenic, or scientific value allege injury
to the authority of a court to decide a case, and standing is     from increased pollution in the aquifer; (2) members who
a component of subject-matter jurisdiction. See Texas Ass'n       live near the land subject to the Development Agreements
of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 443–45          and who use well water express concern of pollution to the
(Tex.1993). A plaintiff must have standing for the court to       water; (3) members who are residents of Dripping Springs
have subject-matter jurisdiction to decide the merits of the      allege that the Agreements injured their procedural interests
plaintiff's claims. See id.; Farmers Tex. County Mut. Ins.        in using democratic means to prevent development activities
Co. v. Romo, 250 S.W.3d 527, 532 (Tex.App.-Austin 2008,           that would further pollute Barton Springs; (4) members who
no pet.). The plaintiff must allege facts that affirmatively      pay property taxes to the City allege injury from the City's
demonstrate the court's jurisdiction to hear the cause. Texas     expenditure of public funds under the Agreements; and (5)
Ass'n of Bus., 852 S.W.2d at 446. The general test for standing   members who live near the land subject to the Agreements
is whether there is a real controversy between the parties that   express concern about increased lights during the nighttime,
will actually be determined by the judicial declaration sought.   increased road traffic, and decreased property values.
Id. Standing focuses on the question of who may bring a
lawsuit. Patterson v. Planned Parenthood, 971 S.W.2d 439,
442 (Tex.1998).                                                   Injury to Environmental, Scientific, and Recreational
                                                                  Interests in Barton Springs
 [8] [9] SOS Alliance sues on behalf of its members. An SOS Alliance argues that it has standing due to environmental
association has standing to sue on behalf of its members when     injury related to the Barton Springs pool in Austin.
(1) its members would otherwise have standing to sue in their     SOS Alliance *879 alleges that many of its members
own right, (2) the interests it seeks to protect are germane to   regularly swim in the Barton Springs pool, and many of
the organization's purpose, and (3) neither the claim asserted    them enjoy Barton Springs and Barton Creek for other
nor the relief requested requires the participation of individual recreational activities and for purposes of observing and
members in the lawsuit. Texas Ass'n of Bus., 852 S.W.2d           contemplating nature. One member claimed that, as a
at 447 (quoting Hunt v. Washington State Apple Adver.             scientist, he has a professional and educational interest in
Comm'n, 432 U.S. 333, 343, 97 S. Ct. 2434, 53 L. Ed. 2d 383          the Barton Springs salamander. SOS Alliance alleges that
(1977)). The first prong of associational standing may be         the Development Agreements will result in an increase
satisfied if at least one of the organization's members would     in pollution in the aquifer, which will contribute to the
have standing individually. See Hays County v. Hays County        declining health of Barton Springs—including the reduction
Water Planning P'ship, 106 S.W.3d 349, 357 (Tex.App.-             of water quality, plant life, numbers of fish, and population
Austin 2003, no pet.). The Supreme Court has observed             of the Barton Springs salamander—which will in turn injure
that the “irreducible constitutional minimum” of individual       SOS Alliance's members' “environmental, scientific, and
standing contains three elements: (1) the plaintiff must have     recreational interests.” SOS Alliance contends that injury
suffered an “injury in fact,” an invasion of a legally protected  to these types of interests has been “widely recognized” to
interest that is concrete and particularized, and that is actual  confer standing.
or imminent rather than conjectural or hypothetical, (2) the
injury is fairly traceable to the challenged action of the         The Texas cases cited by SOS Alliance to support standing
defendant and not the independent action of a third party not      based on environmental harm involve plaintiffs who own
before the court, and (3) it must be likely that the injury will   property affected by the defendant's actions. In Lake
be redressed by a favorable decision. Lujan v. Defenders of        Medina Conservation Society v. Texas Natural Resource
Wildlife, U.S. 555, 560–61, 112 S. Ct. 2130, 119 L. Ed. 2d 351        Conservation Commission, an organization sued for review
(1992); see Brown v. Todd, 53 S.W.3d 297, 305 (Tex.2001)           of a state commission's order authorizing a water control and
                                                                   improvement district's diversion of water from a lake. 980



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


S.W.2d 511, 513–15 (Tex.App.-Austin 1998, pet. denied).            harm may be a cognizable injury for purposes of standing,
This Court held that the organization's members would have         it was the harm to the plaintiff's riparian interests that made
standing in their own right because they owned waterfront          the injury sufficiently particularized so as to distinguish the
property, waterfront businesses, and private wells in the area.    harm from that experienced by the general public. See id.
See id. at 515–16. In Heat Energy Advanced Technology,             at 151–52; Brown, 53 S.W.3d at 302 (“Our decisions have
Inc. v. West Dallas Coalition for Environmental Justice, an        always required a plaintiff to allege some injury distinct from
application for a renewal permit for a hazardous and industrial    that sustained by the public at large.”). In sum, we do not
waste storage and processing facility was challenged by a          find any Texas case in which an alleged injury to a plaintiff's
coalition of nearby residents, but the administrative agency       environmental, scientific, or recreational interests conferred
determined the coalition did not have standing to participate      standing in the absence of allegations that the plaintiff has an
in the hearing. 962 S.W.2d 288, 289–90 (Tex.App.-Austin            interest in property affected by the defendants' actions.
1998, pet. denied). This Court held that the agency erred in its
determination, concluding that the proximity of a member's         Lacking a member with a property interest in Barton
home to the facility, combined with that member's allegation       Springs (the land alleged to be polluted as a result of
of odors affecting his breathing, was sufficient to confer         the Development Agreements contrary to SOS Alliance
standing. See id. at 295.                                          members' environmental, scientific, or recreational interests)
                                                                   or with property rights otherwise affected by Baron Springs's
SOS Alliance also relies on this Court's opinion in                alleged pollution, SOS Alliance turns to federal case law
Texas Rivers Protection Ass'n v. Texas Natural Resource            to support its assertion of environmental standing. SOS
Conservation Commission, 910 S.W.2d 147 (Tex.App.-                 Alliance is correct that federal courts have recognized that
Austin 1995, writ denied). In that case, a state commission        environmental harm can constitute a cognizable injury for
granted a permit for the diversion of water from the               purposes of constitutional standing. See Sierra Club v.
Guadalupe River, despite a challenge by the Texas Rivers           Morton, 405 U.S. 727, 734, 92 S. Ct. 1361, 31 L.Ed.2d
Protection Association (TRPA) to the application. See 910          636 (1972) (“We do not question that this type of harm
S.W.2d at 150–51. On appeal, the party to whom the permit          [to scenery, natural and historic objects, and wildlife of a
was issued challenged the TRPA's standing to seek judicial         national park] may amount to an ‘injury in fact’ sufficient
review of the permit. See id. at 151–52. A member of the           to lay the basis for standing....”). Moreover, federal courts
TRPA owned property fronting the affected area of the              have found standing for this type of harm in the absence of
river and testified that the diversion of water would injure       the plaintiff possessing a property right where harm occurs.
his “aesthetic and recreational interests in the river.” Id. at    Under federal case law, environmental plaintiffs adequately
151. This Court stated, “An injury need not affect ‘vested’        allege a particularized injury in fact when they aver that they
property rights to confer standing; the harm may be economic,      use the affected area and are persons for whom the aesthetic
recreational, or environmental.” Id. at 151–52. SOS Alliance       and recreational values of the area will be lessened by the
contends that because its members have alleged recreational        challenged activity. See Friends of the Earth, Inc. v. Laidlaw
and environmental harm, it has shown a sufficient injury in        Envtl. Servs., Inc., 528 U.S. 167, 183, 120 S. Ct. 693, 145
fact for purposes of standing. However, this Court's view          L.Ed.2d 610 (2000). SOS Alliance contends that we should
of the type of harm that can constitute an injury in fact for      follow the federal courts' lead on this issue by determining
purposes of standing in Texas Rivers was coupled with the          that SOS Alliance's members' environmental interests are
determination that the TRPA member's “riparian ownership           particularized, legally protected interests, even in the absence
alone sufficiently distinguishes [his] injury from that of the     of ownership of property impacted by the environmental
public at large.” Id. at 151. The plaintiff in Texas Rivers had    harm. See Texas Ass'n of Bus., 852 S.W.2d at 444 (“Because
no vested right in the river itself, but had property rights       standing is a constitutional prerequisite to maintaining a suit
affected by the defendant's actions upstream.                      under both federal and Texas law, we look to the more
                                                                   extensive jurisprudential experience of the federal courts on
The Texas Rivers case, therefore, does not stand for               this subject for any guidance it may yield.”).
the proposition that an allegation *880 of any type of
recreational or environmental impact, by itself, constitutes       However, the federal cases cited by SOS Alliance, in which
an injury in fact sufficient to confer standing. Instead, this     environmental harm is held to constitute an injury in fact
Court in Texas Rivers concluded that while environmental           for purposes of standing, involve the application of federal



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


environmental-protection statutes that prohibited the types        S.W.3d 547, 555–56 (Tex.2000) (as general rule, standing
of conduct alleged by the plaintiffs in those cases to have        requires interest distinct from general public, unless standing
occurred. The majority of the federal cases cited by SOS           conferred by statute); Texas Ass'n of Bus., 852 S.W.2d at
Alliance to demonstrate that an injury in fact for purposes        444 (UDJA “merely a procedural device for deciding cases
of standing may be environmental involve claims under the          already within a court's jurisdiction rather than a legislative
federal Clean Water Act (CWA). 4 See 33 U.S.C. § 1251 et           enlargement of a court's power”); Frasier v. Yanes, 9 S.W.3d
 *881 seq. (2001). The CWA itself provides for a private           422, 427 (Tex.App.-Austin 1999, no pet.) (“A declaratory
right of action. A suit to enforce an effluent standard or         judgment declares the rights and duties or the status of parties
limitation under the CWA may be brought by any “citizen,”          in a justiciable controversy.”).
which is defined as “a person or persons having an interest
which is or may be adversely affected.” Id. § 1365(a),              [10] There is no Texas authority for the proposition
(g). This provision “confers standing to enforce the Clean         that the type of injury alleged by SOS Alliance in this
Water Act to the full extent allowed by the Constitution.”         case—injury to its members' environmental, scientific, and
Friends of the Earth, Inc. v. Gaston Copper Recycling Corp.,       recreational interests generally and without any interest in
204 F.3d 149, 152 (4th Cir.2000). In these cases, then, the        or connection to the real property involved—is the type of
plaintiffs possessed a legally protected interest for purposes     interference with a legally protected interest or injury that
of standing by virtue of a federal statute. See id. at 156–57      confers standing as a matter of state law. SOS Alliance
(“injury required by Article HI may exist solely by virtue of      must show a particularized, legally protected interest that
statutes creating legal rights, the invasion of which creates      is actually or imminently affected by the alleged harm.
standing” (quoting Warth v. Seldin, 422 U.S. 490, 500, 95          See Defenders of Wildlife, 504 U.S. at 560–61, 112 S. Ct.
2130. SOS Alliance has alleged neither an environmental
S.Ct. 2197, 45 L. Ed. 2d 343 (1975))). 5
                                                                   interest provided for or protected by statute (as is present
                                                                   in the federal cases cited by SOS Alliance) nor a property
The few federal cases cited by SOS Alliance not involving
                                                                   interest subject to the recreational or environmental harm
the CWA—which has a citizen-enforcement provision—
                                                                   (as is present in the state cases cited by SOS Alliance).
also involved environmental-protection statutes. In Cantrell
                                                                   Absent such allegations, there is no particularized, legally
v. City of Long Beach, 241 F.3d 674 (9th Cir.2001), for
                                                                   protected interest at stake in this context, as there is nothing
example, the federal law sought to be enforced—the National
                                                                   to distinguish the environmental, scientific, or recreational
Environmental Policy Act—included a federal policy to
                                                                   concerns of SOS Alliance's members from the same concerns
“preserve important historic, cultural, and natural aspects of
                                                                   experienced by the public in general. See id. at 560, 112 S.Ct.
our national heritage.” 241 F.3d at 679 (quoting 42 U.S.C.
                                                                   2130; Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex.1976).
§ 4331(b)(4) (2003)). Thus, the Ninth Circuit concluded
                                                                   Based on the existing state and federal case law, to find
that the plaintiffs sufficiently alleged an injury in fact for
                                                                   standing under the circumstances here would, we think, be
constitutional standing purposes in that they “observed and
                                                                   to expand Texas's standing jurisprudence, and it is not our
enjoyed” endangered birds that could be evicted by the
                                                                   proper role as an intermediate appellate court to do so. See
defendants' actions. Id. at 679–82. In short, each of the
                                                                   Petco Animal Supplies, Inc. v. Schuster, 144 S.W.3d 554, 565
federal cases cited by SOS Alliance that found the existence
                                                                   (Tex.App.-Austin 2004, no pet.). Therefore, we decline to
of standing where the alleged harm was to environmental,
                                                                   conclude that the environmental, scientific, and recreational
scientific, or recreational interests involved a federal statute
                                                                   interests asserted by SOS Alliance result in a “concrete and
protecting those same interests. 6                                 particularized” injury in fact, as is necessary to establish
                                                                   standing under Texas law. 7
 *882 Based on this state and federal case law, we must
address whether SOS Alliance has established standing under
Texas law to pursue its claims under the Uniform Declaratory        *883 Injury to Landowners' Well Water
Judgments Act (UDJA). See Tex. Civ. Prac. & Rem.Code                [11] SOS Alliance also bases its assertion of standing on
Ann. §§ 37.001–.011 (West 2008). Under the UDJA, SOS               its members' concern about pollution to their residential
Alliance must establish standing by alleging an injury in          water use. SOS Alliance relies on the affidavits of two
fact to a “legally protected interest which is ... concrete        members who use well water for residential use. One member
and particularized.” Defenders of Wildlife, 504 U.S. at 560,       alleges that he lives “about one-quarter mile” west of the
112 S. Ct. 2130; see Bland Indep. Sch. Dist. v. Blue, 34


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


Cypress Hays land and is “concerned” about “pollution from        about pollution to their water supply are in a location that
Cypress' proposed golf courses and other development,”            is at least potentially “downflow” from the developments.
and the other member alleges that she lives “within the           SOS Alliance did not present any allegations or evidence on
extraterritorial jurisdiction of the City of Dripping Springs,”   this point. 8 The fact that the *884 Mak Foster property is
owns an undeveloped residential lot “within 200 feet” of the      somewhere in the contributing zone and an SOS member's
Cypress Hays development, and is “concerned” about “how           well is somewhere in the recharge zone is not, by itself,
pollution from a large development in the recharge zone of the    sufficient to show harm that is imminent and not merely
Aquifer would [a]ffect the quality of the Aquifer water.” We      conjectural or speculative. SOS Alliance has failed to allege
need not determine whether the members' “concern” about           or provide evidence of any actual or imminent impact from
pollution to well water on their property is a sufficiently       the approvals of the Development Agreements on the amount
particularized injury in fact for purposes of standing, because   of pollution to SOS Alliance's members' residential water
we conclude that SOS Alliance has failed to demonstrate           supply.
that the alleged harm is actual or imminent, rather than
hypothetical or conjectural.
                                                                  Procedural Injury
 [12] To have standing, SOS Alliance must allege an               SOS Alliance next points to its claims in its pleadings that
injury that is “actual or imminent, not hypothetical.” See        the Development Agreements violate the Texas Constitution
DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304–05            in that they impinge on the right of local self-government
(Tex.2008). The two members concerned about pollution to          (citing Tex. Const. art. I, § 1), impair the preservation of a
their water supply do not allege any connection between           republican form of government (citing Tex. Const art. I, §
the Development Agreements and their well water. Neither          2), and contract away legislative and police powers (citing
member makes any reference to the property subject to the         Tex. Const. art. I, § 17). According to SOS Alliance, some of
Mak Foster Development Agreement, and the only reference          its members reside within the city limits of Dripping Springs
to the Cypress Hays Development Agreement property is one         or its extraterritorial jurisdiction and are opposed to the
of proximity. According to SOS Alliance's experts' affidavits,    developments, and their ability to act on their opposition has
the Mak Foster development is located in the contributing         been eliminated as a result of the Development Agreements'
zone, the Rutherford Ranch development is located within the      “immediate and certain effect of closing off the democratic
“uniquely sensitive” recharge zone, and both will “contribute     process and democratic controls over the development of that
to the pollution load within wells in the Barton Springs          tract of property for at least 15 years.”
Edwards Aquifer.” It is not enough, however, to allege that
the Development Agreements will pollute some well water in        To establish standing to assert these alleged constitutional
the area and that an SOS Alliance member uses well water in       violations, SOS Alliance must show an injury in fact
the area. The potential harm to the members' well water must      See Neeley v. West Orange–Cove Consol. Indep. Sch.
be more than speculative. There must be some allegation or        Dist., 176 S.W.3d 746, 774 (Tex.2005) (“Standing to
evidence that would tend to show that the well water of the       assert a constitutional violation depends on whether the
members in question will be affected by the action of which       claimant asserts a particularized, concrete injury.”). While
they complain.                                                    SOS Alliance contends that the Development Agreements
                                                                  “adversely and immediately impinge” on its members'
According to SOS Alliance's experts' affidavits, rainfall on      constitutional rights, the only injury identified by SOS
the contributing zone flows east to the recharge zone, where      Alliance is “procedural injury” suffered by those members
it enters the underground aquifer, and then flows north and       who reside within the city limits of Dripping Springs or
mostly resurfaces at the Barton Springs pool. The experts         its extraterritorial jurisdiction. SOS Alliance relies on two
further aver that pollutants from the developments would          federal cases for the proposition that injury to its members'
be added to this run-off into the aquifer, and that there         procedural interests can be an injury in fact sufficient to show
is already evidence of increased pollutants at the Barton         standing—Sierra Club v. Marita, 46 F.3d 606 (7th Cir.1995),
Springs pool. Given the specific description contained in SOS     and Natural Resources Defense Council v. Abraham, 223
Alliance's jurisdictional evidence of the flow direction toward   F.Supp.2d 162 (D.D.C.2002).
and within the aquifer, there must be evidence in the record to
show that the properties of the members who express concern



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


In Marita, the Seventh Circuit considered a “forest                 harm to its members' non-specified procedural interests. See
management plan” created by the defendant, a plan with              Tex.R.App. P. 38.1(i); Valadez v. Avitia, 238 S.W.3d 843,
which subsequent natural resource management activities in          845 (Tex.App.-El Paso 2007, no pet.) (“Failure to cite legal
the covered area had to comply. See 46 F.3d at 610–11. The          authority or provide substantive analysis of the legal issue
court concluded that, for purposes of standing, there was           presented results in waiver of the complaint.”).
actual or imminent injury underlying the alleged procedural
default even if the plan was not implemented immediately.
 *885 See id. at 612. The court was able to reach this              Taxpayer Standing
conclusion because, as the Supreme Court has recognized, a           [14] [15] Next, SOS Alliance asserts standing based on
plaintiff in federal court does not need to meet the normal         the taxpayer status of its members. Taxpayer standing is an
standing requirement of imminence when he seeks to assert a         exception to the general rule that the plaintiff must show a
procedural right. See Defenders of Wildlife, 504 U.S. at 572        particularized injury distinct from that suffered by the public.
n. 7, 112 S. Ct. 2130. However, for this to apply, the plaintiff     See Bland Indep. Sch. Dist., 34 S.W.3d at 555–56; Hendee v.
must first be accorded the procedural right. See id. The            Dewhurst, 228 S.W.3d 354, 373–74 (Tex.App.-Austin 2007,
National Environmental Policy Act, which the court in Marita        pet. denied). A plaintiff relying on taxpayer standing can
was construing, see 46 F.3d at 612–13, is “essentially a            seek to enjoin prospective expenditures of public funds, but
procedural statute,” such that “injury alleged to have occurred     cannot recover funds already expended. Williams v. Huff, 52
as a result of violating this procedural right confers standing.”   S.W.3d 171, 180 (Tex.2001). To establish taxpayer standing,
Idaho Conservation League v. Mumma, 956 F.2d 1508, 1514             the plaintiff must show that (1) he is a taxpayer, and (2) public
(9th Cir.1992). Thus, the court in Marita, in concluding that       funds are to be expended on the allegedly illegal activity. Id.
the plaintiff had standing based on its procedural interests,       at 179. SOS Alliance alleges that it has at least one member
was construing a statute that specifically provided for the         who resides within the City of Dripping Springs and who
procedural rights at issue, the violation of which could confer     pays property taxes on her homestead. SOS Alliance further
standing.                                                           alleges that the Development Agreements obligate the City to
                                                                    spend money on attorneys' fees defending the Development
Likewise, in Natural Resources Defense Council, the                 Agreements from challenges such as this lawsuit.
court's conclusion that the plaintiffs had standing based on
procedural injury was in the context of a statute that accorded      *886 [16] To show that the City will expend public funds
the plaintiffs specific procedural rights. 223 F.Supp.2d            on attorneys' fees, SOS Alliance refers to the Development
at 178–79. In that case, the plaintiffs alleged violations          Agreements' provision that in the event of a third-party
of the Federal Advisory Committee Act. See id. at 167.              lawsuit relating to a Development Agreement, the City and
According to the court, this federal law established procedural     the developer “agree to cooperate in the defense of such
requirements, the requirements were “designed to protect            suit or claim, and to use their respective best efforts to
some threatened concrete interest” of the plaintiffs, and           resolve the suit or claim.” This provision, by its plain terms,
the plaintiffs sufficiently alleged harm from the defendant's       does not require the expenditure of public funds. It does not
failure to comply with those procedural requirements. Id. at        address expenditures at all. Rather, a separate provision of
178–80.                                                             the Development Agreements addresses expenditures. That
                                                                    provision requires the developer to pay the City a deposit
 [13] Unlike in Marita and Natural Resources Defense                “intended to cover all City legal ... fees and administrative
Council, SOS Alliance does not sue based on a statute that          expenses” associated with the Agreement. In the event
accords SOS Alliance or its members specified procedural            fees and expenses incurred exceed the initial deposit, the
rights. SOS Alliance does not provide any argument                  developer is obligated to “pay the additional fees and
or authority for the proposition that the constitutional            expenses upon the City's request.”
provisions, under which SOS Alliance asserts its claims,
provide procedural protections akin to the federal statutes at      We decline to grant taxpayer standing based on expenses that
issue in the two federal cases cited, or that any such procedural   taxpayers will never bear, given the developers' obligation
protections exist in the absence of a statute that would accrue     to reimburse the City. SOS Alliance has not shown that any
to the benefit of SOS Alliance or its members. Therefore,           public funds have been or will be expended by the City as
we decline to hold that SOS Alliance has standing based on          a result of the allegedly illegal Development Agreements.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


Therefore, SOS Alliance has failed to establish taxpayer           already occurred.” We are unpersuaded that increased time
standing.                                                          and danger for automobile travel, impaired viewing of the
                                                                   night sky, and decreased property value for landowners in the
                                                                   Barton Springs contributing and recharge zones is “germane
Landowners' Non–Water–Related Concerns                             to” SOS Alliance's purpose of reducing water pollution
 [17] SOS Alliance also points to its members' concerns            in Barton Springs. We recognize that SOS Alliance's
about injuries that are distinct from increased pollution to the   mission to protect the water that feeds Barton Springs
water entering the aquifer, specifically: (1) increased traffic    would generally result in opposition to developments in the
congestion caused by the new residents of the developments,        contributing and recharge zones. According to the affidavit
which in turn might increase traffic safety hazards, (2)           of SOS Alliance's communications director, “[a] significant
increased light interfering with appreciation of nighttime         amount of the activities of SOS Alliance are devoted to
skies, and (3) decreased property value due to the prospect of     preventing or stopping governments from granting special
nearby high-density development SOS Alliance asserts that it       favors to landowners and developers that facilitate destructive
has standing because of these concerns of its members who          development in the recharge and contributing zones.” It is
live near the developments.                                        equally apparent that a successful opposition to development
                                                                   can, in turn, benefit such interests as low traffic and low light
 [18] Even assuming these members may have standing to             levels for residents in the area. However, the fact that SOS
sue in their own right, to have associational standing SOS         Alliance's mission would benefit a member's interest does not
Alliance must show that the interests it seeks to protect are      mean that particular interest is included in—or germane to—
germane to the organization's purpose (the second prong
                                                                   SOS Alliance's purpose. 9
of associational standing). See Texas Ass'n of Bus., 852
S.W.2d at 447. We note that, in this lawsuit, SOS Alliance
                                                                   SOS Alliance refers to two federal cases in which members
seeks to protect its members' environmental interests, which
                                                                   of an environmental organization had standing based on
are germane to its purpose. However, to have associational
                                                                   diminished property value resulting from the defendant's
standing, we conclude that the interest that is “germane to the
                                                                   conduct. See Laidlaw Envtl. Servs., 528 U.S. at 182–83,
organization's purpose”—thereby satisfying the second prong
                                                                   120 S. Ct. 693; Gaston Copper Recycling, 204 F.3d at
—must also relate to the interest by which its members would
                                                                   156. Although neither case addresses the second prong of
“have standing to sue in their own right”—thereby satisfying
                                                                   associational standing, we note that in both cases, the alleged
the first prong. See Hays County v. Hays County Water
                                                                   decrease in property value was attributable to pollution
Planning P'ship, 106 S.W.3d 349, 357 (Tex.App.-Austin
                                                                   by the defendant. See Laidlaw Envtl. Servs., 528 U.S. at
2003, no pet.) (association was created to address “these kinds
                                                                   182–83, 120 S. Ct. 693 (member “believed the pollutant
of community issues” by which its members showed standing
                                                                   discharges accounted for some of the discrepancy” in home
to sue on their own behalf). We do not think the associational
                                                                   value); Gaston Copper Recycling, 204 F.3d at 156 (member
standing factors are intended to permit an association that has
                                                                   claimed “the pollution or threat of pollution has diminished
an interest against a challenged activity to obtain standing
                                                                   the value of his property”). Therefore, in those cases, the
by adding a member who has individual standing to sue
                                                                   interest of the members who had standing individually
based on his own unrelated interest against the same activity.
                                                                   (combating the pollution that was lowering their property
Therefore, SOS Alliance cannot satisfy the second prong of
                                                                   values) was germane to the purpose of the organization
associational standing based on its members' environmental
                                                                   (combating pollution in general). Unlike in those cases, the
concerns, while satisfying the first prong solely based on
                                                                   SOS Alliance member who alleged a decrease in property
certain members' unrelated concerns regarding their property
                                                                   value attributed the decrease solely to the fact that it was
values.
                                                                   a “high-density development.” SOS Alliance's members'
                                                                   concerns that neighboring high-density developments will
To establish standing based on its members' non-water-
                                                                   cause artificial light sources to increase, road traffic to
related concerns, then, SOS Alliance must show that those
                                                                   increase, and property values to decrease are not germane to
interests are germane to its purpose. According to its petition,
                                                                   SOS Alliance's mission to protect the Edwards Aquifer water.
SOS Alliance is “formed for the purpose of protecting the
                                                                   Therefore, SOS Alliance has not met the second prong of
Edwards Aquifer with particular emphasis on preventing
                                                                   associational standing by alleging its members' concerns as
 *887 further pollution of Barton Springs and reversing
                                                                   landowners not related to Edwards Aquifer water.
the water quality degradation of Barton Springs that has


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


                                                                                Section 42.044 of the Texas Local
We affirm the district court's granting of appellees' pleas to                  Government Code.
the jurisdiction as to SOS Alliance's claims that are not related
                                                                    The public notice concerning the Mak Foster Development
to the Open Meetings Act. 10
                                                                    Agreement, posted ten days later, contained identical
                                                                    language, except that “Cypress–Hays, L.P.” was replaced
 *888 Sufficiency of City's Public Notices                          with “Mak Foster Ranch. L.P.,” and “Ordinance No. 1280.1”
In its third point on appeal, SOS Alliance contends that            was replaced with “Ordinance No. 1280.2.” SOS Alliance
the district court erred in granting summary judgment to            complains that these notices insufficiently communicate the
appellees on SOS Alliance's cause of action under the               subject of the Development Agreements because they do not
Texas Open Meetings Act (the “Act”). In its petition, SOS           alert a member of the public to the Agreements' substantial
Alliance alleged that the City's public notices regarding the       impact—including thousands of homes, central water and
Development Agreements failed to comply with the Act's              wastewater systems, commercial development, and golf
requirement that the subject of a meeting be sufficiently set       courses. Moreover, the notices do not refer to the property
forth. Section 551.041 of the Act requires that a governmental      locations, the multiple variances from City ordinances, 11
body “give written notice of the date, hour, place, and subject     or the time periods for which the Agreements could not be
of each meeting held by the governmental body.” Tex. Gov't          altered.
Code Ann. § 551.041 (West 2004) (emphasis added).
                                                                     *889 The Texas Supreme Court has noted that, under the
We review summary judgments de novo. Provident Life &               notice requirements of the Act, “less than full disclosure
Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex.2003).         is not substantial compliance.” Cox Enters., Inc. v. Board
Under the standard applicable to a traditional motion for           of Trs. of Austin Indep. Sch. Dist., 706 S.W.2d 956, 960
summary judgment, the motion should be granted only when            (Tex.1986). However, the supreme court has also held that it
the movant establishes that there is no genuine issue as to any     is not necessary to “state all of the consequences which may
material fact and that it is entitled to judgment as a matter of    necessarily flow from the consideration of the subject stated.”
law. See Tex.R. Civ. P. 166a(c); Nixon v. Mr. Prop. Mgmt.           Texas Turnpike Auth. v. City of Fort Worth, 554 S.W.2d 675,
Co., 690 S.W.2d 546, 548 (Tex.1985). When both parties              676 (Tex.1977).
move for summary judgment and the trial court grants one
party's motion and denies the other party's, as occurred in this    We are guided by this Court's analysis in Friends of Canyon
case, the reviewing court should review both sides' summary         Lake, Inc. v. Guadalupe–Blanco River Authority, 96 S.W.3d
judgment evidence and determine all questions presented. FM         519 (Tex.App.-Austin 2002, pet. denied). In that case,
Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 872          this Court concluded that the following notice sufficiently
(Tex.2000). Thus, if the district court erred, we will reverse      described the applicable subject matter of the meeting:
and render the judgment the court should have rendered. Id.
In the event that the City's notices were insufficient under the                Water Purchase Contract among
Act, the City's actions taken in connection with the defective                  GBRA, CRWA, City of Cibolo, City
portions of the notices are voidable. See Tex. Gov't Code                       of Marion, City of Schertz, ECWSC,
Ann. § 551.141 (West 2004); Point Isabel Indep. Sch. Dist. v.                   GVSUD, SHWSC, & BMWD;
Hinojosa, 797 S.W.2d 176, 182–83 (Tex.App.-Corpus Christi                       Outline of Preliminary Agreement
1990, writ denied).                                                             concerning joint participation in a
                                                                                treated water supply for portions of
The public notice concerning the                 Cypress–Hays                   Comal, Kendall, & Bexar Counties.
Development Agreement stated as follows:
96 S.W.3d at 530. The plaintiff complained that the notice
             Consider Approving a Development                       was insufficient to inform the public that the river authority
             Agreement with Cypress–Hays, L.P.,                     would seek to double the amount of water to which it was
             including adopting Ordinance No.                       entitled on an annual basis, sell a portion of the water
             1280.1 Designating a District under                    outside its ten-county area, and require the construction of
                                                                    $75 million in improvements. See id. This Court recognized
                                                                    that the notice “might not inform the casual reader of the


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


precise consequences” of the agreements at issue, but held          the fifth meeting stated only “discussion,” the court held
nonetheless that the notice was sufficiently descriptive to         that the public was not properly alerted to the possibility
satisfy the Act See id. at 531 (citing Texas Turnpike Auth.,        that action would be taken. See id. Here, however, SOS
554 S.W.2d at 676).                                                 Alliance does not identify a “well established custom and
                                                                    practice” applicable to development agreements. Instead,
 [19] In this case, like the notice at issue in Friends of Canyon   SOS Alliance refers to notice postings that involved zoning
Lake, the City's notices identified the applicable parties to       decisions. The Development Agreements do not involve
the agreements and stated the type of agreement at issue—           zoning. Cf. Tex. Loc. Gov't Code Ann. § 212.003(a) (West
a development agreement. Moreover, just as the notice in            2008) (restricting municipality's ability to regulate in its
Friends of Canyon Lake set out the counties affected without        extraterritorial jurisdiction). With no other public notice
specifying the precise area, the notices here referenced            posting related to development agreements with the City in
section 42.044 of the local government code, which governs          the record, SOS Alliance has not shown any well-established
the creation of “industrial districts” within a municipality's      custom and practice that would be relevant to the notices'
extraterritorial jurisdiction. See Tex. Loc. Gov't Code Ann.        sufficiency. 12
§ 42.044(b) (West 2008). Section 42.044 also provides
that the municipality's contract with a landowner in the            SOS Alliance also argues that a more detailed description of
industrial district can guarantee the district's immunity from      the subject matter was required because of the “high level of
annexation by the municipality “for a period not to exceed 15       public interest in these developments.” To show a heightened
years.” Id. § 42.044(c)(1). Therefore, a reader of the notices      public interest, SOS Alliance relies on affidavits of residents
would be informed that the subject of the meetings would            in the extraterritorial jurisdiction who assert that they were
include the potential approval of agreements with Mak Foster        among many citizens who attended subsequent city council
and Cypress Hays that involved development, on property             meetings to raise their concerns regarding the Development
in the City's extraterritorial jurisdiction, and potentially        Agreements.
with restrictions lasting up to 15 years. The City was not
obligated to state all the consequences that would flow             Even assuming SOS Alliance has demonstrated a heightened
from these Development Agreements. See Texas Turnpike               public interest, we are not convinced that the notices'
Auth., 554 S.W.2d at 676. Indeed, had the notices listed all        description of subject matter should be deemed insufficient
the consequences that would follow from the Development             as a result In Cox Enterprises, the Texas Supreme Court
Agreements, including the variances to be provided and the          held that, taking into account an increased level of public
other issues highlighted by SOS Alliance, the result may            interest, the bare description “personnel” was insufficient to
have been to overwhelm, rather than inform, the reader. See         describe the selection of a new school superintendent and the
City of San Antonio v. Fourth Court of Appeals, 820 S.W.2d          description “litigation” was insufficient to describe “a major
762, 766 (Tex.1991) (“Far from serving the purposes of the          desegregation lawsuit which has occupied the Board's time
Act, this degree of specificity would so overwhelm readers          for a number of years, and whose effect will be felt for years to
that it would prove even less informative than the current          come.” 706 S.W.2d at 959. The City's notices in this case are
notice.”); see also Texas Turnpike Auth., 554 S.W.2d at 676         much more detailed than those in Cox Enterprises. The City's
(not necessary to “post copies of proposed resolutions”).           notices state the parties involved, the type of agreement at
                                                                    issue, that the extraterritorial jurisdiction would be impacted
SOS Alliance argues that the notices' omission of the               (based on the statute included in the notice), and that the
location or size of the property subject to the proposed            agreements might be approved as a result of the meeting. A
Development *890 Agreements is at variance from the                 reader interested in development in the City's extraterritorial
City's standard notice practice. SOS Alliance relies on River       jurisdiction would have had sufficient notice that the City
Road Neighborhood Ass'n v. South Texas Sports, which                was considering action relevant thereto. See Fourth Court
found a notice insufficient under the Act based on “the             of Appeals, 820 S.W.2d at 766; Rettberg v. Texas Dep't of
well established custom and practice” of the governmental           Health, 873 S.W.2d 408, 411 (Tex.App.-Austin 1994, no
body. 720 S.W.2d 551, 557 (Tex.App.-San Antonio 1986,               writ) (“notice is sufficient under the Act when it alerts a reader
writ dism'd w.o.j.). In that case, four public meetings had         that some action will be taken relative to a topic”).
involved a similar subject matter, with the notices identifying
the purpose as “discussion/action.” Because the notice for



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              10
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


Having concluded that the notices were sufficiently             attorneys' fees incurred in defense *892 of UDJA claims
descriptive so as to state the subjects of the meetings in      brought by party without standing), rev'd on other grounds,
accordance with section 551.041 of the Open Meetings Act,       841 S.W.2d 361 (Tex.1992).
we overrule SOS Alliance's third point *891 on appeal. 13
                                                                  [23]    [24] SOS Alliance also argues that Mak Foster
                                                                 failed to segregate between its defense of claims asserted
Attorneys' Fees                                                  by SOS Alliance and those asserted by Friendship Alliance,
 [20] [21] In its remaining points on appeal, SOS Alliance the co-plaintiff that settled with appellees. “A party seeking
asserts that, even if we affirm the trial court's granting of    attorney fees has a duty ... to segregate the fees owed by
appellees' pleas to the jurisdiction and motions for summary     different parties.” See French v. Moore, 169 S.W.3d 1, 17
judgment, the district court erred in awarding attorneys'        (Tex.App.-Houston [1st Dist.] 2004, no pet.). There is no
                      14                                         duty to segregate, however, when the causes of action are
fees to Mak Foster.        In a proceeding under the Uniform
Declaratory Judgments Act, a court may award “reasonable         dependent upon the same set of facts or circumstances and
and necessary attorney's fees as are equitable and just” Tex.    are intertwined to the point of being inseparable. Stewart
Civ. Prac. & Rem.Code Ann. § 37.009. A trial court's award       Title Guar. Co. v. Sterling, 822 S.W.2d 1, 11 (Tex.1991).
of attorneys' fees under the UDJA is reviewed for an abuse       Mak Foster relies on SOS Alliance's motion to consolidate
of discretion. See Bocquet v. Herring, 972 S.W.2d 19, 20–        to show that the claims asserted by the co-plaintiffs were
21 (Tex.1998). A trial court abuses its discretion by awarding   intertwined, 16 but that motion is not in the appellate record.
fees when there is insufficient evidence that the fees were      Similarly, Friendship Alliance's petition is not in the record
reasonable and necessary, or when the award is inequitable or    for our review. We are limited to the appellate record
unjust Id. at 21.                                                provided. See Tex.R.App. P. 34.1; Merchandise Ctr., Inc.
                                                                 v. WNS, Inc., 85 S.W.3d 389, 394 (Tex.App.-Texarkana
 [22] As an initial matter, SOS Alliance argues that Mak 2002, no pet.) (“Materials outside the record ... that are
Foster failed to segregate between its defense of claims         improperly included in or attached to a party's brief ... may
for which recovery of attorneys' fees was proper and those       not be considered by an appellate court in its review of
for which such recovery was not proper. See West Beach           the appeal on its merits.”). However, our review of what
Marina, Ltd. v. Erdeljac, 94 S.W.3d 248, 267 (Tex.App.-          the record does contain gives us no reason to conclude that
Austin 2002, no pet.). However, SOS Alliance fails to provide    Friendship Alliance's lawsuit did not involve the same set
a reason for which any of its particular claims independently    of facts and circumstances. See Enterprise Leasing Co. v.
would not provide a valid basis for Mak Foster's recovery        Barrios, 156 S.W.3d 547, 550 (Tex.2004) (“If the pertinent
of attorneys' fees. Regarding its Open Meetings Act claim,       summary judgment evidence considered by the trial court is
SOS Alliance refers to section 551.142 of the Act, which         not included in the appellate record, an appellate court must
permits a court to award the defendant reasonable attorneys'     presume that the omitted evidence supports the trial court's
fees in an action by mandamus or injunction regarding a          judgment.”). We conclude that Mak Foster had no duty to
potential violation of the Act, provided that the court consider segregate the fees owed by the co-plaintiffs.
whether the action was brought in good faith. See Tex.
Gov't Code Ann. § 551.142 (West 2004). According to its           [25]     [26]     [27] Next, SOS Alliance asserts that the
petition, however, SOS Alliance brought its Open Meetings        evidence is insufficient to support an award of attorneys'
Act claim as an action under the UDJA, not as an action          fees in the amount requested by Mak Foster. As a general
by mandamus or injunction under section 551.142. See Tex.        rule, the party seeking to recover attorneys' fees carries
Civ. Prac. & Rem.Code Ann. § 37.004(a). Regarding its other      the burden of proof. Stewart Title Guar. Co., 822 S.W.2d
claims, SOS Alliance questions whether the district court had    at 10. Whether an award of attorneys' fees is reasonable
jurisdiction to award attorneys' fees that were incurred in      and necessary is a fact question. Bocquet, 972 S.W.2d at
connection with claims over which the court determined it        21. SOS Alliance contends that Mak Foster's evidence of
had no subject-matter jurisdiction. The district court did have  attorneys' fees “consists entirely of the conclusory, self-
this authority. 15 See id. § 37.009 (court may award attorneys'  serving, affidavit[ ] of lead counsel[ ].” However, contrary to
fees in any proceeding under the UDJA); Galveston County         SOS Alliance's contention, that affidavit sets out the attorneys
Comm'rs' Court v. Lohec, 814 S.W.2d 751, 755 (Tex.App.-          who performed the work, the number of hours billed by
Houston [14th Dist.] 1991) (op. on reh'g) (court may award       each, their hourly rates, and a description of the tasks for



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       11
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


which legal services were performed. The affiant stated his       does not abuse its discretion merely because it decides a
qualifications and experience, and averred that:                  discretionary matter differently than the appellate court would
                                                                  under similar circumstances. Baylor Univ. Med. Ctr. v. Rosa,
            I am familiar with usual and customary                240 S.W.3d 565, 569 (Tex.App.-Dallas 2007, pet. denied).
            rates charged by attorneys in the area                The test for an abuse of discretion is whether the court acted
            for cases with comparable complexity                  without reference to guiding rules and principles. See Cire v.
            and amounts in controversy, and                       Cummings, 134 S.W.3d 835, 838–39 (Tex.2004).
            the fees described above are those
            customarily charged in this area for                  To show that the attorneys' fees award was not just and
            the same or similar services by those                 equitable, SOS Alliance relies on its being a “nonprofit
            with similar experience, reputation,                  organization dedicated to the public good” and the
            and ability, considering the type                     “significance of the matters at stake in this lawsuit and that
            of controversy, the time limitations                  SOS Alliance was at least somewhat successfully addressed.”
            imposed, the work involved, the                       We do not consider this, standing alone, to make the award
            results obtained and length of the                    of attorneys' fees to Mak Foster inequitable or unjust. It may
            firm's relationship with Mak Foster.                  very well have been equitable and just for the district court
                                                                  not to have awarded fees or to award some other amount,
SOS Alliance suggests that only fee bills with unredacted
                                                                  but that does not make this award inequitable or unjust. See
entries would be sufficient evidence of attorneys' fee
                                                                  Save Our Springs Alliance, Inc. v. Lazy Nine Mun. Util. Dist.,
amounts, but *893 does not base its position on any legal
                                                                  198 S.W.3d 300, 318–19 (Tex.App.-Texarkana 2006, pet.
authority. We conclude that the evidence was sufficient
                                                                  denied) (holding that trial court did not abuse its discretion in
to show Mak Foster's attorneys' fees were reasonable and
                                                                  awarding attorneys' fees to defendant in UDJA action, even
necessary. See Texas Commerce Bank v. New, 3 S.W.3d
                                                                  though SOS Alliance was “a local nonprofit organization,”
515, 517–18 (Tex.1999) (affidavit testimony in support of
                                                                  because “reasonable minds can differ concerning whether the
attorneys' fees legally sufficient where attorney detailed the
                                                                  attorney's fees are just and equitable”). The award was a
services rendered and testified he was duly licensed attorney,
                                                                  matter of the district court's discretion, and we do not consider
he was familiar with usual and customary attorneys' fees in
                                                                  the court to have abused its discretion in reaching the decision
locality, and the fees sought were reasonable); Brockie v.
                                                                  it did.
Webb, 244 S.W.3d 905, 909–10 (Tex.App.-Dallas 2008, pet.
denied) (“Generally, the nature and extent of the attorney's
                                                                  Having concluded that the district court did not err in
services are expressed by the number of hours and the hourly
                                                                  awarding attorneys' fees to Mak Foster, we overrule SOS
rate.”).
                                                                  Alliance's remaining points on appeal.

 [28] [29] [30] [31] [32] SOS Alliance also contends
that the attorneys' fees amount awarded to Mak Foster—     Conclusion
$86,200—is “inequitable and unjust under the circumstances The judgment of the district court is affirmed.
of this case for a nonprofit organization dedicated to the
public good.” Similar arguments were stated by amicus
curiae, who expressed concern that “full fee awards for
bringing environmental and open government claims” are     Chief Justice LAW Not Participating.
a “threat of financial intimidation” that “can only have a
                                                                  Before Chief Justice JONES, Justices PATTERSON,
chilling effect on the ability of community organizations
                                                                  PURYEAR, PEMBERTON, WALDROP and HENSON.
to bring citizen suits on behalf of their members.” We
review whether attorneys' fees awarded under the UDJA are
equitable and just under an abuse of discretion standard. See                             *894 ORDER
Bocquet, 972 S.W.2d at 21. An award can be inequitable
or unjust even when the fees are reasonable and necessary.        PER CURIAM.
See id. However, when reviewing matters committed to the
                                                                  Save Our Springs Alliance, Inc. has filed a motion for
trial court's discretion, an appellate court may not substitute
                                                                  reconsideration en banc. The motion is denied.
its judgment for that of the trial judge, and a trial court


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            12
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


                                                                  The panel cites Lujan v. Defenders of Wildlife, 504 U.S. 555,
It is ordered February 12, 2010.                                  560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992), and Nobles
                                                                  v. Marcus, 533 S.W.2d 923, 927 (Tex.1976), to support its
                                                                  holding that SOS Alliance was required to show that one
                                                                  of its members had an affected property interest to have
Dissenting Opinion by Justice PATTERSON, Joined by
                                                                  standing. Neither case, however, supports curtailing common
Justice HENSON.
                                                                  law standing here. That a party does not have standing to
JAN P. PATTERSON, Justice, dissenting.                            assert a fraud claim when he was not the defrauded party is
Review en banc is warranted to “secure or maintain                not analogous to SOS *895 Alliance's alleged injury to its
uniformity” of this Court's decisions. See Tex.R.App.             members' environmental, recreational, and scientific interests
P. 41.2(c). Because the two-justice panel's decision is           in public land. See Nobles, 533 S.W.2d at 927.
inconsistent with this Court's jurisprudence in an important
and recurring area of law—an association's standing to pursue     As to Lujan, the panel cites the Supreme Court's definition
its member's claims of environmental harm—I respectfully          of “injury in fact.” See 504 U.S. at 560, 112 S. Ct. 2130.
dissent from the denial of appellant's motion for en banc         In the context of standing under Article III of the United
reconsideration.                                                  States Constitution, the Supreme Court defined “injury in
                                                                  fact” as “an invasion of a legally protected interest which
The panel holds that, in the absence of a statute conferring      is ... concrete and particularized” and “ ‘actual or imminent.’
standing, appellant Save Our Springs Alliance, Inc. (“SOS         ” Id. (citation omitted); see also U.S. Const. art. III. The
Alliance”) was required to show that one of its members had       panel focuses on the Supreme Court's requirement that the
a property interest affected by appellees' actions. The panel's   interest be “legally protected,” but the Supreme Court did not
holding, narrowing the class of claimants with common law         purport to restrict standing to property owners affected by the
standing to assert recreational, scientific, and environmental    challenged action there.
harm, conflicts with other opinions of this Court. See Texas
Rivers Prot. Ass'n v. Texas Natural Res. Conservation             In that case, environmental associations on behalf of their
Comm'n, 910 S.W.2d 147, 151–52 (Tex.App.-Austin 1995,             members challenged a rule promulgated by the Secretary of
writ denied).                                                     the Interior concerning certain funded activities abroad that
                                                                  allegedly increased the rate of extinction of endangered and
In Texas Rivers Protection Association, this Court held that      threatened species. Lujan, 504 U.S. at 562, 112 S. Ct. 2130.
“[a]n injury need not affect ‘vested’ property rights to confer   Although the Supreme Court concluded that the associations
standing” and that “the harm [for purposes of standing]           failed to show injury in fact to have standing to seek judicial
may be economic, recreational, or environmental.” See id.;        review of the rule, the Supreme Court recognized that, “[o]f
see also Coastal Habitat Alliance v. Public Util. Comm'n,         course, the desire to use or observe an animal species, even for
294 S.W.3d 276, 287 (Tex.App.-Austin 2009, no pet.)               purely esthetic purposes, is undeniably a cognizable interest
(recognizing this Court's holding in Texas Rivers Protection      for purpose of standing.” Id. at 562–63, 112 S. Ct. 2130. The
Association that “[a]n injury need not affect Vested' property    Supreme Court denied associational standing, not because
rights to confer standing” and, thus, “the harm [for              a member did not have a property interest, but because the
purposes of standing] may be economic, recreational, or           associations failed to demonstrate redressability and “actual
                                                                  or imminent” injury—i.e., that a member had “concrete
environmental”) 1 ; Walker v. City of Georgetown, 86 S.W.3d
                                                                  plans” to visit an area affected by the rule. Id. at 564, 568,
249, 253 (Tex.App.-Austin 2002, pet. denied) (common
                                                                  112 S. Ct. 2130.
law rule for standing to enjoin actions of governmental
body satisfied if “the challenged action has caused the
                                                                  The Supreme Court more recently addressed injury in fact
plaintiff some injury in fact, either economic, recreational,
                                                                  in the context of allegations of environmental harm to the
environmental, or otherwise”); Lindig v. City of Johnson City,
                                                                  national forests:
No. 03–08–00574–CV, 2009 WL 3400982, at *6–7, 2009
Tex.App. LEXIS 8188, at *19–20 (Tex.App.-Austin Oct. 21,                       It is common ground that the
2009, no pet.) (op. on reh'g) (citing common law rule for                      respondent organizations can assert
standing in Walker ).                                                          the standing of their members.
                                                                               To establish the concrete and


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


                                                                         denied standing to challenge the regulations at issue because
            particularized injury that standing
                                                                         there was no live dispute over a concrete application of the
            requires, respondents point to their
                                                                         regulations, not because the organizations failed to show a
            members' recreational interests in the
                                                                         property interest by their members to confer standing. 129
            National Forests. While generalized
            harm to the forest or the environment                        S.Ct. at 1152–53. 2
            will not alone support standing, if that
            harm in fact affects the recreational or                     This Court's holding in Texas Rivers Protection Association
            even the mere esthetic interests of the                      that “an injury need not affect Vested' property rights to
            plaintiff, that will suffice.                                 *896 confer standing” conforms with federal case law
                                                                         concerning standing under Article III. See Summers, 129 S.Ct.
See Summers v. Earth Island Inst., 555 U.S. 488, ––––, 129               at 1149; Lujan, 504 U.S. at 562–63, 112 S. Ct. 2130; Texas
S.Ct. 1142, 1149, 173 L. Ed. 2d 1 (2009); see also Friends of              Rivers Prot. Ass'n, 910 S.W.2d at 151–52. The panel's holding
the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.           to the contrary here should not be sustained in the absence of
167, 183, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000) (quoting                 review en banc. See Tex.R.App. P. 41.2(c).
Sierra Club v. Morton, 405 U.S. 727, 735, 92 S. Ct. 1361,
31 L. Ed. 2d 636 (1972)) (“We have held that environmental                 Because the panel's decision is inconsistent with this
plaintiffs adequately allege injury in fact when they aver that          Court's jurisprudence in an important and recurring area, I
they use the affected area and are persons ‘for whom the                 would grant appellant SOS Alliance's motion for en banc
aesthetic and recreational values of the area will be lessened’
                                                                         reconsideration. 3
by the challenged activity.”); Bennett v. Spear, 520 U.S. 154,
167, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997) (defining injury
in fact as “an invasion of a judicially cognizable interest”).
Consistent with its decision in Lujan, the Supreme Court                 Joined by Justice Henson.


Footnotes
1      Given that SOS Alliance's interests against the Development Agreements spring from environmental concerns, we note that the
       Agreements contain several environmental-protection provisions, requiring the developers to (1) comply with applicable state
       rules “designed to protect the quality of the Edwards Aquifer,” (2) obtain and comply with any required “no-discharge” permits
       regarding treated sewage effluent, (3) comply with any U.S. Army Corps of Engineers authorizations under section 404 of the
       federal Clean Water Act, (4) prepare and implement a “storm water pollution prevention plan,” (5) ensure no adverse effect on
       listed endangered species or their critical habitat in accordance with the federal Endangered Species Act, and (6) implement certain
       voluntary environmental protection measures, including an integrated pest management program at any golf course, education of
       property owners, and buffering of sensitive drainage areas.
2      During the same time period, another organization, Friendship Alliance, filed suit against the City challenging the legality of the
       Development Agreements. The two lawsuits were consolidated in early 2003. Friendship Alliance settled its lawsuit in 2004 after
       certain amendments to the Agreements had been negotiated.
3      SOS Alliance has dismissed its claims against Cypress–Hays, which is no longer a party to this case. See Save Our Springs Alliance
       v. City of Dripping Springs, No. 03–04–00683–CV (Tex.App.-Austin Dec. 7, 2007) (per curiam) (order). Also, on April 27, 2007,
       this Court issued an order staying the appeal due to SOS Alliance's declaration of bankruptcy. On September 15, 2008, on the motion
       of appellee Mak Foster, we reinstated the appeal.
4      See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 173, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000); American
       Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 509 (4th Cir.2003); Friends of the Earth, Inc. v. Gaston Copper Recycling Corp.,
       204 F.3d 149, 153 (4th Cir.2000); Sierra Club v. Cedar Point Oil Co., 73 F.3d 546, 553 (5th Cir.1996), cert. denied, 519 U.S. 811, 117
S. Ct. 57, 136 L. Ed. 2d 20 (1996); Sierra Club v. Simkins Indus., Inc., 847 F.2d 1109, 1111–12 (4th Cir.1988), cert. denied, 491 U.S.
904, 109 S. Ct. 3185, 105 L. Ed. 2d 694 (1989); Friends of the Earth, Inc. v. Chevron Chem. Co., 900 F. Supp. 67, 70 (E.D.Tex.1995).
5      SOS Alliance asserts that section 26.177 of the Texas Water Code “articulates standing rights at least as broad as the standing granted
       under the federal Clean Water Act.” Section 26.177 authorizes “[a]ny person affected by any ruling, order, decision, ordinance,
       program, resolution, or other act of a city relating to water pollution control and abatement outside the corporate limits of such city”
       adopted pursuant to statute to appeal such action to district court. Tex. Water Code Ann. § 26.177(d) (West 2008). However, such a
       lawsuit must be filed within 60 days of the challenged act of the city. See id. Regardless of whether section 26.177 could apply to SOS




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                        14
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


       Alliance and would provide standing as broad as the CWA, SOS Alliance does not allege that it satisfied the 60–day requirement. The
       Development Agreements were approved in April 2001. This lawsuit was filed in November 2002. SOS Alliance has not asserted
       any claims under section 26.177, nor could it have. Moreover, SOS Alliance does not allege any other statute on which its standing
       to assert its claims not related to the Open Meetings Act might be based.
6      We note that this Court's holding in Texas Rivers that harm for purposes of standing may be “economic, recreational, or
       environmental” appears to be connected to federal case law in which a federal statute protected such interests. The Texas case from
       which the “economic, recreational, or environmental” language originates is Housing Authority of Harlingen v. State in its general
       statement of the test for standing. 539 S.W.2d 911, 913–14 (Tex.Civ.App.-Corpus Christi 1976, writ ref'd n.r.e.). As authority for
       the language, the court in Housing Authority of Harlingen cited several United States Supreme Court opinions, and appears to have
       taken its description of the scope of an injury in fact from Association of Data Processing Service Organizations, Inc. v. Camp, 397
U.S. 150, 90 S. Ct. 827, 25 L. Ed. 2d 184 (1970). In that case, the Supreme Court observed that the legal interest required for purposes
       of standing “may reflect ‘aesthetic, conservational, and recreational’ as well as economic values,” provided that “the interest sought
       to be protected by the complainant is arguably within the zone of interests to be protected or regulated by the statute or constitutional
       guarantee in question.” 397 U.S. at 153–54, 90 S. Ct. 827.
7      SOS Alliance contends that this conclusion ignores SOS Alliance's “long and proud history” of obtaining standing to challenge
       government actions. SOS Alliance relies on Save Our Springs Alliance, Inc. v. Lowry, 934 S.W.2d 161 (Tex.App.-Austin 1996, orig.
       proceeding), as indicative of such standing. However, that case involved standing based on a statute—the Texas Open Meetings Act.
       See 934 S.W.2d at 162. That Act authorizes an “interested person” to file suit. See Tex. Gov't Code Ann. § 551.142(a) (West 2004).
       According to Lowry, this statutory provision dispenses with the standing requirement of an injury distinct from that of the general
       public. Lowry, 934 S.W.2d at 163.
          Similarly, the San Marcos River Foundation (SMRF) filed a letter brief as amicus curiae, expressing its concern that a determination
          in this case that SOS Alliance does not have standing based on environmental harm would impair SMRF's future ability to litigate.
          We note that in City of San Marcos v. Texas Commission on Environmental Quality—by which, SMRF asserts, it was successful in
          protecting the San Marcos River—a statute specifically authorized judicial review. 128 S.W.3d 264, 266 (Tex.App.-Austin 2004,
          pet. denied) (citing Tex. Water Code Ann. § 5.351 (West 2008)). Thus, our adjudication of SOS Alliance's standing in the absence
          of such statutory provision will not likely affect SMRF's future ability to again file suit under the same statute.
8      SOS Alliance argues that it should not be required to “hire experts to map and calculate local hydrogeological flows to engage in
       debates about gradients of flows” at this stage. Whether or not this is the case, SOS Alliance must at least provide evidence that
       a member “used an area subject to contamination from the discharge.” American Canoe Ass'n, 326 F.3d at 520. In the cases SOS
       Alliance cites on this issue, unlike here, there was evidence from which the court could find that the consequences of the challenged
       action of the defendant would in fact extend to the plaintiff. See id. (members' use of river was downstream from polluting defendant);
       Barshop v. Medina County Underground Water Conservation Dist., 925 S.W.2d 618, 624, 627 (Tex.1996) (landowner over Edwards
       Aquifer challenges constitutionality of statute governing entire aquifer); City of Canyon v. McBroom, 121 S.W.3d 410, 415 (Tex.App.-
       Amarillo 2003, no pet.) (landowner in flood plain complaining of increased risk of flooding); Lake Medina Conservation Soc'y
       v. Texas Natural Res. Conservation Comm'n, 980 S.W.2d 511, 515–16 (Tex.App.-Austin 1998, pet. denied) (owners of lakefront
       property challenging removal of water from lake); Texas Rivers Prot. Ass'n v. Texas Natural Res. Conservation Comm'n, 910 S.W.2d
147, 151 (Tex.App.-Austin 1995, writ denied) (property owners “fronting the affected area of the river” challenging diversion of
       water from river).
9      In fact, it appears more feasible that many of these members' interests as landowners might even be contrary to SOS Alliance's
       purpose. SOS Alliance would likely welcome declining property values if they would enable SOS Alliance to place more watershed
       land into long-term conservation easements, and would likely welcome inconveniences such as increased traffic and light if the result
       was surrounding areas becoming less desirable for home buyers and future real estate developers. Moreover, in the event that Mak
       Foster and Cypress Hays successfully develop their properties in accordance with the Development Agreements, we question whether
       SOS Alliance would subsequently seek to protect those developments' interests in increasing property values as well.
10     In its second point on appeal, SOS Alliance contends that the district court erred in granting appellees' pleas to the jurisdiction based
       on the case not being ripe for adjudication as to any land that had not become subject to a finally approved plat, and based on the
       case being moot as to land that was subject to a finally approved plat that SOS Alliance neither appealed nor challenged. Given that
       we have determined that the court does not have subject-matter jurisdiction based on standing, we need not consider the issues of
       ripeness or mootness.
11     SOS Alliance alleges that the Cypress–Hays Development Agreement contains more than 32 variances, including reduction of
       minimum lot size, reduction of minimum setbacks, and reduction of plat review and approval time.
12     In fact, given that the Development Agreements were apparently without precedent as to the City (SOS Alliance itself describes
       the developments as “unprecedented in size and density for Dripping Springs”), it appears that the City actually followed its usual



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                        15
Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871 (2010)


       custom and practice. The second notice—for the Mak Foster Development Agreement—was essentially identical to the first notice
       —for the Cypress Hays Development Agreement.
13     Appellees argue that any potential violations of the Act were validated by the legislature in 2003. See Tex. Loc. Gov't Code Ann.
       § 212.172(h) (West 2008) (“An agreement between a municipality and a landowner entered into prior to the effective date of this
       section and that complies with this section is validated.”). Because we conclude that SOS Alliance has not shown a violation of the
       Act, we need not address this argument
14     Due to a partial settlement between SOS Alliance and the City, SOS Alliance does not seek appellate review of the attorneys' fees
       awarded to the City.
15     Neither of the cases cited by SOS Alliance suggests otherwise. In Gregg County Appraisal District v. Laidlaw Waste Systems, Inc.,
       the statute at issue allowed attorneys' fees for a property owner who prevailed in his tax appeal. 907 S.W.2d 12, 21 (Tex.App.-Tyler
       1995, writ denied). To the extent the trial court did not have jurisdiction over the owner's claims, he did not “prevail” and, therefore,
       by statute was not entitled to attorneys' fees. Id. In Lipshy Motorcars, Inc. v. Sovereign Associates, Inc., 944 S.W.2d 68 (Tex.App.-
       Dallas 1997, no writ), an appellate court determined it had no jurisdiction to consider a motion for sanctions and attorneys' fees
       against an appellant who attempted to appeal a non-appealable interlocutory order. 944 S.W.2d at 70–72.
16     According to Mak Foster, SOS Alliance represented in its motion to consolidate that the plaintiffs' lawsuits were “based on identical
       facts and circumstances,” asked for “identical declaratory and nearly identical injunctive relief,” and were based on “identical legal
       grounds.”
1      In Coastal Habitat Alliance, this Court also cites Cantrell v. City of Long Beach, 241 F.3d 674, 681 (9th Cir.2001) (“That the litigant's
       interest [for purposes of standing] must be greater than that of the public at large does not imply that the interest must be a substantive
       right sounding in property or contract.”), to support its conclusion that “[w]hether a plaintiff has standing in federal courts to assert
       a cause of action is not indicative of the deprivation of a vested property right.” Coastal Habitat Alliance v. Public Util. Comm'n,
       294 S.W.3d 276, 287 (Tex.App.-Austin 2009, no pet.).
2      In Summers, the government conceded that affidavits that a member had “repeatedly visited” a particular public site, that he had
       “imminent plans to do so again,” and that “his interests in viewing the flora and fauna of the area” would be harmed were sufficient to
       establish standing under Article III. Summers v. Earth Island Inst., 555U.S. 488, ––––, 129 S. Ct. 1142, 1149, 173 L. Ed. 2d 1 (2009).
3      Because I believe review en banc is warranted based upon the standing issue, I limit my review to this ground.


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                          16
State v. Holland, 221 S.W.3d 639 (2007)
50 Tex. Sup. Ct. J. 642


                                                                 Opinion
                     221 S.W.3d 639
                 Supreme Court of Texas.                         Justice O'NEILL delivered the opinion of the Court.

      STATE of Texas, Texas General Land Office,                 Herbert Holland developed a cost-effective process to clean
      and Texas Land Commissioner, Petitioners,                  oil-contaminated bilge water. The State of Texas, seeking
                         v.                                      to abate oil pollution in its coastal waters, contracted with,
         Herbert W. HOLLAND, Respondent.                         and paid more than $160,000 to, Holland's companies for
                                                                 assistance in designing and constructing filtration units along
           No. 05–0292. | Argued Sept. 27,                       the Texas Gulf Coast. Holland later received a patent on
          2006. | Decided April 20, 2007.                        the decontamination process and began demanding additional
                                                                 payments as patent royalties. When the State refused to pay,
Synopsis                                                         Holland filed this suit claiming the State's unauthorized use of
Background: Holder of patent for polymer-based filters           his patented technology constituted a taking under Article I,
brought action against State, alleging State's refusal to        section 17 of the Texas Constitution. We must decide whether
pay for use of his patented process for cleaning oil-            a takings claim is the proper avenue for a patentholder who
contaminated bilge water constituted a taking under the Texas    performs services under contract with the State to assert
Constitution. The 23rd District Court, Matagorda County,         patent rights. We hold that it is not when, as here, the State's
Craig Estlinbaum, J., denied State's plea to the jurisdiction,   use is pursuant to colorable contract rights. Because Holland
and State appealed. The Court of Appeals, 161 S.W.3d 227,        cannot state a takings claim for the State's alleged unlawful
affirmed. State appealed.                                        use of his patent, the State is entitled to immunity from suit.
                                                                 Accordingly, we reverse the court of appeals' judgment and
                                                                 dismiss Holland's claim for want of jurisdiction.
Holdings: The Supreme Court, O'Neill, J., held that:

[1] Supreme Court had jurisdiction because Court of Appeals'                            I. Background
decision conflicted with prior Supreme Court holding, and
                                                                 In the late 1990s, the General Land Office (GLO) began
[2] State did not have requisite intent for takings claim        working on a project to abate pollution resulting from
because it acted under color of contract with patent holder's    commercial fishing boats illegally discharging oily bilge
companies.                                                       water into coastal waters. The GLO contracted with two
                                                                 companies, Spill Removal Products, Inc. (SRP) and Pollution
                                                                 Prevention Products (PPP), to provide design services,
Reversed and dismissed.                                          components, installation and consulting services for the
                                                                 construction of three bilge water processing facilities located
                                                                 in Port Isabel, Port Lavaca, and Palacios. Herbert Holland
Attorneys and Law Firms
                                                                 developed the polymer-based pollution filters used in the
 *641 Greg Abbott, Attorney General of Texas, Barry Ross         facilities and the process for their installation. According
McBee, Edward D. Burbach, Rafael Edward Cruz, Office             to Holland, he was the “managing member” of PPP and
of the Attorney General, Kristofer S. Monson, Assistant          the president of SRP, and it is undisputed that all of the
Solicitor General, Austin, for Petitioners.                      GLO's contacts on the project were with him. The three
                                                                 processing facilities were completed by 2001, and all three
Thomas W. Sankey, Greg M. Luck, Godwin Gruber, LLP,              used Holland's polymer-based filtration system to extract oil
Michael T. McLemore, Danny L. Williams, Williams Morgan          from contaminated bilge water. The GLO paid more than
& Amerson, Houston, Eric G. Walraven, Godwin, Pappas &           $160,000 to PPP and SRP pursuant to their agreement.
Ronquillo, LLP, Dallas, for Respondent.
                                                                 Holland applied for a patent on his filtration process in 1998,
                                                                 and in 2000 received Patent No. 6,027,653 for a “Method
                                                                 of Removing Organic Compounds from Air and Water



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
State v. Holland, 221 S.W.3d 639 (2007)
50 Tex. Sup. Ct. J. 642

Columns,” referred to as the “#653 patent.” Claim 13 of the
patent describes a method of removing and collecting *642
                                                                                III. Standard and Scope of Review
contaminants, first by pretreating the water and then directing
it through a series of separation and filtration media. 1 Claim      [2]     [3]    [4]    [5]     [6] A plea to the jurisdiction based
19 describes the apparatuses used in the separation and             on sovereign immunity challenges a trial court's jurisdiction.
filtration processes. The GLO facilities use the method and         Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d
apparatuses described in Claims 13 and 19 of the patent.            217, 225–26 (Tex.2004). A plea questioning the trial
In 2002, Holland contacted the GLO and began demanding              court's jurisdiction raises a question of law that we review
payment of patent royalties for the three facilities' use of his    de novo. Id. at 226. We focus first on the plaintiff's
patented process. The GLO's contracts with PPP and SRP did          petition to determine whether the facts pled affirmatively
not provide for the payment of patent royalties.                    demonstrate that jurisdiction exists. *643 Id. We construe
                                                                    the pleadings liberally, looking to the pleader's intent. Id.
When the GLO refused to make any additional payments,               If the pleadings are insufficient to establish jurisdiction but
Holland sued the State of Texas, the GLO, and the Texas Land        do not affirmatively demonstrate an incurable defect, the
Commissioner (collectively “the State”) alleging that use of        plaintiff should be afforded the opportunity to replead. Id. at
his patented process at the Palacios reclamation facilities         226–27. In some instances, however, a plea to the jurisdiction
infringed the ′653 patent. 2 He further alleged that the State's    may require the court to consider evidence pertaining to
use of his patented process constituted a taking of his property    jurisdictional facts. Id. at 227; Bland Indep. Sch. Dist. v. Blue,
for public use without compensation in violation of Article I,      34 S.W.3d 547, 555 (Tex.2000). A plea should not be granted
section 17 of the Texas Constitution. After entering a general      if a fact issue is presented as to the court's jurisdiction, but
denial, the State filed a plea to the jurisdiction which the        if the relevant undisputed evidence negates jurisdiction, then
trial court denied. The court of appeals affirmed, holding that     the plea to the jurisdiction must be granted. Miranda, 133
Holland had adequately pled a takings claim against the State       S.W.3d at 227–28.
for which immunity was waived. 221 S.W.3d at 643. We
granted the State's petition for review to examine the State's
sovereign immunity under the circumstances presented.                                        IV. Analysis

                                                                    The State contends Holland's petition does not present
                                                                    a viable takings claim because the State designed and
                       II. Jurisdiction
                                                                    constructed the bilge water reclamation facilities, which
 [1] Because this is an interlocutory appeal from the trial         utilized the process described in Holland's patent, under color
court's denial of a jurisdictional plea, and there was no dissent   of contract. According to the State, it is of no moment that its
in the court of appeals, we have jurisdiction only if the court     contract was with Holland's companies rather than Holland
of appeals' decision conflicts with a prior decision of this        himself; rather, the proper focus is whether the State had the
Court or of another court of appeals. TEX. GOV'T CODE               requisite intent to take property for public use and thus was
§§ 22.001(a)(1), (2). Decisions conflict for jurisdictional         invoking its eminent-domain powers. Holland responds, and
purposes “when there is inconsistency in their respective           the court of appeals agreed, that the State did not establish as
decisions that should be clarified to remove unnecessary            a matter of law that it was acting under color of contract with
uncertainty in the law and unfairness to litigants.” Id. §          Holland rather than with PPP and SRP. 161 S.W.3d at 233.
22.001(e). As we explain below, the trial court erred in            Holland contends the State's contract with his companies is
denying the State's plea to the jurisdiction because the State      immaterial because he holds the ′635 patent individually, and
was acting under color of contract in utilizing the treatment       whether or not the State was acting pursuant to an implied
process that the ′653 patent covers. Because Holland's claim        contract with him is a disputed fact question that the factfinder
does not arise as a taking under the constitution but sounds        must resolve. We agree with the State.
in contract, the court of appeals' decision conflicts with
our decision in General Services Commission v. Little–Tex            [7]    [8]    [9]  [10]    [11] Absent an express waiver of
Insulation Co., 39 S.W.3d 591 (Tex.2001), and we have               its sovereign immunity, the State is generally immune from
jurisdiction to resolve the conflict.                               suit. State v. Shumake, 199 S.W.3d 279, 283 (Tex.2006).
                                                                    But sovereign immunity does not shield the State from



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
State v. Holland, 221 S.W.3d 639 (2007)
50 Tex. Sup. Ct. J. 642

a claim based upon a taking under Article I, section 17            that the stamps had been taken under the State's eminent-
of the Texas Constitution, known as the “takings clause.”          domain power. Id.
Little–Tex Insulation Co., 39 S.W.3d at 598. The takings
clause mandates that “[n]o person's property shall be taken,       Similarly, in A.C. Aukerman Co. v. State of Texas, 902 S.W.2d
damaged or destroyed for or applied to public use without          576 (Tex.App.-Houston [1st Dist.] 1995, writ denied), the
adequate compensation being made, unless by the consent            State paid independent highway-construction contractors
of such person.” TEX. CONST. art. I, § 17. To establish a          who had used concrete roadway barriers manufactured
takings claim under Article I, section 17, the claimant must       according to a process over which Aukerman asserted patent
show that a governmental actor acted intentionally to take         rights. Id. at 577. Claiming the State had obtained the benefits
or damage property for a public use. Little–Tex Insulation         of his patents without paying compensation, Aukerman sued
Co., 39 S.W.3d at 598. When the government acts pursuant           the State for inverse condemnation. Id. The court of appeals
to colorable contract rights, it lacks the necessary intent to     affirmed the trial court's summary judgment in the State's
take under its eminent-domain powers and thus retains its          favor, determining that any cause of action Aukerman might
immunity from suit. Id. at 598–99. This is because the State       have was for patent infringement against the independent
may “wear [ ] two hats: the State as a party to the contract and   contractors. Id. at 578. Even if the contractors had infringed
the State as sovereign. The State, in acting within a color of     Aukerman's patent, the court held, the State was merely a
right to take or withhold property in a contractual situation,     party to contracts with them and, without more, could not be
is acting akin to a private citizen and not under any sovereign    liable for patent infringement. Id. (citing Am. Graphophone
powers.” Id. at 599 (citations omitted).                           Co. v. Gimbel Bros., 234 F. 361, 368 (S.D.N.Y.1916) (holding
                                                                   that a purchaser of a product which has been made in
Holland contends he had no contract with the State and             infringement of a patented process cannot be liable as an
therefore the State's use of his patent was unauthorized. But      infringer)). Having acquired the concrete barriers through its
absence of an express contract between Holland and the State,      third-party contract, the court concluded the State lacked the
or uncertainties about the existence of an implied contract        intent necessary to establish a takings claim. Id. at 578–79.
between them, are immaterial to determining the capacity in
which the State is acting. When we articulated the principle       In this case, the State presented uncontroverted evidence that
distinguishing the State's eminent-domain capacity from its        Holland voluntarily provided, and the State accepted, his
contractual capacity in Little–Tex, we relied on State v.          filtration process along with his design assistance pursuant to
Steck Co., 236 S.W.2d 866, 869 (Tex.Civ.App.-Austin 1951,          contractual agreements with SRP and PPP. Whether or not
writ ref'd). In that case, Steck, a printer, sought to recover     a contract may be implied between the State and Holland
from the State *644 the value of 39,603,690 cigarette tax          individually, the State accepted Holland's product and his
stamps it had manufactured and delivered to the State. Id.         services under color of its contracts with SRP and PPP, and
at 867. The year before those stamps were delivered, Steck         not pursuant to its powers of eminent domain. Any claim
had manufactured, delivered, and been paid for 300,000,000         for patent infringement Holland might have would be against
cigarette stamps under a competitively bid, one-year contract.     SRP and PPP, not the State as a mere party to a contract with
Id. Pursuant to an oral agreement with the chief of the            them. Lacking the requisite intent to take Holland's patented
printing division of the Cigarette Tax Stamp Board, Steck          process under its eminent-domain powers, the State is not
continued to manufacture and deliver the stamps after the          subject to liability under article I, section 17 of the Texas
first year's contract had expired. Id. When the State refused      Constitution. Accordingly, the trial court erred in denying the
payment, Steck sued. Id. The trial court determined that Steck     State's plea to the jurisdiction.
was entitled to compensation under Article I, section 17.
Id. at 867–68. We disagreed. First, we held there was no
enforceable contract because the State had failed to abide by
                                                                                           V. Conclusion
the legally required bidding procedures. Id. at 868. We also
held that Steck could not assert a takings claim under Article     We reverse the court of appeals' judgment and dismiss the
I, section 17. Id. at 869. We reasoned that because Steck had      case for lack of jurisdiction.
delivered and the State had accepted the stamps under the
purported, but nonexistent, contract, Steck could not contend




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             3
State v. Holland, 221 S.W.3d 639 (2007)
50 Tex. Sup. Ct. J. 642

Parallel Citations

50 Tex. Sup. Ct. J. 642


Footnotes
1      A patent “claim” sets forth an invention's parameters and describes in some detail “the subject matter which the [patent] applicant
       regards as his invention.” 35 U.S.C. § 112; see 3 DONALD S. CHISUM, CHISUM ON PATENTS § 8.01 (2005).
2      The State submitted an affidavit attesting that the three facilities were completed in 1998. In response, Holland submitted an affidavit
       disputing the State's affidavit to the extent it asserted that the Palacios facility “currently in use and operating was completed in 1998.”
       This dispute is irrelevant to our analysis, which focuses on the assistance Holland provided in designing the three facilities. Holland's
       petition in the trial court acknowledges that all three facilities use the same process and apparatus to process bilge water.


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                             4
Sheth v. Dearen, 225 S.W.3d 828 (2007)
221 Ed. Law Rep. 967



                    225 S.W.3d 828
                Court of Appeals of Texas,                                           I. BACKGROUND
                  Houston (14th Dist.).
                                                                 In September of 2003, appellee, Donald C. Dearen, sustained
          Dhiren S. SHETH, M.D., Appellant,                      a hip fracture and was taken into surgery at Memorial
                        v.                                       Hermann Hospital. Dearen was treated by Dr. Sheth, an
            Donald C. DEAREN, Appellee.                          orthopedic surgeon practicing at the University of Texas
                                                                 Health Science Center at Houston (“UTHSCH”). As part of
       No. 14–07–00004–CV.           |   May 24, 2007.           Dr. Sheth's appointment at UTHSCH, he provided medical
                                                                 treatment to patients at Memorial Hermann Hospital.
Synopsis
Background: Patient brought medical malpractice action           In treating Dearen's hip fracture, Dr. Sheth performed surgery
against surgeon, who performed surgery to repair hip fracture    which involved the implantation of an orthopedic hardware
and, during the surgery, implanted orthopedic hardware
                                                                 device, known as a “short Gamma nail,” into Dearen's body. 1
device. The 334th District Court, Harris County, Sharon
                                                                 As a result of this surgery, Dearen brought suit alleging
McCally, J., denied surgeon's motion to dismiss, and he
                                                                 personal injuries caused by Dr. Sheth's negligence. Dr. Sheth
appealed.
                                                                 filed a motion to dismiss, which the trial court denied.


[Holding:] The Court of Appeals, Adele Hedges, C.J., held
                                                                                        II. ANALYSIS
that patient alleged a misuse of tangible property causing
his injuries, and these claims were within the scope of the      In Dr. Sheth's sole issue, he contends that the trial court
Tort Claims Act waiver provisions, and as such, patient's        erred in denying his motion to dismiss pursuant to Section
malpractice suit could have been brought against state           101.106(f) of the Texas Tort Claims Act. Section 101.106(f)
university medical center, which employed surgeon.               provides that:

                                                                                If a suit is filed against an
Reversed and remanded.                                                          employee of a governmental unit
                                                                                based on conduct within the
                                                                                general scope of that employee's
Attorneys and Law Firms
                                                                                employment and if it could have
*829 Nancy Bolin Broaddus, Houston, for appellant.                              been brought under this chapter
                                                                                against the governmental unit, the
John A. Davis, Houston, for appellee.                                           suit is considered to be against the
                                                                                employee in the employee's official
Panel consists of Chief Justice HEDGES and Justices
                                                                                capacity only. On the employee's
HUDSON and GUZMAN.
                                                                                motion, *830 the suit against
                                                                                the employee shall be dismissed
                                                                                unless the plaintiff files amended
                         OPINION                                                pleadings dismissing the employee
                                                                                and naming the governmental unit
ADELE HEDGES, Chief Justice.
                                                                                as defendant on or before the 30th
Appellant, Dhiren S. Sheth, M.D. (“Dr.Sheth”) brings this                       day after the date the motion is filed.
appeal following the trial court's denial of his motion to
                                                                 TEX. CIV. PRAC. & REM.CODE § 101.106(f). In this
dismiss pursuant to Section 101.106(f) of the Texas Tort
                                                                 case, Dearen does not dispute that his suit was based on
Claims Act. In his sole issue, Dr. Sheth argues that the trial
                                                                 conduct within the general scope of Dr. Sheth's employment
court erred in denying his motion to dismiss. We reverse and
                                                                 with UTHSCH. The parties disagree, however, as to whether
remand.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Sheth v. Dearen, 225 S.W.3d 828 (2007)
221 Ed. Law Rep. 967

Dearen's suit could have been brought under the Tort Claims     been brought under the TCA); see also Dallas County Mental
Act (TCA) against UTHSCH.                                       Health & Mental Retardation v. Bossley, 968 S.W.2d 339,
                                                                343 (Tex.1998) (“The real substance of plaintiffs' complaint
 [1] [2] In Texas, a governmental agency is not liable for is that Roger's death was caused, not by the condition or use
the torts of its officers or agents unless there is a specific  of property, but by the failure of Hillside's staff to restrain
legislative waiver of immunity. Lowe v. Texas Tech Univ.,       him once they learned he was still suicidal.”); Kerrville, 923
540 S.W.2d 297, 298 (Tex.1976). Sovereign immunity can          S.W.2d at 585 (“The gravamen of their complaint is that
only be waived by clear and unambiguous language. Univ. of      KSH's non-use of an injectionable drug was the cause of
Tex. Med. Branch at Galveston v. York, 871 S.W.2d 175, 177      their daughter's death.”); Univ. of Tex. Health Sci. Ctr. v.
(Tex.1994). The Texas Legislature enacted the TCA to waive       *831 Schroeder, 190 S.W.3d 102, 106 (Tex.App.-Houston
sovereign immunity in limited circumstances. See Kerrville      [1st Dist.] 2005, no pet.) (“Here, the gravamen of Schroeder's
State Hosp. v. Clark, 923 S.W.2d 582, 584 (Tex.1996).           complaints amount to negligent supervision.”). Where the
                                                                facts taken from the plaintiff's pleadings are undisputed, the
 [3] [4] [5] As the movant on the motion to dismiss, it question of whether those pleadings support a jurisdictional
is Dr. Sheth's burden to point to the facts evidencing that     finding of waiver of sovereign immunity is one of law and
Dearen's suit could have been brought against UTHSCH.           is thus reviewed de novo. See Tex. Dep't of Parks & Wildlife
See Phillips v. Dafonte, 187 S.W.3d 669, 677 (Tex.App.-         v. Miranda, 133 S.W.3d 217, 226 (Tex.2004) (“[W]hether
Houston [14th Dist.] 2006, no pet.) (“We find that the          undisputed evidence of jurisdictional facts establishes a trial
doctors failed to establish that Dafonte's suit is one that     court's jurisdiction is also a question of law.”); see also Tex.
could have been brought against UTMB.”); Tejada v. Rowe,        Natural Res. Conservation Comm'n v. IT–Davy, 74 S.W.3d
207 S.W.3d 920, 923 (Tex.App.-Beaumont 2006, pet. filed)        849, 855 (Tex.2002) (holding that the issue of whether a party
(“We find that [the movants] met their burden of proof          has properly alleged a valid waiver of sovereign immunity
under section 101.106(f).”); Williams v. Nealon, 199 S.W.3d     is jurisdictional and is reviewed de novo); Waxahachie
462, 466 (Tex.App.-Houston [1st Dist.] 2006, pet. filed)        Independent School District v. Johnson, 181 S.W.3d 781, 787
(“[T]he doctors have not shown that Williams's claims could     (Tex.App.-Waco 2005, pet. filed) (same); Kelso v. Gonzales
have been brought against UTHSCH under the Texas Tort           Healthcare Sys., 136 S.W.3d 377, 381 (Tex.App.-Corpus
Claims Act.”). The primary source of those facts are the        Christi 2004, no pet.) (same). In this case, Dr. Sheth does not
plaintiff's pleadings, however, other evidence is proper if     dispute the facts presented in Dearen's pleadings; rather, he
relevant to the issue of waiver of sovereign immunity. See      disputes Dearen's characterization of those facts. As a result,
Tex. Natural Res. Conservation Comm'n v. White, 46 S.W.3d       we apply the de novo standard. See Miranda, 133 S.W.3d at
864, 868 (Tex.2001) (“We must examine the plaintiff's           226. 2
pleadings and, to the extent relevant to the jurisdictional
issue, the evidence submitted by the parties in order to        Dr. Sheth argues that Dearen's suit could have been brought
determine if the government waived sovereign immunity.”);       against UTHSCH pursuant to Section 101.021(2) of the TCA,
see also Phillips, 187 S.W.3d at 676–77 (analyzing plaintiff's  which waives governmental immunity for “personal injury
petition as part of its 101.106(f) analysis); Tejada, 207       and death so caused by a condition or use of tangible personal
S.W.3d at 922–23 (reviewing, as part of its 101.106(f)          or real property if the governmental unit would, were it a
analysis, plaintiff's petition and two expert reports attached  private person, be liable to the claimant according to Texas
to that petition in deciding whether plaintiff's suit could     law.” TEX. CIV. PRAC. & REM.CODE § 101.021(2). In
have been brought under the TCA); Franka v. Velasquez,          his motion to dismiss, Dr. Sheth relied on Dearen's original
216 S.W.3d 409, 412 (Tex.App.-San Antonio 2006, pet.            petition, a report by Dearen's expert, and Dearen's responses
filed) (reviewing “the petition and the evidence presented”     to various discovery to support his contentions. Dr. Sheth
in disposing of appellant's 101.106(f) issue). In determining   contends that Dearen's pleadings allege the misuse of a device
whether the plaintiff alleges facts supporting a finding of     implanted into his body, which caused Dearen's injuries. We
waiver of sovereign immunity, we look at the substance of       note that the plaintiff's pleadings should be the primary focus
the plaintiff's pleadings rather than his characterizations of  of our inquiry regarding this jurisdictional issue of waiver of
them. See Phillips, 187 S.W.3d at 676–77 (looking at “the real  sovereign immunity. See White, 46 S.W.3d at 868.
substance of [plaintiff's] petition” in determining, as part of
its 101.106(f) analysis, whether plaintiff's claim could have



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Sheth v. Dearen, 225 S.W.3d 828 (2007)
221 Ed. Law Rep. 967

Dearen's expert wrote a report describing the procedure Dr.          claim under the Texas Tort Claims Act). Dr. Sheth frames
Sheth performed on Dearen. The report states that Dr. Sheth          Dearen's petition as alleging a misuse of property—the short
chose to stabilize Dearen's fracture by implanting a device,         Gamma nail was misused in that it was improperly secured
dubbed the “short Gamma Nail,” into Dearen's body. The               thereby causing Dearen's injuries. Dearen characterizes his
report further states that because the Gamma nail is short,          claims as a non-use of property—Dr. Sheth's failure to use the
it requires a distal interlocking screw for stability. Dearen's      distal interlocking screw caused his injuries.
original petition summarized his negligence claims arising
out of that surgery as:                                              We find the characterization of Dearen's pleadings as alleging
                                                                     a misuse of the short Gamma nail to be a more accurate
  (1) failing to initially align the nail hole and the hole in the   representation of the substance of Dearen's claims. See
  jig in order to permit the placement of the intramedullary         Bossley, 968 S.W.2d at 343 (looking at “the real substance
  hip screw 3 to permit distal interlocking,                         of plaintiff's complaint” to determine whether a sufficient
                                                                     use was alleged as required by 101.021(2)); Kerrville, 923
S.W.2d at 585 (“The gravamen of their complaint is that
   *832 (2) failing to correct the misalignment of the               KSH's non-use of an injectionable drug was the cause of their
  nail hole and the hole in the jig in order to permit the           daughter's death.”); Phillips, 187 S.W.3d at 676–77 (looking
  placement of the intramedullary hip screw to permit distal         at “the real substance of [plaintiff's] petition” in determining,
  interlocking,                                                      as part of its 101.106(f) analysis, whether plaintiff's claim
                                                                     could have been brought under the TCA).
     (3) failing to engage the distal interlock of the
     intramedullary hip screw in order to ensure proper leg
     alignment, and                                                  The distal interlocking device is relevant only as a necessary 4
                                                                     part of the larger device, the short Gamma nail. It is the
     (4) failing to properly follow the patient to provide early     proper use of the entire device (the short Gamma nail), which
     intervention that would have limited the scope and need         implicates the proper use of all the individual parts that
     for subsequent surgeries and would have limited his             aggregate to make the whole device effective, *833 that is
     recovery time.                                                  crucial in stabilizing the hip thereby avoiding further injury.
                                                                     The use or misuse of the screw is of no consequence in and
     Such breaches of the standard of care were, among               of itself: it is merely a piece of a larger, multi-part device and
     others, individually and collectively proximate causes of       is not designed to function alone.
     Plaintiff's injuries as claimed herein.
                                                                      [7] The line of cases in which courts have found a non-use,
   When Dearen's petition is viewed in conjunction with his
                                                                     and therefore non-waiver of immunity, is distinguishable.
   expert's report, which provides the necessary background
                                                                     For instance, in Texas Natural Resource Conservation
   to understand the procedure, it becomes clear that Dearen
                                                                     Commission v. White, White argued that TNRCC's failure to
   is complaining that Dr. Sheth's failure to stabilize the short
                                                                     continue use of a pump which was installed on his property to
   Gamma nail with the use of a distal interlocking screw
                                                                     dissipate gasoline vapors caused a fire which destroyed that
   caused his injuries.
 [6]    The dispositive controversy in this jurisdictional           property. 5 46 S.W.3d at 870. The supreme court held that
challenge is the characterization of Dr. Sheth's failure to          such a claim involves a non-use of property outside the scope
stabilize the Gamma nail with the distal interlocking screw.         of the sovereign immunity waiver statute. Id. Importantly,
A suit can only be brought under Section 101.102(2) when             the unused device (the pump) was alleged to be the direct
there is a use of property. See Texas A & M Univ. v.                 cause of damages. Id. In this case, however, the device that
Bishop, 156 S.W.3d 580, 583 (Tex.2005) (finding that,                Dearen claims was not used (the distal interlocking screw)
because the governmental officials did not use the property,         is only a piece of a larger device (the Gamma nail) that is
sovereign immunity was not waived thereby allowing suit to           alleged to be the direct cause of his injuries. In Kassen v.
be brought against the university); San Antonio State Hosp.          Hatley, the supreme court held that “the non-use of available
v. Cowan, 128 S.W.3d 244, 246 (Tex.2004) (finding that the           drugs during emergency medical treatment is not a use of
governmental entity did not use the property as required to          tangible personal property that triggers waiver of sovereign
invoke waiver of immunity); Kerrville, 923 S.W.2d at 584             immunity.” 887 S.W.2d 4, 14 (Tex.1994). Similarly, in
(holding that “mere non-use of property” [cannot] support a          Kerrville State Hospital v. Clark, the supreme court found that


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Sheth v. Dearen, 225 S.W.3d 828 (2007)
221 Ed. Law Rep. 967

                                                                       with the screw) led to his injuries. See Kerrville, 923 S.W.2d
the failure of the hospital to administer an injectionable drug
                                                                       at 585 (“The gravamen of their complaint is that KSH's non-
to the plaintiff was a non-use of tangible personal property.
                                                                       use of an injectionable drug was the cause of their daughter's
923 S.W.2d at 586. As a result, the court found that the
                                                                       death.”); Phillips, 187 S.W.3d at 676–77 (looking at “the real
plaintiff failed to plead facts sufficient to support a finding of
                                                                       substance of [plaintiff's] petition” in determining, as part of
waiver of sovereign immunity. Id. In reaching its conclusion,
                                                                       its 101.106(f) analysis, whether plaintiff's claim could have
the court stated:
                                                                       been brought under the TCA).

   There cannot be waiver of sovereign immunity in every                [8] Dearen also seems to contend that because some of
   case in which medical treatment is provided by a public             his claims involved general negligence, his suit could not
   facility. Doctors in state medical facilities use some form         have been brought against UTHSCH under the TCA because
   of tangible personal property nearly every time they treat a        such claims are outside the scope of the sovereign immunity
   patient. Because of this fact, a patient suing for negligence       waiver provisions. A suit can be brought under the TCA,
   could always complain that a different form of treatment            however, when there are both claims within and outside the
   than the one employed would have been more effective and            scope of the TCA's sovereign immunity waiver provisions.
   still claim waiver under the Act. If such a complaint were          See, e.g., Salcedo v. El Paso Hosp. District, 659 S.W.2d
   enough to constitute the use of tangible personal property          30, 33 (Tex.1983) (finding that plaintiff's allegations stated
   under the Act, the doctrine of sovereign immunity would             a claim within the scope of the TCA where plaintiff alleged
   be rendered a nullity.                                              non-use of property and misuse of property); Tejada, 207
   Id. at 585–86. Dearen does not complain that a                      S.W.3d at 922–23 (finding that plaintiff's claims could have
   different “form of treatment” should have been used.                been brought under the TCA where plaintiff pleaded claims of
   Instead, Dearen complains that the treatment he received,           general negligence and negligence resulting from the use of
   implantation of the Gamma nail device, was improperly               tangible property). Because we find that Dearen's pleadings
   performed. As such, we find these cases to be inapplicable          allege a misuse of tangible property causing his injuries,
   to the facts at hand. See also Bishop, 156 S.W.3d at 583            claims that are within the scope of the TCA waiver provisions,
   (finding that the knife alleged to be the cause of plaintiff's      the fact that he also alleged general negligence is irrelevant.
   injuries was not used as required under Section 101.021(2)          We sustain Dr. Sheth's sole issue.
   because the governmental officials merely allowed the
   students to use it as opposed to putting it in use themselves);
   Cowan, 128 S.W.3d at 246 (holding that allowing the
                                                                                            III. CONCLUSION
   patient to keep his suspenders and walker, which he later
   used to kill himself, was not a use of property).                   Because we find that Dearen's suit could have been brought
Dearen argues that his amended petition, filed after Dr. Sheth         against UTHSCH, we reverse the order of the trial court
filed his motion to dismiss, more clearly reflects his claim that      denying Dr. Sheth's motion to dismiss. This cause is
Dr. Sheth's failure to use a distal interlocking screw, rather         remanded to the trial court with instructions to enter an
than the misuse of property, caused his injuries. Assuming             order of dismissal of Dearen's claims against Dr. Sheth, with
without deciding that we can consider his amended petition, 6          prejudice, and for such further proceedings and orders as
we do not find it to be *834 additionally persuasive.                  the parties may show themselves justly entitled to receive in
Dearen's amended petition offers essentially the same facts            accordance with this opinion.
and claims as his original petition; however, in the amended
petition, he explicitly uses phrases such as “non-use” and
                                                                       Parallel Citations
“did not use.” Despite these pointed characterizations, the
gravamen of his petitions remains unchanged in pleading that           221 Ed. Law Rep. 967
Dr. Sheth's misuse of the nail device (in failing to secure it


Footnotes
1       It is not clear from the record where exactly the Gamma nail was placed.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Sheth v. Dearen, 225 S.W.3d 828 (2007)
221 Ed. Law Rep. 967

2     In Williams v. Nealon, our sister court, in analyzing the appellee's 101.106(f) motion to dismiss, stated that “the proper standard of
      review for a motion to dismiss is abuse of discretion.” 199 S.W.3d at 465. To the extent the court was holding that all motions to
      dismiss are reviewed for abuse of discretion, we disagree. The proper standard of review to be employed is dictated by the substance
      of the issue to be reviewed as opposed to the procedural vehicle through which that issue is developed. See In re Doe, 19 S.W.3d
249, 253 (Tex.2000) (stating that, in order to determine the proper standard of review, “we must determine whether the [issue] is
      a question of law or fact”); Valley Baptist Med. Ctr. v. Stradley, 210 S.W.3d 770, 773 (Tex.App.-Corpus Christi 2006, pet. filed)
      (finding that, while motions to dismiss are generally reviewed for abuse of discretion, the issue of whether plaintiff's claim is a health
      care liability claim in accordance with the statute at issue is a question of law and is thus reviewed de novo ). Because the issue in
      this case—waiver of sovereign immunity—is legal in nature, we apply the de novo standard.
3     To the extent there is a distinction, Dearen apparently intended to allege that Dr. Sheth failed to align the nail hole and the jig to
      permit the placement of the distal interlocking screw. As the expert's report states, the procedure itself was called an “intramedullary
      nailing” and involved the placement of a short Gamma nail which requires a distal interlocking screw to “lock” the nail in place.
      Dearen's amended petition further clarifies this by alleging the same facts, but substituting the term “distal interlocking screw” for
      “intramedullary hip screw.”
4     Both Dearen, in his amended petition, and Dearen's expert, in his report, stated that the nail “requires the distal interlocking screw
      for stability (emphasis added).”
5     White also argued that the pump's use on his property caused the damages, however, this claim was not considered by the court
      because it involved factual allegations first raised on appeal. White, 46 S.W.3d at 870.
6     Dr. Sheth argues that once he filed his motion to dismiss pursuant to 101.016(f), his right to dismissal was perfected and any
      subsequent pleadings by Dearen could not effect that right. See Villasan v. O'Rourke, 166 S.W.3d 752, 758 (Tex.App.-Beaumont
      2005, pet. filed) (finding that the defendant's right to dismissal under 101.106(e) was perfected upon the filing of his motion to dismiss
      and any subsequent pleadings “do not moot the right created by the filing of the motion under section 101.106”). Because we find
      that the amended petition provides no additional value, we need not address this argument.


End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                           5
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140


                                                                   Opinion
                     891 S.W.2d 243
                 Supreme Court of Texas.                           CORNYN, Justice, delivered the opinion of the Court, in
                                                                   which PHILLIPS, Chief Justice, and HECHT and ENOCH,
  THE STATE BAR OF TEXAS, James Parsons, III,                      Justices, join.
 in his capacity as President of the State Bar of Texas
   and Karen Johnson, in her capacity as Executive                 The sole question presented for our determination is whether
    Director of the State Bar of Texas, Petitioners,               the district court below has jurisdiction of this suit, which
                           v.                                      complains of the failure of the State Bar of Texas to compel
                                                                   member lawyers to provide free legal services to Texans who
     Maria GOMEZ, Alicia Naveja, and Leonardo
                                                                   cannot pay for those services. We conclude that the district
         Chavez, on Behalf of Themselves and
                                                                   court correctly dismissed the case for lack of jurisdiction.
        Others Similarly Situated, Respondents.
                                                                   Thus, we reverse the judgment of the court of appeals and
                                                                   remand this case to the district court with instructions to
            No. D–4218. | Argued Jan. 20,
           1994. | Decided Dec. 22, 1994.                          dismiss. 1

Indigents brought action for declaratory and injunctive            After being refused free legal services, Maria Gomez, Alicia
relief to require State Bar or Supreme Court to implement          Naveja, and Leonardo Chaves, on behalf of themselves
mandatory pro bono program for state lawyers. The 353rd            and others similarly situated (collectively, Gomez), filed
Judicial District Court, Travis County, Joseph H. Hart, J.,        suit in a Travis County district court against the State
dismissed for lack of subject matter jurisdiction, and indigents   Bar of Texas and two of its officials at that time, James
appealed. The Court of Appeals, J. Woodfin Jones, J., 856          Parsons III, President, and Karen Johnson, Executive Director
S.W.2d 804, reversed and remanded. On application for writ         (collectively, State Bar). Gomez contends that the State Bar,
of error, the Supreme Court, Cornyn, J., held that indigents'      by not effectively encouraging attorneys to volunteer free
action to compel State Bar or Supreme Court to implement           legal services, has illegally failed to meet the legal needs of
mandatory pro bono program did not present justiciable             indigent Texans. Specifically, Gomez alleges violations of the
controversy and, therefore, district court lacked jurisdiction     following provisions of the Texas Constitution: (1) Article
over action.                                                       I, Section 13 (open courts); (2) Article I, Section 3 (equal
                                                                   protection); (3) Article I, Section 3a (equal rights); (4) Article
Reversed and remanded.                                             I, Section 19 (due course of law); and (5) Article I, Section 29
                                                                   (inviolate nature of the Bill of Rights). Gomez further asserts
Gonzalez, J., concurred and filed opinion.                         violations of the Texas antidiscrimination statute, 2 the Texas
                                                                   Disciplinary Rules of Professional Conduct, 3 and the Texas
Hightower, J., dissented and filed opinion in which Gammage
and Spector, JJ., joined.                                          Lawyer's Creed. 4


Doggett, J., noted his dissent.                                    The district court dismissed the case, concluding it lacked
                                                                   jurisdiction under Article V, Section 8, of the Texas
                                                                   Constitution. 5 The court of appeals reversed, holding that the
Attorneys and Law Firms                                            district court had jurisdiction to decide the merits of Gomez's
                                                                   claims, but because of this Court's exclusive authority to
 *244 Lynn Liberato, Houston, Linda A. Acevedo, Austin,
                                                                   regulate the legal profession in Texas, it held that the district
Alene Ross Levy, Jeffrey T. Nobles, Houston, Broadus A.
                                                                   court could levy only a prohibitory, and not a mandatory
Spivey, Eric R. Galton, James M. McCormack, Austin, for
                                                                   injunction against the State Bar. 856 S.W.2d 804 (Tex.1993).
petitioners.
                                                                   The court of appeals explained:
Virginia Agnew, Charles Herring, Jr., James C. Harrington,
Austin, for respondents.
                                                                     We conclude that a district court does not have authority
                                                                     to grant relief that would *245 unreasonably usurp the



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               1
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

   supervisory control vested exclusively in the supreme          of powers dictated by Article II, Section 1 of the Texas
   court. By vesting the supreme court with supervisory           Constitution). Those duties include our obligation, as the head
   control of the practice of law, the constitution and the       of the judicial department, to regulate judicial affairs. Because
   State Bar Act grant the supreme court discretion to decide     the admission and practice of Texas attorneys is inextricably
   issues concerning the State Bar and the practice of law.       intertwined with the administration of justice, the Court must
   Whether a district court has authority to grant a particular   have the power to regulate these activities in order to fulfill
   form of injunctive relief depends, we believe, on whether      its constitutional role. See generally JIM R. CARRIGAN,
   granting such relief would effectively exercise the kind       INHERENT POWERS OF THE COURTS 2 (1973) (defining
   of supervisory discretion that is vested exclusively in the    inherent powers as those “reasonably required to enable a
   supreme court.                                                 court to perform efficiently its judicial functions, to protect
856 S.W.2d at 815. We agree with the court of appeals'         its dignity, independence and integrity, and to make its lawful
   identification of the issue but not its conclusion.            actions effective”). The Court's inherent powers, such as the
 [1] [2] The jurisdictional question presented is complex         power to regulate the practice of law, are not jurisdictional
and in some ways unique. As a general proposition, before         powers. See Eichelberger, 582 S.W.2d at 399. These powers
a court may address the merits of any case, the court must        are administrative powers, necessary to the preservation of
have jurisdiction over the party or the property subject to       the judiciary's independence and integrity.
the suit, jurisdiction over the subject matter, jurisdiction to
enter the particular judgment, and capacity to act as a court.  [5] [6] Because the Court's power to regulate the practice
See Austin Indep. Sch. Dist. v. Sierra Club, 495 S.W.2d        of law is an administrative one, the exercise of that power
878, 881 (Tex.1973). Subject matter jurisdiction requires that does not in and of itself deprive lower courts of general
the party bringing the suit have standing, that there be a     subject matter jurisdiction over challenges to that governance.
live controversy between the parties, and that the case be     They do not, however, have jurisdiction over all such
justiciable. See Texas Ass'n of Business v. Texas Air Control  challenges because in every individual case, jurisdiction
Bd., 852 S.W.2d 440, 443–46 (Tex.1993). If the district court  also depends on justiciability. And, as the court of appeals
lacks jurisdiction, in any of these senses, then its decision  acknowledged, for a controversy to be justiciable, there must
would not bind the parties. See Austin Indep. Sch. Dist., 495  be a real controversy between the parties that will be actually
S.W.2d at 881 (noting that collateral attacks on a judgment    resolved by the judicial relief sought. 856 S.W.2d 804, 811
are allowed when the district court lacked jurisdiction). And, (citing Texas Ass'n of Business, 852 S.W.2d at 446 and *246
a decision that does not bind the parties is, by definition, anBoard of Water Eng'rs v. City of San Antonio, 155 Tex.
advisory opinion prohibited by Texas law. See Texas Ass'n of   111, 283 S.W.2d 722, 724 (1955)). While we do not find it
Business, 852 S.W.2d at 444 (citing Article II, Section 1, of  necessary to set the precise boundaries of the district court's
the Texas Constitution as prohibiting advisory opinions).      jurisdiction under these circumstances, we hold that these
                                                               facts do not present a justiciable controversy and that the
 [3]     [4] The unique aspect of this jurisdictional inquiry, district court therefore has no jurisdiction.
as the court of appeals recognized, arises out of this Court's
power to regulate the practice of law in the State of Texas.    [7] Gomez seeks to compel either the State Bar or this
This power is derived from both statutory and inherent         Court to implement a mandatory pro bono program for Texas
powers. The primary statutory grant of power is found in       lawyers. To the extent a remedy is sought against the State
the State Bar Act, which gives the Court administrative        Bar, Gomez seeks relief from an entity that is powerless,
control over the State Bar and provides a statutory mechanism  acting alone, to implement that remedy. The State Bar's
for promulgating regulations governing the practice of law.    authority is limited to proposing regulations to this Court,
See TEX.GOV'T CODE § 81.011(c). The other source of            which may accept or reject any recommendation, in whole or
this court's power to regulate the practice of law in this     in part. See TEX.GOV'T CODE § 81.024(a). For example,
state, its inherent power, is not secured by any legislative   when the latest amendment to the rules governing lawyer
grant or specific constitutional provision, but is necessarily advertising was recommended by the State Bar, we modified
implied to enable the Court to discharge its constitutionally  the proposed amendment before promulgation. See Amended
imposed duties. See Eichelberger v. Eichelberger, 582          Order of Promulgation and Adoption of Disciplinary Rules,
S.W.2d 395, 398–99 (Tex.1979) (noting that doctrine of         West's Texas Cases Advance Sheet 884–885 issue 49, pp.
inherent power is derived, in part, from the separation        LXIX–LXXXI. Thus, the relief sought against the State Bar,



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

even if granted by the trial court, could not resolve the dispute   a justiciable controversy. Once again, acknowledging the
between these litigants.                                            limitations on the district court's authority in this area,
                                                                    the dissenting justices nevertheless contend, “The district
 [8] Moreover, to the extent the remedies are sought against        court does, however, have jurisdiction to issue a mandatory
the Supreme Court, they would clearly impinge on the                injunction which requires the State Bar to implement a more
Court's exclusive authority to regulate the practice of law.        effective voluntary pro bono program calculated to meet
The Legislature itself implicitly acknowledged the Court's          constitutional and statutory demands which may exist.” Infra,
fundamental authority in this area when it enacted the State 891 S.W.2d at 252 (emphasis added). We are at a loss to
Bar Act as an aid to the Court in carrying out this function.       understand, and the dissenting justices do not explain, how a
See TEX.GOV'T CODE § 81.011(b). No subordinate court in             mandatory injunction to enforce a voluntary program could
Texas has the power to usurp our authority or responsibility in     ever be enforced by any court. By limiting the district court's
this area. The dissenting justices acknowledge this limitation      jurisdiction to such illusory relief, the dissenting justices
when they say, “An injunction mandating this court or the           have, in effect, conceded that the *247 trial court cannot
State Bar to implement a mandatory pro bono program would           grant plaintiffs the real relief they seek.
be improper. It would inappropriately involve the district
court in the regulation of the practice of law.” Infra, 891         Our decision that the district court lacks jurisdiction does not,
S.W.2d at 252 (citations omitted).                                  however, leave the parties without a forum in which to seek
                                                                    redress of their grievances. This Court, in the exercise of its
This is not to say that all remedies bearing upon the regulation    constitutional responsibilities, wants and needs input from
of the legal profession would be unacceptable infringements         interested persons concerning its supervisory responsibility
on the inherent powers of the Court. Had this Court actually        over Texas lawyers. Ordinarily, interested parties would be
promulgated rules establishing a pro bono program and had           free to informally petition this Court in its administrative
Gomez challenged the constitutionality of such rules, the           capacity, to urge reconsideration of the proper constitutional
district court would have jurisdiction to decide, in the first      mandates for this Court's regulation of attorney conduct.
instance, whether such rules met constitutional standards. See      However, given the potentially far-reaching effects of this
O'Quinn v. State Bar, 763 S.W.2d 397 (Tex.1988) (upholding          particular challenge to our scheme of regulation, we direct
the trial court's decision on a constitutional challenge to the     that this matter be placed on the Court's administrative
rules of disciplinary conduct promulgated by the Court).            agenda for further consideration. All interested parties have
In due course, we would review any adverse determination            until April 14, 1995, to submit their written arguments on
in our adjudicative capacity. See Cameron v. Greenhill,             the merits of the underlying claims. Cf. Barger v. Brock,
582 S.W.2d 775, 777 & n. 3 (Tex.1979) (holding that                 535 S.W.2d 337, 342 (Tenn.1976) (ordering a lower court
the Court could both promulgate a rule and determine its            to dismiss a challenge to the Supreme Court's rules but
constitutionality). The important distinction between such a        directing the lower court to forward the petitions for further
case and the one at hand is that in the former case, the            consideration as a direct motion in the Supreme Court).
district court would not be cast in the impermissible role of
effectively promulgating policies and regulations governing         Accordingly, we reverse the judgment of the court of appeals
Texas lawyers. Such a case would be justiciable because             and remand to the district court with instructions to dismiss
the district court would be capable of rendering a judgment         for want of jurisdiction.
that accords the parties complete relief, subject of course to
appellate review.

                                                                    DOGGETT, J., dissents.
But when, as here, the essence of a complaint is that
this Court has failed to establish rules governing some             GONZALEZ, Justice, concurring.
aspect of lawyer conduct, a district court has no authority         This case presents significant issues of public policy.
to assume this Court's authority to regulate the legal              Respondents seek a court declaration that indigent citizens
profession. This prohibition includes the rendition of orders       of our State are entitled to free legal services in civil cases.
that would, as a practical matter, preempt this Court's             They also seek an injunction that would require the State Bar
authority. Because the district court cannot effect a remedy        of Texas to implement a program mandating pro bono legal
that would resolve this dispute, this case does not present
                                                                    services from all attorneys licensed to practice law in Texas. 1


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

For the reasons stated in the majority opinion, I agree with         1988, we signed an order that made the IOLTA program
the trial court and this Court that this case does not present       mandatory. Id. (amended December 13, 1988). We took this
a justiciable controversy within the trial court's jurisdiction. I   action under our authority to regulate the practice of law.
thus concur in the judgment.
                                                                     Realistically, the Court has progressed as far as it can to
I write separately because I disagree with the Court                 extend legal services to the poor. A mandatory pro bono
prolonging resolution of the mandatory pro bono issue by             program is quite different from the IOLTA program. This
placing the matter “on the Court's administrative agenda for         Court lacks the resources and/or the political will to attempt
further consideration.” 891 S.W.2d at 247. This procedure            further resolution of the profound problem of providing
is unnecessary, and it gives Respondents false hope that a           legal services for indigent citizens. I would tell Respondents
majority of the Court is seriously considering implementing          frankly that we are not going to order mandatory pro bono.
such a sweeping change in the practice of law in Texas. As           The Legislature is better suited to tackle this social problem.
for the invitation for interested parties to submit more briefs
to the Court, I think that any information which anyone gives
the Court will merely duplicate what we already have for             HIGHTOWER, Justice, joined by GAMMAGE and
determining the merits of Respondents' request. The issue of         SPECTOR, Justices, dissenting.
how to provide legal services for the indigent is a problem in       Because I believe that the district court has jurisdiction of this
our society that has been widely debated and studied. More           suit and that the Court would effectively deny the Plaintiffs'
hearings, briefs, or argument before us will be of little utility.   access to a meaningful forum in which to seek redress of their
                                                                     grievances, I respectfully dissent.
Mandating any program for legal services to the poor
is a political question, over which this Court in its
administrative capacity and the Legislature would have                                               I.
jurisdiction. However, in my opinion, any attempt to draft
and implement such a program would unnecessarily divert              The jurisdictional inquiry begins with Article V, Section 8 of
the Court from its primary business of adjudicating disputes.        the Texas Constitution which provides in part:
The Legislature is better suited to undertake the activities
                                                                                  District Court jurisdiction consists
necessary for drafting and implementing a program to provide
                                                                                  of exclusive, appellate, and original
indigents legal services. Different program options, as well
                                                                                  jurisdiction of all actions, proceedings
as their legal and constitutional ramifications, will need to be
                                                                                  and remedies, except in cases where
considered. Since the problem of access to legal services faces
                                                                                  exclusive, appellate, or original
society as a whole, the burden of resolving it does not solely
                                                                                  jurisdiction may be conferred by this
rest on the legal profession.
                                                                                  Constitution or other law on some
                                                                                  other court, tribunal or administrative
I acknowledge that a very real problem exists for individuals
                                                                                  body.
who seek legal representation but lack the financial resources
to retain counsel. Studies clearly document that our poor            Tex. Const. art. V, § 8 (emphasis added). The district
citizens need greater access to legal services. See, e.g.,           court held that it lacked jurisdiction because the legislature
COMMITTEE ON LEGAL SERVICES TO THE POOR IN                           had conferred jurisdiction over matters concerning the
CIVIL MATTERS, STATE BAR OF TEXAS, REPORT                            administration of the State Bar upon this Court in the State
ON MANDATORY PRO BONO (1991); STATE BAR                              Bar Act. See Tex.Gov't Code Ann. § 81.011(c) (West 1988).
OF TEXAS ET AL., LEGAL NEEDS OF THE POOR                             I disagree.
ASSESSMENT PROJECT (1991). This need led the Court
to create the Texas Equal Access to Justice foundation in            What the legislature conferred upon this Court was
1984 to administer the voluntary *248 IOLTA (Interest on             “administrative control over the state bar.” Tex.Gov't
Lawyers' Trust Accounts) program. 2 See TEXAS EQUAL                  Code Ann. § 81.011(c) (West 1988) (emphasis added).
ACCESS TO JUSTICE PROGRAM §§ 1–9 (effective May                      “Jurisdiction” within the meaning of Article V, Section 8
19, 1994), reprinted in TEX.GOV'T CODE, tit. 2, subtit. G            includes only the judicial powers of the courts. These judicial
app. (STATE BAR RULESS art. XI, §§ 1–9). In December,                powers are typically the only ones at issue when the Court



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

makes statements such as: “[J]udicial power is divided among         to regulate the practice of law.” Tex.Gov't Code Ann. §
the various named courts by means of express grants of               81.011(b) (West 1988).
‘jurisdiction.’ ” Eichelberger v. Eichelberger, 582 S.W.2d
395, 398 (Tex.1979) (citing Morrow v. Corbin, 122 Tex.               The State Bar's actual power in this regard is limited to
553, 62 S.W.2d 641 (1933)). But Texas courts have duties in          proposing regulations to this Court, which could reject or
addition to their judicial responsibilities.                         amend any such recommendation. Under a strict concept
                                                                     of justiciability, one could argue that there is no justiciable
I do not disagree that this Court's inherent power to regulate       controversy between the State Bar and the Plaintiffs. See
the practice of law is more expansive than the administrative        Board of Water Eng'rs v. City of San Antonio, 155 Tex.
authority that the legislature has “granted” to us. See Daves v.     111, 283 S.W.2d 722, 724 (1955) (defining “justiciable
State Bar, 691 S.W.2d 784 (Tex.App.—Amarillo 1985, writ              controversy” as the requirement that there shall be a
ref'd n.r.e.) (noting the Court's inherent power to adopt rules      real controversy between the parties that will actually be
governing the practice of law by extra-statutory means); see         determined by the judicial declaration sought). On the
also Tex.Gov't Code Ann. § 81.011(b) (West 1988) (stating            other hand, more modern notions of justiciability would
that the State Bar was a legislative creation passed to aid          acknowledge that the State Bar is an acceptable “surrogate
the Court in exercising its judicial power). See State Bar v.        defendant” for the Court in this matter. In fact, the State Bar
Heard, 603 S.W.2d 829, 831 (Tex.1980). Even so, it does              has served as such a surrogate in several recent cases. See,
not necessarily follow that this inherent power is so great          e.g., O'Quinn v. State Bar, 763 S.W.2d 397 (Tex.1988); State
that it deprives the state's courts of general jurisdiction of the   Bar v. Tinning, 875 S.W.2d 403 (Tex.App.—Corpus Christi
authority to hear a challenge pertaining to the governance of        1994, writ denied); Musslewhite v. State Bar, 786 S.W.2d 437
the legal profession.                                                (Tex.App.—Houston [14th Dist.] 1990, writ denied); Daves
                                                                     v. State Bar, 691 S.W.2d 784 (Tex.App.—Amarillo 1985,
The proper question to determine whether the district court          writ ref'd n.r.e.). 2 For these reasons, I conclude that the
has jurisdiction over this case is not whether this Court, in        district court's jurisdiction is not suspect on this basis.
its administrative capacity, could act in a manner that would
decide or moot the issues raised. Rather, three questions must
be asked: (1) *249 whether the State Bar and its officers
are the proper parties in this case; (2) if so, whether the                                         II.
district court is an appropriate forum to hear a matter over
                                                                     Next we must decide whether the district court has subject
which this Court exercises such extensive authority; and (3)
                                                                     matter jurisdiction over a challenge to an administrative
whether the failure to act, as opposed to an affirmative action,
                                                                     decision of this Court. I believe the answer is yes.
nevertheless presents an issue over which the district court
                                                                     Promulgating court rules in our administrative capacity does
may exercise authority. I would answer all three questions in
                                                                     not and cannot imply a concomitant determination by this
the affirmative.
                                                                     Court in its judicial capacity that such rules are constitutional
                                                                     in every respect. Hopefully, this Court does not abandon its
However couched, the Plaintiffs' claims are actually directed
                                                                     collective knowledge of the Constitution when it exercises
not so much at the State Bar 1 as at an alleged deficiency           its rulemaking authority, and surely it would not knowingly
in the current system of lawyer regulation established by            promulgate any rule it regarded as violating the United States
this Court and the legislature. This Court, both by legislative      or Texas Constitutions. However, we are not omniscient. It is
grant and its inherent powers, possesses authority to regulate       simply beyond the capacity of this or *250 any other court to
the practice of law and exercises control over the State             envision every possible constitutional ramification or factual
Bar. See Tex.Gov't Code Ann. §§ 81.011, 81.024(a) (West              application of its orders or rules, particularly before it has
1988) (clarifying this Court's supervisory role over the State       the benefit of a case and controversy that vigorously explores
Bar); State Bar v. Heard, 603 S.W.2d at 831 (“The State              both sides of the issues. See Order of the Supreme Court of
Bar Act was passed in aid of this court's exercise of its            February 28, 1966, Transmitting Amendments to Rules of
inherent power to regulate the practice of law.”) (footnotes         Civil Procedure, 383 U.S. 1029, 1032 (Black, J., dissenting)
omitted). The legislature recognized the Court's fundamental         (stating that “the Court's transmittal does not carry with it a
responsibility in this area when it passed the State Bar Act “in     decision that the amended rules are all constitutional” because
aid of the judicial department's powers under the constitution       “such a decision would be the equivalent of an advisory


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                5
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

opinion which, I assume the Court would unanimously                  is doubtful that the Legislature has the power to impose a
agree, we are without constitutional power to give.”); Grand         mandatory pro bono system upon the State Bar.
Bahama Petroleum Co. v. Canadian Transp. Agencies, 450
F. Supp. 447, 450 (W.D.Wash.1978) (holding that the district          Some state supreme courts have expressly provided for the
court had jurisdiction to consider a constitutional challenge        filing of petitions challenging their orders and rules directly
to a federal rule of civil procedure, noting that “[w]hile           with that court. See, e.g., Aldridge v. Watling Ladder Co.,
the [United States Supreme] Court certainly considers the            275 Ark. 225, 628 S.W.2d 322, 323 (1982) (holding that
constitutionality of a rule recommended by a committee, it is        a case involving construction of supreme court rule should
not possible for its members to anticipate every constitutional      have been certified to supreme court under Supreme Court
objection.”). This is especially true when, as here, it is the       Rule 29(1)(c)); *251 Goetz v. Harrison, 153 Mont. 403, 457
failure to provide for some constitutionally mandated system         P.2d 911, 912 (1969) (stating that questions involving the
that is alleged.                                                     constitutionality of a supreme court rule should be presented
                                                                     to the supreme court in an “appropriate original proceeding.”)
Nor would the mere determination by the district court that
the current system is constitutionally deficient invade this         This Court has, with narrow exceptions, never provided such
Court's inherent power to regulate the practice of law. We           a procedure. 4 Because supreme court rules must comport
have no inherent power to create a system that violates the          with the Constitution and because the judicial branch is
Constitution, just as the legislature has no power to pass           entrusted with interpreting the Constitution, jurisdiction to
unconstitutional statutes. See Reese v. State, 772 S.W.2d 288,       consider challenges to rules must exist at the district court
290 (Tex.App.—Waco 1989, pet. ref'd) (reasoning that a               level. This view comports with the general understanding of
court may not enact a procedural rule that conflicts with a          Texas law, and with what is probably the majority rule in most
provision of the constitution); Picard v. State, 631 S.W.2d          of the states that have been confronted with the issue. See,
761, 763 (Tex.App.—Beaumont 1981, no writ) (holding that             e.g., Beard v. North Carolina State Bar, 320 N.C. 126, 357
the rule-making authority of any court may not conflict with         S.E.2d 694, 695 (1987) (holding that a “direct challenge of the
constitutional provisions and that any unconstitutional rule         constitutionality of an order of this Court ... must be litigated
is inoperative). For example, the Constitution provides that         as an original action in the General Court of Justice.”);
this Court may not appoint to the State Commission on                Berberian v. Kane, 425 A.2d 527, 528 n. 2 (R.I.1981)
Judicial Conduct more than one judge from the same Supreme           (holding that a rule may be challenged in a case seeking
Judicial District. Tex. Const. art. V, § 1–a(2). If the Court        declaratory judgment that the rule was unconstitutional).
breached this restriction, surely it would be answerable to
the legal system. If this be conceded, there can be only two
possible mechanisms to enforce constitutional restrictions on
the Court acting in its administrative capacity: a suit against                                    III.
the Court in a lower court or an original proceeding in the
                                                                     The question remains whether this case is nonjusticiable
Court itself. Either of these courses is permissible, but at least
                                                                     because the district court does not have jurisdiction to grant
one is necessary. Under the Court's analysis, however, there
                                                                     the relief sought. Plaintiffs seek a declaratory judgment
is no mechanism to enforce constitutional restrictions on the
                                                                     that the State Bar is violating their constitutional and
Court acting in its administrative capacity. In this case, the
                                                                     statutory rights. Among other things, Plaintiffs requested
Plaintiffs are left without a meaningful forum in which to
                                                                     that the district court “[d]eclare that the official policies,
seek redress of their grievances. The Court has directed “that
                                                                     actions, and failure to act alleged herein, which involve the
this matter be placed on the Court's administrative agenda
                                                                     refusal to Defendants to adequately provide for the legal
for further consideration.” In essence, the Court suggests that
                                                                     services needed by Plaintiffs and the class, violate the Texas
the Plaintiffs directly petition the Court for redress of their
                                                                     Constitution and Tex.Civ.Prac. & Rem.Code § 106.001.”
“complaint.” However, the Court is not required to consider
                                                                     Plaintiffs also seek an injunction prohibiting the State Bar
or take any action on the “petition”—ever! Obviously this
                                                                     from continuing to violate the rights of indigent citizens
does not constitute a meaningful forum. 3 It is also unclear         and an injunction mandating the State Bar to implement
whether the Plaintiffs could seek redress of their grievances in     an adequate and more effective pro bono program. First,
the Legislature. Based upon the Court's expansive description        declaratory relief is proper whether or not further relief is
of its inherent powers to regulate the practice of law, it           or could be claimed. See Tex.Civ.Prac. & Rem.Code Ann.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                6
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

§ 37.003(a). The district court has the authority to render a      do not now instruct the legislature as to the specifics of the
judgment declaring the constitutional and statutory rights of      legislation it should enact....”
Plaintiffs and, also, to declare whether such rights have been
violated. See Tex.Civ.Prac. & Rem.Code Ann. § 37.003. I fail       Moreover, a court should not overstep the line between
to see the distinction between the district court's jurisdiction   adjudication and regulation. Regulation of the practice of
to determine the constitutionality of the official policies,       law is within the exclusive control of this Court. Tex.Gov't
actions, and failure to act caused by the refusal of the State     Code Ann. § 81.011(c) (Vernon 1986); Daves v. State Bar,
Bar to adequately provide for the legal services needed by         691 S.W.2d 784, 788–89 (Tex.App.—Amarillo 1985, writ
Plaintiffs and the district court's jurisdiction to determine      ref'd n.r.e.). An injunction mandating this Court or the State
the constitutionality of rules proposed by the State Bar           Bar to implement a mandatory pro bono program would be
and promulgated by this Court. In both cases, the district         improper. It would inappropriately involve the district court
court's determination could be reviewed by this Court in its       in the regulation of the practice of law. See Edgewood Indep.
adjudicative capacity. Contrary to the Court's assertion, the      Sch. Dist. v. Kirby, 777 S.W.2d at 399; Edgewood Indep. Sch.
determination of the constitutionality of the refusal to the       Dist. v. Kirby, 804 S.W.2d at 493–94. The district court does,
State Bar to adequately provide for the legal services needed      however, have jurisdiction to issue a mandatory injunction
by Plaintiffs would not cast the district court in the role of     which requires the State Bar to propose and implement a
effectively promulgating policies and regulations governing        more effective voluntary pro bono program calculated to meet
Texas lawyers.                                                     constitutional and statutory demands which may exist. Id. In
                                                                   addition, the district court would have jurisdiction to issue a
Concerning injunctive relief, a prohibitory injunction, one        mandatory injunction which requires the State Bar to propose
prohibiting the State Bar from continuing to violate Plaintiffs'   regulations creating a mandatory pro bono program to this
rights, would be proper in the event the district court holds      Court.
such rights are being violated. It is axiomatic that a court
has the power to enforce its orders determining the legal          Finally the question remains whether this case is
rights of the parties. Morrow v. Corbin, 122 Tex. 553, 62          nonjusticiable because it alleges constitutional sins of
S.W.2d 641, 644–45 (1933). “Reason and experience argue            omission. I believe that the Plaintiffs' complaint that
that courts empowered ... [to decide] constitutional mandates      the State Bar has failed to act as required by various
cannot be left without the means to order appropriate relief.”     constitutional and statutory provisions does not affect the
Terrazas v. Ramirez, 829 S.W.2d 712, 718 (Tex.1991).               justiciability of their claims. Distinctions between an act and
Furthermore, a mandatory injunction could also be proper.          an omission in this context are not helpful. See generally
See Edgewood Indep. Sch. Dist. v. Kirby, 777 S.W.2d 391,           Lisa E. Heinzerling, Note, Actionable Inaction: Section
399 (Tex.1989); Edgewood Indep. Sch. Dist. v. Kirby, 804           1983 Liability for Failure to Act, 53 U.CHI.L.REV. 1048,
S.W.2d 491, 494 (Tex.1991); Terrazas, 829 S.W.2d at 717–           1057–63 (1986) (criticizing the entire act/omission analysis
20. However, courts should tread lightly when dealing with         in the context of governmental responsibilities under the
powers traditionally reserved to other areas of government.        Constitution, primarily because its tort-based reasoning is ill-
For example, in Terrazas, although we held that the courts         suited to explain existing doctrine). If this Court concluded
could order apportionment, we were careful to state,               that the district court lacked jurisdiction over the Plaintiffs'
                                                                   claims because they allege an omission rather than an act,
              *252 [T]hat power ought to be used                   the Plaintiffs could simply recast their allegations. Thus,
             only after investigation and careful                  the difference between acts and omissions in this highly
             consideration of the many, diverse                    unusual context seems semantic. See David A. Fischer,
             interests affected, after due deference               Causation in Fact in Omission Cases, 1992 UTAH L.REV.
             to the Legislature to rectify its own                 1335, 1339 (“[A]s a matter of semantics, any omission
             statutes, and after due regard for the                can be characterized as part of a larger encompassing
             effect of the court's order on the                    act.”). The mere fact that the Plaintiffs have alleged an
             election process.                                     unconstitutional omission cannot deprive the district court of
                                                                   jurisdiction when it clearly would have jurisdiction to review
829 S.W.2d at 718. Likewise, in Edgewood Indep. Sch. Dist.
                                                                   an unconstitutional act.
v. Kirby, 777 S.W.2d at 399, we stated, “Although we have
ruled the school financing system to be unconstitutional, we


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             7
The State Bar of Texas v. Gomez, 891 S.W.2d 243 (1994)
38 Tex. Sup. Ct. J. 140

For the foregoing reasons, I respectfully dissent.
                                                                           Parallel Citations

                                                                           38 Tex. Sup. Ct. J. 140


Footnotes
1      This disposition of the limited issue before us means that we do not, as Justice Gonzalez's concurring opinion does, comment on
       the merits of the underlying claims.
2      TEX.CIV.PRAC. & REM.CODE § 106.001. This statute generally prohibits the state or its agents from discriminating against persons
       because of race, religion, color, sex, or national origin. Remedies available to a successful litigant include injunctive relief, attorney's
       fees, and court costs. Id. § 106.002. A person who knowingly violates this statute is subject to a fine and confinement in the county
       jail. Id. § 106.003.
3      TEX.DISCIPLINARY R.PROF.CONDUCT, pmbl. ¶ 6, reprinted in TEX.GOV'T CODE, tit. 2, subtit. G app. (West Supp.1992)
       (STATE BAR RULES art. X, § 9) (“The provision of free legal services to those unable to pay reasonable fees is a moral obligation
       of each lawyer as well as the profession generally.”).
4      Texas Lawyer's Creed—A Mandate for Professionalism (adopted by the Supreme Court of Texas and the Court of Criminal Appeals
       of Texas, Nov. 7, 1989), reprinted in TEXAS RULES OF COURT 487 (West 1994). In the Creed, lawyers are urged to commit
       themselves “to an adequate and effective pro bono program.” Id.
5      Section 8 defines the district courts' jurisdiction, but excepts those cases where jurisdiction has been conferred on some other court.
       See TEX. CONST. art. V, § 8. The district court held that this Court's power to regulate the practice of law was sufficient to bring
       this case within Section 8's exception.
1      Respondents deny that they are seeking a mandatory pro bono program, but they do not suggest any other method of providing legal
       services to the indigent.
2      The IOLTA foundation administers a program wherein lawyers convert their non-interest bearing trust accounts to interest bearing
       accounts. Financial institutions remit all interest earned on IOLTA accounts to the IOLTA foundation. The foundation in turn channels
       money to organizations that deliver civil legal services to the poor. Since inception of the mandatory IOLTA program, the foundation
       has distributed approximately $42 million to assist people unable to afford an attorney in civil actions.
1      The current pro bono policy was adopted by the State Bar of Texas Board of Directors in May 1992. The policy includes an aspirational
       goal of fifty (50) hours per year and an annual voluntary pro bono reporting system.
2      We need not decide in this case whether Plaintiffs could have proceeded against this Court itself. Like other state courts of last resort,
       we have been named defendants in district court at least once before. Cameron v. Greenhill, 582 S.W.2d 775 (Tex.1979); see also
       CWA Local 1044 v. Chief Justice of the Sup. Ct., 118 N.J. 495, 572 A.2d 613 (1990) (challenging a New Jersey Supreme Court
       decision made in the course of labor negotiations with its judicial employees); American Trial Lawyers Ass'n v. New Jersey Sup. Ct.,
       66 N.J. 258, 330 A.2d 350 (1974) (challenging a New Jersey Supreme Court order limiting contingent attorney's fees in certain tort
       cases); Vermont Sup. Ct. Admin. Directive No. 17 v. Vermont Sup. Ct., 154 Vt. 217, 576 A.2d 127 (1990) (challenging a Vermont
       Supreme Court order postponing civil jury trials due to budgetary shortfalls). But some jurisdictions expressly proscribe suing the
       state's highest court. See, e.g., Goetz v. Harrison, 153 Mont. 403, 457 P.2d 911 (1969) (holding that a lower court has no supervisory
       control over the Supreme Court and thus cannot entertain a challenge to a Supreme Court rule relating to bar admissions).
3      It is unclear whether the Court is creating a “parallel administrative docket” in which interested persons could petition the Court
       for various forms of relief. Are these “petitioners” entitled to timely consideration of their petition and oral argument? See Barger
       v. Brock, 535 S.W.2d 337, 342 (Tenn.1976) (“[I]n order that the parties may have their insistences considered, we direct that all
       pleadings in this cause be delivered to the Clerk of this Court at Nashville forthwith. This Court will treat the pleadings as constituting
       a motion to vacate or modify Rule 42. This matter will be docketed for oral argument, in Knoxville, at the heel of the calendar on 7
       May 1976. Briefs will be filed with the Clerk in Nashville by 23 April 1976. The sole issue before the Court is the constitutionality
       of Rule 42.”).
4      Our lack of an original proceeding may actually be salutary. This Court's resolution of complex questions concerning the
       constitutionality of our rules would most likely be enhanced by the fuller development of issues and arguments that usually attend
       the appellate process.


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                             8
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


                                                                 [5] employer and non-citizens whose visas were issued for a
                                                                 period of less than one year had standing to challenge new
                    304 S.W.3d 896
                                                                 rules under APA; and
                Court of Appeals of Texas,
                         Austin.
                                                                 [6] plaintiffs failed to establish entitlement to temporary
    TEXAS DEPARTMENT OF PUBLIC SAFETY;                           injunction.
        Lt. Col. Lamar Beckworth, in his official
       capacity as Interim Director of the Texas
                                                                 Reversed.
      Department of Public Safety; and Allan B.
    Polunsky, in his official capacity as Chairman
     of the Public Safety Commission, Appellants,                Attorneys and Law Firms
                           v.
                                                                 *900 Erika M. Kane, Assistant Attorney General, Austin,
    Miguel SALAZAR; Edgar Soria; Francisco Avila
                                                                 TX, for Appellants.
      Trejo; Green Meadows Landscaping, Inc.;
     Eustolio Galvan; and Jose Gomez, Appellees.                 David G. Hinojosa, Mexican American Legal Defense &
                                                                 Educational Fund, Inc., San Antonio, for Appellees.
        No. 03–09–00222–CV. | Dec. 31,
   2009. | Rehearing Overruled Feb. 25, 2010.                    Before Chief Justice JONES, Justices WALDROP and
                                                                 HENSON.
Synopsis
Background: Non-citizens and an employer relying on
foreign temporary employees brought action challenging                                     OPINION
Department of Public Safety rules governing the issuance
of driver's licenses to non-citizen drivers. The 345th           DIANE M. HENSON, Justice.
Judicial District Court, Travis County, Orlinda Naranjo, J.,
temporarily enjoined Department from implementing and            The Texas Department of Public Safety, the Interim Director
enforcing the rules. Department appealed.                        of the Texas Department of Public Safety, 1 and the
                                                                 Chairman of the Public Safety Commission (collectively, the
                                                                 “Department”), appeal from the trial court's order granting
                                                                 a temporary injunction sought by appellees Miguel Salazar,
Holdings: The Court of Appeals, Diane M. Henson, J., held
                                                                 Edgar Soria, Francisco Avila Trejo, Eustolio Galvan, Jose
that:
                                                                 Gomez, and Green Meadows Landscaping (collectively, the
                                                                 “Appellees”). The trial court's order temporarily enjoined
[1] where valid rule challenges were raised under the
                                                                 the Department from implementing and enforcing Rule
Administrative Procedure Act (APA), the trial court had
                                                                 15.24, as amended, and Rule 15.171 of chapter 37 of the
subject-matter jurisdiction to consider claims for both
                                                                 Texas Administrative Code. See 37 Tex. Admin. Code §
declaratory and injunctive relief;
                                                                 15.24 (2009) (Tex. Dep't of Pub. Safety, Identification of
                                                                 Applicants) (hereinafter, “Rule 15.24”); id. § 15.171 (2009)
[2] APA waives agency's immunity with respect to challenges
                                                                 (Tex. Dep't of Pub. Safety, Issuance of Driver Licenses &
to the validity of an agency rule;
                                                                 Identification Certificates to Non-citizens) (hereinafter, “Rule
                                                                 15.171”). The trial court further enjoined the Department
[3] internal memorandum providing that non-citizen driver's
                                                                 from issuing driver's licenses that are temporary or different
licenses were to be produced in a non-standard vertical format
                                                                 in appearance from standard driver's licenses to individuals
was not a “rule” subject to challenge under APA;
                                                                 on the basis that they are not citizens or legal permanent
                                                                 residents of the United States or on the basis that they are
[4] plaintiffs did not have standing to challenge internal
                                                                 legal permanent residents with an expiration date on their
memorandum under Uniform Declaratory Judgments Act
                                                                 permanent resident card.
(UDJA);




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


 *901 We hold that the Appellees' claims, with the exception        days from the status date, his driver's license will be cancelled.
of the challenges to Rules 15.24 and 15.171 brought by Green        Id. at (c).
Meadows, Salazar, Soria, and Trejo, are barred by sovereign
immunity. With respect to those claims that are not barred          In September 2008, the Department issued an internal
by sovereign immunity, we hold that the trial court abused          memorandum stating that licenses issued to certain non-
its discretion in granting injunctive relief. Accordingly, we       citizen drivers would differ in appearance from standard
reverse the trial court's order issuing the temporary injunction.   driver's licenses by being vertically oriented and bearing
                                                                    a stamp stating, “Temporary Visitor.” The memorandum
                                                                    further provided that such licenses would display the license
                                                                    holder's status date as required by Rule 15.171. This
                      BACKGROUND
                                                                    memorandum was never memorialized in a Department rule.
The Department is authorized to adopt rules necessary to
administer chapter 521 of the transportation code, governing        In response to the Department's amendment of Rule 15.24,
the issuance of driver's licenses. See Tex. Transp. Code            adoption of Rule 15.171, and September 2008 internal
Ann. §§ 521.005, .291 (West 2007) (delegating rulemaking            memorandum, the Appellees filed suit seeking declaratory
authority to the Department). Transportation code section           and injunctive relief under the *902 Uniform Declaratory
521.142 provides that an application for a driver's license         Judgments Act (UDJA), see Tex. Civ. Prac. & Rem.Code
must include any “information the [D]epartment requires             Ann. §§ 37.001–.011 (West 2008), and section 2001.038
to determine the applicant's identity, competency, and              of the Administrative Procedure Act (APA), see Tex. Gov't
eligibility.” Id. § 521.142(e) (West Supp. 2009); see also          Code Ann. § 2001.038 (West 2008).
id. § 521.142(a) (requiring “presentation of proof of identity
satisfactory to the [D]epartment”). Rule 15.24 describes            The Appellees alleged that the enforcement of Rules 15.24
the types of documents considered satisfactory proof of             and 15.171 and the Department's policies as outlined
identity. In 2008, the Department amended the type of               in the memorandum would cause them probable injury.
primary identification document described in subsection             Specifically, Appellees Salazar, Soria, and Trejo assert that
(1)(D) of Rule 15.24 from an “unexpired United States               they are authorized workers under the federal H–2B work
Bureau of Citizenship and Immigration Services document”            visa program, but cannot obtain driver's licenses under the
to an “unexpired United States Bureau of Citizenship and            new rules because their visas are only valid for ten months at
Immigration Services document issued for a period of at least       a time. 3 Appellee Green Meadows, a landscaping business
one year and must be valid for not less than six (6) months         that relies on temporary employees working in the U.S. on
from the date presented to the [D]epartment with a completed        H–2B work visas, alleges that the Department's new rules
application.” 2                                                     have prevented its H–2B workers from obtaining Texas
                                                                    driver's licenses, and therefore precluded Green Meadows
Also in 2008, the Department adopted Rule 15.171, titled            from employing them as foremen, as that position requires
“Issuance of Driver Licenses and Identification Certificates to     the ability to drive work crews from one job site to
Non-citizens.” Rule 15.171 provides that if an applicant has        another. Because of the resulting shortage of foremen,
less than six months remaining on his lawful admission period       Green Meadows contends that it has been forced to forego
in the United States, no driver's license may be issued. Rule       obligations owed to its landscaping customers. Appellee
15.171(a)(2). The rule further provides that if the applicant's     Gomez, who holds a Class B commercial driver's license and
lawful admission period is more than six months but less than       resides in the United States with temporary protected status,
the full term of a driver's license, the applicant will be issued   alleges that he has been denied a Class A driver's permit
a driver's license “with a status date displayed that coincides     as a result of the Department's new rules, despite having
with the expiration of the applicant's lawful admission period      taken and passed the required written examination. 4 Finally,
in the United States.” Id. at (a)(1). If the applicant's lawful     Appellee Galvan, a legal permanent resident of the United
admission period has an indefinite expiration date, the driver's    States, alleges that he was harmed by the Department's new
license will be issued with a status date of one year from the      rules and policies when he was mistakenly issued a non-
date of the application. Id. at (a)(3). If the applicant cannot     standard driver's license indicating that he is a temporary
show valid documentation of a change or extension within 45         visitor to the United States.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


After a hearing, the trial court granted the Appellees' request   not determine whether the Appellees have properly alleged
for a temporary injunction, and this appeal followed. On          ultra vires claims because the trial court's subject-matter
appeal, the Department argues that the trial court did not have   jurisdiction is established by section 2001.038 of the APA.
subject-matter jurisdiction to grant the temporary injunction     See Tex. Gov't Code Ann. § 2001.038. Section 2001.038
because the Appellees' claims are barred by sovereign             allows a party to bring a declaratory-judgment action
immunity. The Department further argues even if the trial         challenging the validity or applicability of an agency rule if it
court did have subject-matter jurisdiction, it abused its         is alleged that the rule or its threatened application interferes
discretion in granting the temporary injunction.                  with or impairs a legal right or privilege of the plaintiff. See id.
                                                                  Section 2001.038 is considered a legislative grant of subject-
                                                                  matter jurisdiction, so that valid claims raised pursuant to that
                                                                  provision are not barred by sovereign immunity. See Combs v.
                 STANDARD OF REVIEW
                                                                  Entertainment Publ'ns, Inc., 292 S.W.3d 712, 720 (Tex.App.-
 [1]    [2] We review the grant or denial of a temporary Austin 2009, no pet.) (collecting cases).
injunction for an abuse of discretion. See Walling v. Metcalfe,
863 S.W.2d 56, 58 (Tex.1993) (“The decision to grant or deny       [6] The Department argues that because the APA only
a temporary writ of injunction lies in the sound discretion       expressly authorizes declaratory actions challenging agency
of the trial court, and the court's grant or denial is subject    rules, it does not establish subject-matter jurisdiction with
to reversal only for a clear abuse of that discretion.”). A       respect to requests for injunctive relief. While section
trial court abuses its discretion when it acts arbitrarily,       2001.038 does not expressly mention injunctive relief, this
unreasonably, and without reference to guiding rules or           Court has held that injunctive relief against a state agency is
principles, or misapplies the law to the established facts of the available under the APA, stating:
case. See Walker v. Gutierrez, 111 S.W.3d 56, 63 (Tex.2003);
                                                                                 The Commission's final point on
Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig.
                                                                                 appeal is that the trial court's order
proceeding).
                                                                                 is void for attempting to enjoin a
                                                                                 state agency. Ordinarily, a plaintiff
 [3]     [4] Sovereign immunity from suit defeats a trial
                                                                                 must sue an individual in authority
court's subject-matter jurisdiction. *903 State v. Gonzalez,
                                                                                 to enjoin the activities of a state
82 S.W.3d 322, 327 (Tex.2002). Whether a trial court has
                                                                                 agency. However, as discussed above,
subject-matter jurisdiction is a question of law we review de
                                                                                 the trial court's jurisdiction over this
novo. Westbrook v. Penley, 231 S.W.3d 389, 394 (Tex.2007).
                                                                                 matter was founded on the APA. It
                                                                                 was therefore empowered to issue an
                                                                                 injunctive order.
                       DISCUSSION
                                                                    Texas Alcoholic Beverage Comm'n v. Amusement & Music
Jurisdiction                                                        Operators of Tex., Inc., 997 S.W.2d 651, 659 (Tex.App.-
                                                                    Austin 1999, pet. dism'd w.o.j.) (internal citations omitted);
1. Subject–Matter Jurisdiction Under the APA                        see also Watson v. North Tex. Higher Educ. Auth., Inc.,
In its first issue on appeal, the Department contends that          No. 03–00–00139–CV, 2000 WL 1534905, at *9–10, 2000
the Appellees' claims are barred by sovereign immunity.             Tex.App. LEXIS 7017, at *30–31 (Tex.App.-Austin Oct. 19,
Specifically, the Department argues that the Appellees have         2000, pet. dism'd by agr.) (mem. op.) (affirming trial court's
failed to assert a valid ultra vires claim sufficient to waive      denial of plea to jurisdiction on sovereign-immunity grounds
sovereign immunity. See City of El Paso v. Heinrich,                in suit challenging agency rule under section 2001.038 and
284 S.W.3d 366, 372 (Tex.2009) (describing “ultra vires             further affirming trial court's order temporarily enjoining
exception” to sovereign immunity for suits alleging that state      agency from enforcing rule). Allowing plaintiffs to challenge
official acted without legal authority or failed to perform         the validity of an agency rule but barring injunctive relief
purely ministerial act).                                            preventing application of the challenged rule would defeat
                                                                    the purpose of section 2001.038, which “is to obtain a final
 [5] However, if the Appellees have raised valid challenges         declaration of a rule's validity before the rule is applied.”
to the Department's rules under the APA, then we need               Rutherford Oil Corp. v. General Land Office, 776 S.W.2d


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


232, 235 (Tex.App.-Austin 1989, no writ). Therefore, we               to be taken by Department staff in order to comply with
hold that if the Appellees raised valid rule challenges under         Rule 15.171 and outlines the methods by which non-citizens
the APA, the trial court had subject-matter jurisdiction              are to be issued driver's licenses indicating “status dates”
to consider their claims for *904 both declaratory and                as required by that rule. See Rule 15.171. The complained-
injunctive relief. To hold otherwise would nullify the relief         of portion of the memorandum is a statement that non-
afforded by section 2001.038 of the APA. See id. at 236               citizen driver's licenses will be produced “in a vertical card
(stating that to hold that state agency could not be enjoined         format with a red box around the photograph, a statement at
from applying rule subject to validity challenge would                the top of the card (‘Temporary Visitor’), and a secondary
“wholly nullify” predecessor to section 2001.038 of APA).             statement near the photograph which will include the [ ]
                                                                      status expiration date.” Because the inclusion of a status
 [7] The Department further contends that in order to seek            date is required by Rule 15.171, the memorandum does
injunctive relief against the State, the Appellees must bring a       not reflect rulemaking in connection with that issue, but
valid ultra vires claim against a state official, as opposed to the   merely reiterates what is already contained in Rule 15.171.
agency itself. See Heinrich, 284 S.W.3d at 373. We disagree.          The question then becomes whether the “Temporary Visitor”
While the supreme court held in Heinrich that certain types of        designation and the vertical format of the licenses described
ultra vires suits must be brought against a state official, rather    in the memorandum constitute improper agency rulemaking.
than the State or its subdivisions, the court noted that this rule
did not apply to “claims challenging the validity of ordinances        [9] [10] [11] Not every administrative pronouncement
or statutes,” because the UDJA “requires that the relevant            is a rule within the meaning of the APA. See Texas Educ.
government entities be made parties, and thereby waives               Agency v. Leeper, 893 S.W.2d 432, 443 (Tex.1994). In
immunity” for such validity claims. Id. at 373 n. 6 (citing           order to be considered statements of “general applicability”
Tex. Civ. Prac. & Rem.Code Ann. § 37.006(b)). Similarly, the          as described in *905 section 2001.003(6), agency
APA requires that the relevant state agency be made a party           pronouncements must “affect the interest of the public at large
to any action challenging the validity of an agency rule, and         such that they cannot be given the effect of law without public
thereby waives the agency's immunity with respect to such             input.” Railroad Comm'n v. WBD Oil & Gas Co., 104 S.W.3d
rule challenges. Tex. Gov't Code Ann. § 2001.038(c) (“The             69, 79 (Tex.2003). Agency statements that “have no legal
state agency must be made a party to the action.”).                   effect on private persons” are not considered rules. Brinkley
                                                                      v. Texas Lottery Comm'n, 986 S.W.2d 764, 770 (Tex.App.-
                                                                      Austin 1999, no pet.).
2. Does the APA Apply?
 [8] Having determined that subject-matter jurisdiction is            The Appellees have not identified any public interest in
established by the APA for agency rule challenges, we must            ensuring that all qualified applicants receive a horizontally
now determine whether the Appellees actually raised valid             oriented driver's license or a driver's license free from any
rule challenges under the APA in this case. As a preliminary
                                                                      “Temporary Visitor” designation. 5 The Appellees have also
matter, section 2001.038 requires that the challenged action
                                                                      failed to identify any legal effect on private persons as a result
be “a rule.” See Tex. Gov't Code Ann. § 2001.038(a). While
                                                                      of the Department's policy. It is undisputed that the vertically
there is no doubt that Rules 15.24 and 15.171 are agency
                                                                      oriented driver's licenses, including the “Temporary Visitor”
rules, a closer examination is required to determine whether
                                                                      designation, remain valid Texas driver's licenses, despite their
the Department's September 2008 internal memorandum
                                                                      non-standard appearance. The Department's internal policy
qualifies as a “rule” that may be challenged under the APA.
                                                                      regarding the appearance of driver's licenses as outlined in the
                                                                      memorandum does not affect the interest of the public such
Section 2001.003 of the APA defines a rule as a state
                                                                      that it cannot be altered without public input, nor does it have
agency statement of general applicability that “implements,
                                                                      any legal effect on private persons. On that basis, we hold
interprets, or prescribes law or policy” or “describes the
                                                                      that the Department's September 2008 memorandum does not
procedure or practice requirements of a state agency.” Tex.
                                                                      qualify as a rule under the APA. See WBD Oil & Gas Co.,
Gov't Code Ann. § 2001.003(6) (West 2008). The definition
104 S.W.3d at 79; Brinkley, 986 S.W.2d at 770; see also Tex.
of a rule “does not include a statement regarding only the
                                                                      Gov't Code Ann. § 2001.003(6).
internal management or organization of a state agency and not
affecting private rights or procedures.” Id. The Department's
September 2008 memorandum describes internal procedures


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


Because the Department's internal memorandum does not               with a “Temporary Visitor” designation, is a recognizable
qualify as a rule under the APA, section 2001.038 does              legally protected interest. On that basis, we hold that
not confer subject-matter jurisdiction on the trial court to        the Appellees have not established standing to challenge
consider the Appellees' request for declaratory and injunctive      the Department's September 2008 memorandum under the
relief with respect to the memorandum. See generally                UDJA, and therefore that the trial court lacked subject-matter
Entertainment Publ'ns, 292 S.W.3d at 723 (first resolving           jurisdiction to resolve the issue.
issue of whether agency action constituted rule under APA
in the affirmative before concluding that trial court had
jurisdiction to consider validity challenge).                       4. Standing Under the APA: Rules 15.24 and 15.171
                                                                     [17] We now turn to the question of whether the Appellees
                                                                    have standing to challenge Rules 15.24 and 15.171 under the
3. Subject–Matter Jurisdiction Under the UDJA: The                APA. 7 In order to have standing under section 2001.038,
September 2008 Memorandum                                         the Appellees must have alleged that the challenged rules or
 [12] [13] [14] While the Appellees also seek relief under their threatened application “interfere[ ] with or impair [ ], or
the UDJA, the UDJA is not a general waiver of sovereign           threaten[ ] to interfere with or impair, a legal right or privilege
immunity and does not enlarge a trial court's jurisdiction. See   of the plaintiff.” Tex. Gov't Code Ann. § 2001.038.
Heinrich, 284 S.W.3d at 370; State of Texas v. BP Am. Prod.
Co., 290 S.W.3d 345, 360 (Tex.App.-Austin 2009, pet. filed).       [18] While a driver's license is not a legal right, it is
Therefore, if the memorandum represents an act within the         considered a privilege. See Texas Dep't of Pub. Safety
legal authority and discretion of the Director, any challenge     v. Schaejbe, 687 S.W.2d 727, 728 (Tex.1985). Appellees
to the memorandum represents an attempt to control state          Salazar, Soria, and Trejo have all alleged that due to their
action and is barred by sovereign immunity. See Heinrich,         immigration status, they are not eligible to obtain Texas
284 S.W.3d at 372. On the other hand, if a party alleges, and     driver's licenses under Rules 15.24 and 15.171. Under these
can ultimately prove, that a state official has acted outside his rules, a non-citizen's immigration documentation from the
legal authority, that party's ultra vires claims are considered   federal government must have been originally issued for a
attempts to reassert the control of the State and are not barred  period of at least one year. Salazar, Soria, and Trejo work in
by sovereign immunity. 6 See id.                                  the United States through the federal H–2B program on visas
                                                                  issued for a period of approximately ten months. While they
 *906 [15]         [16] However, because the Appellees lack generally receive extensions from the federal government, the
standing under the UDJA, we need not reach the issue of           fact that their visas are originally issued for a period of less
whether they have raised a valid ultra vires claim alleging       than a year prevents them from obtaining a Texas driver's
acts beyond the Director's authority. While private parties       license under the new rules. As a result, Salazar, Soria, and
may seek declaratory relief in connection with an alleged         Trejo have demonstrated that the new rules interfere with
ultra vires act, “[a] declaratory judgment requires a justiciable their privilege to obtain a Texas driver's license, giving them
controversy as to the rights and status of parties actually       standing to challenge *907 the rules under section 2001.038
before the court for adjudication, and the declaration sought     of the APA.
must actually resolve the controversy.” Brooks v. Northglen
Ass'n, 141 S.W.3d 158, 163–64 (Tex.2004). To establish             [19] Green Meadows alleges that it relies on H–2B workers
standing under the UDJA, the Appellees must show “a               in conducting its landscaping business, and that due to the
particularized, legally protected interest that is actually or    seasonal nature of its business, the H–2B visas it requests
imminently affected by the alleged harm.” Save Our Springs        for its workers are valid for a period of ten months. Because
Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871,       the visas held by the H–2B workers employed by Green
882 (Tex.App.-Austin 2010, no pet. h.). As discussed above,       Meadows are valid for less than one year, these workers are
the Appellees have not alleged any cognizable legal effect        precluded from obtaining a Texas driver's license under the
on private persons as a result of the Department's September      new rules. According to Green Meadows, it cannot employ
2008 memorandum, as it merely alters the appearance of            workers without driver's licenses as foremen, because the
certain driver's licenses. The Appellees have not shown           foremen must be able to drive work crews from one job
that receipt of a Texas driver's license that is standard in      site to another. Green Meadows further contends that the
appearance, as opposed to vertically oriented and stamped



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


resulting shortage of foremen has prevented it from fulfilling      was entitled to a standard license reflecting an expiration
obligations to its landscaping customers.                            *908 date six years from the date it was issued, but that he
                                                                    was issued a vertically oriented license stamped “Temporary
The ability of an employer to participate in federal guest-         Visitor” by mistake. While this turn of events is unfortunate,
worker programs, such as the H–2B program, is a privilege           it is not an indication Rule 15.24 or Rule 15.171 impairs
created by federal law. See 8 U.S.C.A. § 1101(a)(15)(H)(ii)         or interferes with or threatens to impair or interfere with
(a) (West Supp. 2009). Green Meadows has alleged that the           Galvan's legal privilege to obtain a Texas driver's license.
Department's new rules threaten to impair this privilege by         Therefore, Galvan has not established standing to challenge
preventing its H–2B employees from obtaining Texas driver's         these rules. 9
licenses, thus limiting Green Meadows's ability to utilize
these employees in its business. Therefore, we hold that Green      In light of the foregoing, we hold that the trial court properly
Meadows has sufficiently established standing to challenge          exercised subject-matter jurisdiction over the challenges to
the new rules under the APA.                                        Rules 15.24 and 15.171 brought by Green Meadows, Salazar,
                                                                    Soria, and Trejo under section 2001.038 of the APA. The
 [20]     Appellee Gomez, who holds a Texas Class B                 Appellees' challenge to the Department's September 2008
commercial driver's license, alleges that he was denied a           memorandum, Gomez and Galvan's rule challenges, and all
Class A driver's permit in March 2009 as a result of the            claims raised pursuant to the UDJA, are dismissed for want
Department's new rules, despite having taken and passed             of jurisdiction.
the required written examination. The record reflects that
Gomez's immigration documentation is valid from March
10, 2009, to September 9, 2010. Gomez testified at the              Temporary Injunction
temporary-injunction hearing that he applied for the Class           [22] We now turn to the Department's second issue on
A permit sometime in March 2009. When asked whether                 appeal, in which it argues that the trial court abused its
he applied for a Class A permit before or after March 10,           discretion in determining that the Appellees established
2009, Gomez responded, “I think before.” However, the trial         the elements necessary to entitle them to a temporary
court later asked Gomez whether he provided the immigration         injunction. 10 See Walling v. Metcalfe, 863 S.W.2d 56, 58
document entered into evidence—the document reflecting              (Tex.1993) (stating that trial court's decision to grant or deny
that his valid immigration status extends from March 10,            temporary injunction is reviewed for abuse of discretion). “To
2009, to September 9, 2010—when applying for the license,           obtain a temporary injunction, the applicant must plead and
and Gomez answered, “Correct.” It is unclear why Gomez              prove three specific elements: (1) a cause of action against the
was denied the Class A permit, as his immigration document          defendant; (2) a probable right to the relief sought; and (3)
was valid for more than one year at the time it was issued          a probable, imminent, and irreparable injury in the interim.”
and remained valid for more than six months at the time             Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex.2002).
he applied for the license. If the problem stemmed from
his applying for the license prior to the March 10, 2009            In support of the argument that they would suffer a
effective date of his immigration document, it would have           probable, imminent, and irreparable injury in the absence of
been remedied on that date, and in fact, Gomez's immigration        a temporary injunction, Salazar, Soria, and Trejo contend
document remains sufficient to obtain a license under the new       that the Department's new rules prevent them from obtaining
rules until March 2010, at which time it will no longer have        Texas driver's licenses, which in turn prevents them from
six months of validity remaining. Because Gomez has not             receiving promotions at work and forces them to rely on
established that Rules 15.24 and 15.171 have interfered with        others for transportation to work or to obtain medical care
or impaired his ability to obtain a Class A license, we hold that   if needed. Green Meadows argues that application of the
he lacks standing to challenge Rule 15.24 and 15.171 under          Department's rules would disrupt its business by restricting
the APA. 8                                                          the number of employees that can act as foremen and drive
                                                                    work crews to various job sites.
 [21] Similarly, appellee Galvan has not established that
the Department's new rules have impaired or interfered with         The Department asserts, however, that even viewing the
a legal right or privilege. The Department concedes that            evidence in the light most favorable to the trial court's order,
Galvan, as a legal permanent resident of the United States,         as we must to do in reviewing a temporary injunction, see



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)


                                                               [29] Salazar, Soria, and Trejo further argue that because
CRC–Evans Pipeline Int'l, Inc. v. Myers, 927 S.W.2d 259, 262
                                                              they are unable to obtain Texas driver's licenses, they are
(Tex.App.-Houston [1st Dist.] 1996, no writ), the Appellees
                                                              unable to seek promotions at work, as the position of foreman
have failed to establish a probable, imminent, and irreparable
                                                              requires a driver's license. Salazar, Soria, and Trejo have
injury that they would suffer in the absence of a temporary
                                                              presented no evidence that they are otherwise qualified or
injunction.
                                                              eligible for a promotion to the position of foreman. As a
 [23]    [24]    [25]    [26] Establishing probable, imminent,result, their inability to seek a possible promotion without a
                                                              Texas driver's license does not represent an imminent injury,
and irreparable injury requires proof of an actual threatened
                                                              but a speculative or merely conjectural one. See Butnaru, 84
injury, as opposed to a speculative or purely conjectural
                                                              S.W.3d at 204 (stating that applicant for temporary injunction
one. Dallas General Drivers, Warehousemen & Helpers v.
                                                              has burden of pleading and proving probable, imminent, and
Wamix, Inc., 156 Tex. 408, 295 S.W.2d 873, 879 (1956).
                                                              irreparable injury). Therefore, we hold that Salazar, Soria,
Fear or apprehension of possible injury is insufficient to
                                                              and Trejo do not meet the required elements of temporary
support a finding of imminent injury. Frey v. DeCordova
                                                              injunctive relief.
Bend Estates Owners Ass'n, 647 S.W.2d 246, 248 (Tex.1983).
The question of whether a probable, imminent, *909 and
                                                                   [30] Similarly, Green Meadows's assertion that it will
irreparable injury exists to warrant injunctive relief is a legal
                                                                  eventually run out of employees eligible to work as foremen
question for the court. Operation Rescue–National v. Planned
                                                                  is merely conjectural, and does not represent the type of
Parenthood, 975 S.W.2d 546, 554 (Tex.1998). Furthermore,
                                                                  imminent, irreparable injury required to qualify for temporary
a temporary injunction will not be granted “where there is a
                                                                  injunctive relief. Furthermore, while Green Meadows argues
plain and adequate remedy at law.” McGlothlin v. Kliebert,
                                                                  that it is harmed by its inability to promote from within the
672 S.W.2d 231, 232 (Tex.1984).
                                                                  company, there is no indication that Green Meadows is in
 [27] [28] To the extent Salazar, Soria, and Trejo cite their any way precluded from hiring additional employees who
                                                                  possess valid Texas driver's licenses to serve as foremen.
inability to drive in Texas for purposes of driving to work,
                                                                  As a result, Green Meadows has *910 not shown that
obtaining food and other necessities, or seeking medical care
                                                                  its inability to promote from within creates a probable,
if necessary, there are alternatives to a standard Texas driver's
                                                                  imminent, and irreparable injury for which there is no other
license that create an adequate remedy to this potential harm.
                                                                  adequate remedy.
Section 521.030 of the transportation code provides that a
non-resident from an approved country of residence who
                                                                  Based on our conclusion that the Appellees have failed to
holds a license in his or her country of residence may rely
                                                                  establish the existence of a probable, imminent, irreparable
on that reciprocal license to legally drive in Texas without
                                                                  injury for which there is no adequate remedy, we hold that the
obtaining a Texas driver's license. Tex. Transp. Code Ann.
                                                                  trial court abused its discretion in temporarily enjoining the
§ 521.030 (West 2007). Mexico, the country of residence
                                                                  Department from enforcing Rules 15.171 and 15.24.
for Salazar, Soria, and Trejo, is on the list of approved
countries for the use of reciprocal licenses. See 37 Tex.
Admin. Code § 15.91(b)(6) (2009) (Tex. Dep't of Pub. Safety,
Int'l Reciprocity). Rule 15.91 also provides that “[r]eciprocal                          CONCLUSION
privileges are limited to private vehicles. Carriage of ...
goods other than personal baggage of the occupants of the         We hold that the challenges to Rules 15.24 and 15.171
vehicles is not authorized.” Id. § 15.91(d)(2). This would        brought by Green Meadows, Salazar, Soria, and Trejo are
appear to exclude any transporting of landscaping work            not barred by sovereign immunity. However, because the
crews and their equipment. However, for everyday driving          necessary elements for temporary injunctive relief were not
purposes, the statute and regulation authorizing reciprocal       met, we reverse the trial court's order issuing injunctive relief
licenses foreclose Salazar, Soria, and Trejo from arguing that    with respect to those claims. All of Appellees' remaining
in the absence of a temporary injunction, they would suffer       claims are dismissed for lack of subject-matter jurisdiction on
imminent, irreparable injury for which there is no adequate       the basis of sovereign immunity.
remedy. 11




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Texas Dept. of Public Safety v. Salazar, 304 S.W.3d 896 (2009)




Footnotes
1      We substitute Lt. Col. Lamar Beckworth, in his official capacity, as successor to Stanley E. Clark, former director of the Texas
       Department of Public Safety. See Tex.R.App. P. 7.2.
2      Since 2006, subsection (1)(F) of Rule 15.24 has provided that a federally issued Form I–94 could only be used to establish identity
       if it was originally issued for at least one year and has at least six months of validity remaining at the time of the license application.
       Subsection (1)(F) is not at issue in this appeal.
3      The federal H–2B program allows employers in non-agricultural businesses to petition the federal government for permission to hire
       temporary labor and service workers from other countries if those positions cannot be filled by persons in the United States. See 8
       U.S.C.A. § 1101(a)(15)(H)(ii)(a) (West Supp.2009).
4      Temporary protected status (TPS) is granted to eligible nationals of designated countries who are temporarily unable to safely return
       to their home country because of ongoing armed conflict, an environmental disaster, or other extraordinary and temporary condition.
       See id. § 1254a (West 2005).
5      Licenses issued to individuals under the age of 21 are vertically oriented as required by statute. See Tex. Transp. Code Ann. § 521.123
       (West 2007) (requiring Department to “orient the information on the license to clearly distinguish the [under 21] license from a
       license that is issued to a person who is 21 years of age or older”).
6      As the supreme court explained in Heinrich, ultra vires suits may only be brought against the relevant government actors in their
       official capacity, rather than the state agency itself. See 284 S.W.3d at 373. Therefore, even if we determine that the Appellees have
       raised a valid ultra vires claim with respect to the September 2008 memorandum, that claim remains barred by sovereign immunity
       to the extent it is brought against any party other than the Director of the Department.
7      To the extent the Appellees also seek relief under the UDJA in connection with these rule challenges, we dismiss those claims for
       want of jurisdiction on the ground that a party may not seek relief under the UDJA when such relief would be redundant to relief
       under the APA. See Texas State Bd. of Plumbing Exam'rs v. Associated Plumbing–Heating–Cooling Contractors of Tex., Inc., 31
S.W.3d 750, 753 (Tex.App.-Austin 2000, pet. dism'd by agr.) (“When a plaintiff files a proceeding that only challenges the validity
       of an administrative rule, the parties are bound by the APA and may not seek relief under the UDJA because such relief would be
       redundant.”).
8      For the same reason, even if we considered Gomez's rule challenge to be a valid ultra vires claim under the UDJA, he has failed to
       establish a justiciable controversy and therefore lacks standing under the UDJA as well.
9      Like Gomez, Galvan has also failed to establish a justiciable controversy that would give him standing under the UDJA in the event
       of a valid ultra vires claim regarding the Department's rules.
10     In light of our holding on the jurisdictional question, we need only determine whether Green Meadows, Salazar, Soria, and Trejo
       established the elements necessary to entitle them to a temporary injunction, as the remaining appellees have been dismissed.
11     Based on the testimony provided at the temporary-injunction hearing, it appears that Salazar holds a license from Mexico, but that
       Soria and Trejo do not. However, the question at issue here is whether an adequate remedy is available, not whether the parties have
       actually availed themselves of that remedy. Furthermore, “[t]he lack of an adequate remedy is not shown by the mere fact that the
       remedy provided would involve more expense or delay.” Kendall Appraisal Dist. v. Cordillera Ranch, Ltd., No. 04–03–00150–CV,
       2003 WL 21696901, at *3, 2003 Tex.App. LEXIS 6293, at *10 (Tex.App.-San Antonio July 23, 2003, no pet.) (citing Canadian
       Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 306 (Tex.1994)).


End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                            8
Texas Dept. of Transp. v. Sefzik, 355 S.W.3d 618 (2011)
55 Tex. Sup. Ct. J. 42


                                                              Opinion
                     355 S.W.3d 618
                 Supreme Court of Texas.                      PER CURIAM.

              TEXAS DEPARTMENT OF                              [1] At issue in this case is whether sovereign immunity
            TRANSPORTATION, Petitioner,                       bars Roger Sefzik's lawsuit seeking declaratory relief under
                        v.                                    the Uniform Declaratory Judgments Act (UDJA) against the
             Roger SEFZIK, Respondent.                        Texas Department of Transportation (TxDOT). In City of
                                                              El Paso v. Heinrich, we dismissed claims *620 seeking
             No. 08–0943.       |   Oct. 21, 2011.            declaratory and injunctive relief against governmental entities
                                                              as barred by sovereign immunity. 284 S.W.3d 366, 380
Synopsis                                                      (Tex.2009). The court of appeals relied on our pre-Heinrich
Background: Applicant for permit to erect outdoor-            ultra vires precedent to conclude that declaratory judgment
advertising sign brought suit against Texas Department        actions do not implicate sovereign immunity. We reverse
of Transportation (TxDot), seeking declaration that           and hold that state agencies, like TxDOT here, are immune
Administrative Procedure Act's (APA's) provisions             from suits under the UDJA unless the Legislature has waived
governing “contested cases” applied to TxDot's denial of      immunity for the particular claims at issue. However, because
his application and alleging that denial of contested-case    Sefzik's claim was filed pre-Heinrich, we remand the case to
proceeding violated due process. The 53rd District Court,     the trial court so that Sefzik has a reasonable opportunity to
Travis County, Suzanne Covington, J., granted TxDot's         assert an ultra vires claim against state officials.
plea to jurisdiction based on sovereign immunity. Applicant
appealed. The Corpus Christi - Edinburg Court of Appeals,     In March 2005, Sefzik filed a permit application with
267 S.W.3d 127, affirmed in part and reversed and remanded    TxDOT to erect an outdoor advertising sign along Interstate
in part. Review was granted.                                  30. A few weeks later, another company filed a similar
                                                              application, seeking to create a sign in the same area. After
                                                              reviewing the conflicting applications, TxDOT found that
[Holding:] The Supreme Court held that the sovereign          Sefzik's permit was invalid. Under former section 21.142 of
immunity of the Texas Department of Transportation was not    the Texas Administrative Code, applicants for sign permits
waived.                                                       were required to verify that a sign would be near adjacent
                                                              commercial or industrial activities that had been open for at
                                                              least ninety days. See 43 TEX. ADMIN. CODE § 21.142(2)
Court of Appeals reversed in part; remanded to trial court.   (K), (30) (2008) (Tex. Dep't of Transp., Definitions) repealed
                                                              36 Tex. Reg. 2418 (2011) (proposed Dec. 2, 2010). When
                                                              TxDOT received Sefzik's application, one of the businesses
Attorneys and Law Firms                                       he listed was only open for seventy-eight days. TxDOT
                                                              denied Sefzik's application and approved the competing bid.
 *619 Beth Ellen Klusmann, Assistant Solicitor General,
Betsy Jane Johnson, Office of the Attorney General, Austin,
                                                              Sefzik appealed to TxDOT's Executive Director, Michael
James C. Ho, Gibson Dunn & Crutcher LLP, Dallas, David
                                                              Behrens, and requested an oral hearing. Behrens denied
S. Morales, Office of the Attorney General of Texas, Deputy
                                                              Sefzik's appeal without holding a hearing, and explained
First Assistant Attorney General, Kent C. Sullivan, 14th
                                                              that TxDOT had discretion to deny Sefzik's invalid permit
Court of Appeals, Greg W. Abbott, Attorney General and
                                                              application. Sefzik filed a motion for rehearing, arguing, inter
Clarence Andrew Weber, Kelly Hart & Hallman LLP, Austin,
                                                              alia, that he was entitled to a hearing under the Administrative
for Texas Department of Transportation.
                                                              Procedure Act's (APA) “contested case” procedures. See
J. Allen Smith, Scott J. Conrad, Bradley E. McLain, Settle    TEX. GOV'T CODE § 2001.051. TxDOT did not respond,
Pou, Dallas and Clyde Russell Woody, Hartzog Conger           and the motion was eventually overruled by operation of law.
Cason & Neville, Oklahoma City, OK, for Roger Sefzik.
                                                              Sefzik then filed suit against TxDOT but did not join Behrens
                                                              or any other TxDOT official. Sefzik sought relief under the



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Texas Dept. of Transp. v. Sefzik, 355 S.W.3d 618 (2011)
55 Tex. Sup. Ct. J. 42

UDJA, requesting that the district court declare the APA's          asked the courts to declare that the defendants acted without
                                                               1    authority in taking such action. Id. Our precedent made clear
“contested case” procedures entitled him to a hearing.
TxDOT filed a plea to the jurisdiction, arguing that sovereign      that “suits to require state officials to comply with statutory
immunity barred Sefzik's suit. The district court granted the       or constitutional provisions are not prohibited by sovereign
plea to the jurisdiction and denied Sefzik's motion for a new       immunity.” Id. at 372. While we recognized that these suits
trial. Sefzik appealed.                                             are against the state for all practical purposes, we held that
                                                                    they “cannot be brought against the state, which retains
A divided court of appeals reversed, holding that declaratory       immunity, but must be brought against the state actors in their
judgment claims do not implicate sovereign immunity and             official capacity.” Id. at 373. Thus, we allowed Heinrich to
thus TxDOT was a proper party to the UDJA action. 267               pursue claims for prospective relief against the state officials,
S.W.3d 127, 132–34 (“[W]hen a private plaintiff merely              but we dismissed the claims against the city and the other
seeks a declaration of his or her rights under a statute, such an   governmental entities. Id. at 379–80.
action is not subject to a sovereign immunity defense, and a
waiver or consent to suit is unnecessary.”). Having concluded        [6] [7] [8] Two points from Heinrich are relevant here.
that the UDJA does not implicate sovereign immunity, the            First, Heinrich held that the proper defendant in an ultra
court of appeals did not decide whether the UDJA or the APA         vires action is the state official whose acts or omissions
waives immunity.                                                    allegedly trampled on the plaintiff's rights, not the state
                                                                    agency itself. Id. at 372–373. Sefzik did not sue any state
 [2] [3] [4] Reviewing the immunity question de novo,               official. 2 Instead, he argues that the court of appeals correctly
see Harris County Hosp. Dist. v. Tomball Reg'l Hosp.,               exempted UDJA actions seeking a declaration of rights from
283 S.W.3d 838, 842 (Tex.2009), we conclude that, under             the application of the sovereign immunity doctrine. The
Heinrich, sovereign immunity bars UDJA actions against              second point from Heinrich dictates otherwise. As noted,
the state and its political subdivisions absent a legislative       we dismissed Heinrich's claims seeking declaratory and
waiver. Heinrich clarified an area of the law that had been         injunctive relief against governmental entities, brought under
unclear, namely, the intersection between the doctrine of           the UDJA, because the entities were immune. In so doing,
sovereign immunity and the ultra vires exception to it. While       we necessarily concluded that the UDJA does not waive
the doctrine of sovereign immunity originated to protect the        the state's sovereign immunity when the plaintiff seeks a
public fisc from unforeseen expenditures that could hamper          declaration of his or her rights under a statute or other law.
governmental functions, see Tex. Natural Res. Conservation          Very likely, the same claim could be brought against the
Comm'n v. IT–Davy, 74 S.W.3d 849, 854 (Tex.2002), it has            appropriate state official under the ultra vires exception, but
been used to shield the state from lawsuits seeking other           the state agency remains immune. See id. at 372–73. As we
forms of relief, see, e.g., W.D. Haden Co. v. Dodgen, 158           have consistently stated, the UDJA does not enlarge the trial
Tex. 74, 308 S.W.2d 838, 839 (1958) (“[T]he rule of state           court's jurisdiction *622 but is “merely a procedural device
immunity from suit without its consent applies to suits under       for deciding cases already within a court's jurisdiction.” Tex.
the Uniform Declaratory Judgments Act....”). Concomitant            Parks & Wildlife Dep't v. Sawyer Trust, 354 S.W.3d 384, 388
to this rule, however, is the ultra vires exception, under          (2011) (quoting Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852
which claims may be brought against a state official for            S.W.2d 440, 444 (Tex.1993)). Accordingly, the underlying
nondiscretionary acts unauthorized by law. See, e.g., Fed.          action, if against the state or its political subdivisions, must
Sign v. Tex. S. Univ., 951 S.W.2d 401, 404 (Tex.1997). Such         be one for which immunity has expressly been waived.
lawsuits are not against the state and thus are not barred by
sovereign immunity. Id.                                              [9]    [10]     [11] Although the UDJA waives sovereign
                                                                    immunity in particular cases, Sefzik's claim does not fall
 [5] In Heinrich, we addressed which governmental entities          within the scope of those express waivers. For example, the
—the state, its subdivisions, or the relevant government actors     state may be a proper party to a declaratory judgment action
in their official capacities—are proper parties to a suit seeking   that challenges the validity of a statute. Heinrich, 284 S.W.3d
declaratory relief for an ultra vires action. 284 S.W.3d at 371–    at 373 n. 6 (citing TEX. CIV. PRAC. & REM.CODE §
73. Heinrich sued the City of El Paso and various government        37.006(b)); Wichita Falls State Hosp. v. Taylor, 106 S.W.3d
officials, claiming the defendants violated her statutory rights    692, 697–98 (Tex.2003); Tex. Educ. Agency v. Leeper, 893
when they altered her pension benefits. Id. at 369–70. She          S.W.2d 432, 446 (Tex.1994). 3 But Sefzik is not challenging


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Texas Dept. of Transp. v. Sefzik, 355 S.W.3d 618 (2011)
55 Tex. Sup. Ct. J. 42

                                                                         went on to provide that “[p]ermits will be considered on
the validity of a statute; instead, he is challenging TxDOT's
                                                                         a first-come, first-serve basis.” Id. § 21.150 (2008) (Tex.
actions under it, and he does not direct us to any provision of
                                                                         Dep't of Transp., Permits) repealed 36 Tex. Reg. 2418
the UDJA that expressly waives immunity for his claim. 4
                                                                         (proposed Dec. 2, 2010). If the first application was denied,
                                                                         the Administrative Code specified that other applications
 [12] Sefzik also suggests that the APA provides a guide
                                                                         would be considered “between the time a denied application
for analyzing the application of sovereign immunity to his
                                                                         is returned to the applicant and the time it is resubmitted.” Id.
case. The APA's declaratory judgment provision allows a
                                                                         Sefzik contends that his application was the only one on file
plaintiff to challenge the validity or applicability of a rule.
                                                                         on the 90th day; thus, in denying his permit, TxDOT officials
See TEX. GOV'T CODE § 2001.038(a), (c) (“The validity
                                                                         failed to perform a purely ministerial duty.
or applicability of a rule ... may be determined in an action
for declaratory judgment if it is alleged that the rule or its
                                                                          [13] When this Court upholds a plea to the jurisdiction
threatened application interferes with or impairs ... a legal
                                                                         on sovereign immunity grounds, we allow the plaintiff the
right or privilege of the plaintiff.... The state agency must
                                                                         opportunity to replead if the defect can be cured. See, e.g.,
be made a party to the action.”). While the APA may waive
                                                                         Sawyer Trust, 354 S.W.3d. at 392 (citing Tex. A & M Univ.
sovereign immunity, an issue we do not decide here, Sefzik
                                                                         Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex.2007)). As
does not challenge the validity or applicability of any agency
                                                                         mentioned, Sefzik did not sue any state officials; however,
rule. Instead, he challenges the application of the APA's
                                                                         Sefzik brought his claim pre-Heinrich. As we have observed,
contested case procedures, which are established by statute.
                                                                         our decisions prior to Heinrich were “less than clear” as to
As noted in his brief, Sefzik's claim is broader than the
                                                                         who the proper party was in a suit for declaratory remedy,
APA's scope. Moreover, the APA's mechanism for seeking
                                                                         as well as the parameters of the ultra vires exception to the
a declaration of rights does not trump Heinrich's conclusion
                                                                         doctrine of sovereign immunity. See Heinrich, 284 S.W.3d
that the state is generally immune from declaratory actions
                                                                         at 373. In light of our clarifications to this area of the law in
brought under the UDJA. Accordingly, section 2001.038
                                                                         Heinrich, Sefzik should have an opportunity to replead in an
does not carry Sefzik's claim over the hurdle of sovereign
                                                                         attempt to cure the jurisdictional defects in his petition. We
immunity.
                                                                         thus remand the case to allow Sefzik this opportunity without
                                                                         expressing any opinion on the merits of such a claim. See
In the event that we reverse the court of appeals' judgment,
                                                                         Sawyer Trust, 354 S.W.3d at 393.
Sefzik urges this Court to remand the case so that he
can replead an ultra vires claim within the trial court's
                                                                         Accordingly, without hearing oral argument, TEX. R. APP.
jurisdiction. If given that opportunity, Sefzik asserts he
                                                                         P. 59. 1, we reverse in part the court of appeals' judgment,
would plead a claim against TxDOT officials for improperly
                                                                         and remand the case to the trial court in accordance with this
denying his permit. As mentioned previously, under the
                                                                         opinion.
former Administrative Code provisions governing this case,
applicants for sign permits were required to verify that a sign
would be near adjacent commercial or industrial activities
which had *623 been open for at least ninety days. See                   Justice JOHNSON did not participate in the decision.
43 TEX. ADMIN. CODE § 21.142(2)(K), (30) (2008) (Tex.
                                                                         Parallel Citations
Dep't of Transp., Definitions) repealed 36 Tex. Reg. 2418
(2011) (proposed Dec. 2, 2010). The Administrative Code                  55 Tex. Sup. Ct. J. 42


Footnotes
1      Sefzik also alleged that TxDOT's actions violated his due process and equal protection rights under the United States and Texas
       Constitutions. The court of appeals ultimately affirmed the district court's dismissal on those issues, 267 S.W.3d at 135–38, and
       Sefzik did not petition this Court to review that decision.
2      Although Sefzik refused to apply the ultra vires label to his suit below, that is the underlying nature of his claim. The relief he seeks
       —a declaration that he is entitled to a hearing—is directly related to whether Behrens acted outside the scope of his authority in
       denying a hearing. That is, Sefzik ultimately wishes to compel a government official (Behrens) to perform some act that he considers
       to be nondiscretionary (holding a hearing). That relief falls within the ultra vires rationale.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                          3
Texas Dept. of Transp. v. Sefzik, 355 S.W.3d 618 (2011)
55 Tex. Sup. Ct. J. 42

3      We have recognized this waiver because the UDJA expressly requires joinder of the governmental unit. See TEX. CIV. PRAC. &
       REM.CODE § 37.006(b) (“In any proceeding that involves the validity of a municipal ordinance or franchise, the municipality must
       be made a party ... and if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state must
       also be served with a copy of the proceeding and is entitled to be heard.”); Leeper, 893 S.W.2d at 446 (“The DJA expressly provides
       that ... governmental entities must be joined or notified.”). This reasoning is consistent with the requirement that the Legislature
       expressly waive immunity with “clear and unambiguous” language. TEX. GOV'T CODE § 311.034; Taylor, 106 S.W.3d at 696.
4      On “rare occasions,” we may recognize a waiver absent explicit language. Taylor, 106 S.W.3d at 697. Sefzik has not argued that we
       should infer a waiver of immunity under the UDJA, so we do not consider that possibility.


End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                          4
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263


                                                                 Opinion
                    848 S.W.2d 298
                Court of Appeals of Texas,                       KIDD, Justice.
                         Austin.
                                                                 The University Interscholastic League and its Executive
         UNIVERSITY INTERSCHOLASTIC                              Director, Bailey Marshall, *300 (collectively hereinafter
      LEAGUE and Bailey Marshall, Appellants,                    the “UIL”) appeal the judgment of the trial court granting a
                         v.                                      permanent injunction against the enforcement of the UIL's
    Bruce LaFeyette BUCHANAN, et al., Appellees.                 over–19 rule. 1 We will affirm the judgment of the district
     UNIVERSITY INTERSCHOLASTIC LEAGUE                           court.
         and Dr. Bailey Marshall, Appellants,
                         v.
      Phillip Earl BOMAR, Jr., et al., Appellees.                               FACTUAL BACKGROUND

    Nos. 3–92–108–CV, 3–92–161–CV. | Feb. 3,                     Composed of representatives of Texas school districts, the
   1993. | Rehearing Overruled March 31, 1993.                   UIL is a voluntary organization that regulates, among other
                                                                 things, the competitive athletics of the junior and senior
Learning disabled high school athletes sought to permanently     high school student athletes in Texas. This case involves
enjoin organization regulating high school athletics from        a challenge to section 400(a) of the UIL Constitution and
enforcing rule precluding participation by athletes over 19      Contest Rules (the “over–19 rule”) which states: “Subject to
years old. The 331st and 53rd Judicial District Courts,          the other sections of this subchapter, an individual is eligible
Travis County, B.B. Schraub, J., granted the injunction, and     to participate in a League varsity contest as a representative of
organization appealed. The Court of Appeals, Kidd, J., held      a participant school if that individual ... is less than 19 years
that: (1) athletes were “disabled” under Rehabilitation Act;     old on September 1 preceding the contest....”
(2) organization failed to reasonably accommodate athletes
by not allowing exceptions to rule; (3) students' failure        The UIL states that the underlying purpose of the over–
to exhaust remedies under Individuals with Disabilities          19 rule is to ensure the safety of the participating student
Education Act did not deprive trial court of jurisdiction; and   athletes and the equality of competitors. It argues that one
(4) “public interest exception” to mootness doctrine permitted   policy justification for the over–19 rule is the avoidance of
review.                                                          potential injury which might result if younger, less developed
                                                                 high school students are required to compete against older
Affirmed.                                                        students. Furthermore, the UIL argues that the over–19 rule
                                                                 discourages the practice of “redshirting,” i.e., having students
                                                                 repeat grades so that they will be more mature and better
Attorneys and Law Firms
                                                                 athletes during their high school years. The UIL permits no
*299 William C. Bednar, Jr., Eskew, Muir & Bednar,               exception to or waiver of the over–19 rule based on special
Austin, for University Interscholastic League.                   circumstances of individual students.

James R. Raup, McGinnis, Lochridge & Kilgore, Austin, for        Appellees, Bruce Buchanan and Phillip Bomar (the
Austin Independent School Dist. and Dr. Jim Hensley.             “Students”), obtained permanent injunctions allowing them
                                                                 to participate in the 1991 football season. The final judgments
Diane M. Henson, Graves, Dougherty, Hearon & Moody,              rendered in these causes stated that the over–19 rule violated
Austin, for Bruce LaFeyette Buchanan and Phillip Earl            Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.A.
Bomar, Jr.                                                       § 794 (West Supp.1992) (“Section 504”), as applied to the
                                                                 Students. Section 504 provides in pertinent part:
Leonard J. Schwartz, Schwartz & Eichelbaum, P.C., Austin,
for Dallas Independent School Dist. and Dr. Marvin E.                         No otherwise qualified individual
Edwards.                                                                      with handicaps in the United States,
                                                                              as defined in section 706(8) of
Before CARROLL, C.J., and JONES and KIDD, JJ.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

             this title, shall, solely by reason of
             her or his handicap, be excluded
             from the participation in, be denied
                                                                      CROSS–CLAIMS OF THE SCHOOL DISTRICTS
             the benefits of, or be subjected to
             discrimination under any program or                   Both school districts filed cross-claims against the UIL,
             activity receiving Federal financial                  stating that the UIL's mandatory forfeiture rule caused them
             assistance....                                        to violate the rights of the Students. Section 700(a)(2)(C)
                                                                   (ii) of the UIL Constitution and Contest Rules (the UIL's
29 U.S.C.A. § 794.
                                                                   “mandatory forfeiture rule”) provides that if a school allows
                                                                   a student who is finally determined ineligible to participate
The factual bases for the permanent injunctions involving the
                                                                   in a UIL contest under a court order, the school must forfeit
Students are as follows.
                                                                   all contests in which the student participated. In the past, the
                                                                   UIL has enforced the mandatory forfeiture rule to require
Bruce Buchanan                                                     that a school forfeit all of its contests in which the litigating
Buchanan turned nineteen years old before he entered the           student participated even though the student's participation
twelfth grade at Travis High School of the Austin Independent      was pursuant to a lawful court-ordered injunction. 3
School District (“Austin ISD”). Because he had learning
disabilities, he had repeated the first and seventh grades.        In October 1991, the trial court issued temporary orders
During ninth grade, Buchanan began participating in his            enjoining the enforcement of the over–19 rule against the
school's football program. Although he was nineteen at the         Students and the mandatory forfeiture rule against Austin ISD
start of his senior year, Buchanan was below the average           and Dallas ISD. These two causes were then consolidated
weight and height of his team members, and he never was a          for purposes of trial and appeal. After a trial on the merits,
starter on the team.                                               the district court rendered a final judgment in favor of the
                                                                   Students and the school districts, enjoining the enforcement
Both Buchanan's mother and his Admission, Review and               of the two rules.
Dismissal (ARD) Committee 2 requested a waiver from the
over–19 rule. The UIL responded that there were “no rules          From this judgment, the UIL appeals bringing forth four
which allow for a waiver of the 19–year–old rule.” Buchanan        points of error.
instituted this lawsuit against the UIL and its director, and
later joined Austin ISD and Dr. *301 Jim Hensley, the
Superintendent of Austin ISD, as defendants in the suit to                  IMPACT OF THE REHABILITATION
enjoin the enforcement of the rule.                                            ACT ON THE OVER–19 RULE

                                                                    [1] [2] In order to obtain injunctive relief, an applicant
Phillip Bomar                                                      must establish the existence of a wrongful act, imminent
Bomar was also nineteen years of age at the start of his senior    harm, and irreparable injury, and the absence of an adequate
year. He had repeated his fourth and seventh grades, and was       remedy at law. Hues v. Warren Petroleum Co., 814
classified by his school district, Dallas Independent School       S.W.2d 526, 529 (Tex.App.—Houston [14th Dist.] 1991, writ
District (“Dallas ISD”), as learning disabled. Like Buchanan,      denied); Priest v. Texas Animal Health Comm'n, 780 S.W.2d
Bomar began playing football for his high school, Justin F.        874, 875 (Tex.App.—Dallas 1989, no writ). The decision
Kimball High School. Bomar was average in size compared            to grant or deny a permanent injunction lies within the trial
to the other members of his football team and was a starting       court's sound discretion, and appellate review is restricted to
linebacker during his junior year of high school.                  whether the action involved a clear abuse of discretion. Hues,
814 S.W.2d at 529; Priest, 780 S.W.2d at 875.
Bomar's mother and high school principal applied for a waiver
of the over–19 rule for Bomar, which the UIL refused. In            [3] [4] The UIL argues in its first two points of error that
response, Bomar filed this action against the UIL, its director,   the trial court erred in granting the permanent injunctions
Dallas ISD, and Dr. Marvin Edwards, the Superintendent of
                                                                   against the over–19 rule and in awarding attorneys' fees. 4 In
Dallas ISD.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

its first point of error, the UIL alleges that the rule does not    Although the UIL provides a waiver procedure for some
discriminate solely on the basis of the Students' handicaps;        eligibility rules, e.g., the four-year eligibility rule, it fails
the UIL maintains that the Students are ineligible due to their     to furnish such a process for the over–19 rule. Since the
ages which are determined by their birth dates. The rule and        UIL already utilizes a waiver procedure for some rules, the
its purposes, it contends, apply equally to both handicapped        evidence indicates that instituting such a procedure for the
and non-handicapped students.                                       over–19 rule might be a reasonable accommodation in the
                                                                    UIL program to ensure that handicapped persons achieve
 *302 We agree that the UIL's enforcement of its over–19            meaningful access to the competitions regulated by the UIL.
rule as to these Students was not on the basis of a current         We find the U.S. District Court's reasoning on this issue in
handicap or because of a history of being handicapped.              Booth v. University Interscholastic League, No. A–90–CA–
However, the record clearly demonstrates that both Students         764 (W.D.Tex. Oct. 4, 1990) (case dismissed as moot Jan. 14,
repeated grades in school because of learning disabilities.         1991), particularly persuasive:
Had they not experienced difficulties in the classroom and
progressed through school at a pace slower than most                             [T]o uphold the [UIL's] blanket policy
students, they would have turned nineteen after September 1                      against consideration of the Plaintiff's
of their senior year and thus would have been age-eligible to                    circumstances in this case would be
participate in interscholastic athletics.                                        to undermine the objectives of the
                                                                                 Rehabilitation Act without advancing
The United States District Court, in Doe v. Marshall, 459                        the policies behind the 19 year-old
F.Supp. 1190 (S.D.Tex.1978), vacated and remanded on                             eligibility rule. There is no evidence
other grounds, 622 F.2d 118 (5th Cir.1980), cert. denied,                        before the Court to suggest that the
                                                                                 [UIL] bases its decision to bar the
451 U.S. 993, 101 S. Ct. 2336, 68 L. Ed. 2d 855 (1981), 5
                                                                                 Plaintiff from playing high school
invoked a balancing test of the harms inflicted upon the
                                                                                 football on any particular harm that
various parties in its determination of whether to grant a
                                                                                 might result if he is allowed to
preliminary injunction of a UIL rule. Id. at 1192. In the
                                                                                 play, or on anything other than a
present cases, evidence demonstrated that the Students would
                                                                                 policy of strictly enforcing its rules.
benefit emotionally by participating in competitive athletics.
                                                                                 But the Rehabilitation Act requires
The evidence did not show that these Students had been
                                                                                 that federally assisted programs do
involved in redshirting or that they presented a danger to other
                                                                                 more for those who fall within its
student athletes; the concerns that made the rule necessary
                                                                                 ambit. For these reasons, requiring the
are not present in these causes and the UIL is not harmed.
                                                                                 [UIL] to give special consideration
Thus, the equities before the trial court weighed in favor of
                                                                                 to the Plaintiff based on his history
enjoining the enforcement of the rule.
                                                                                 of being handicapped is a reasonable
                                                                                 accommodation.
The United States Supreme Court has stated that “an
otherwise qualified handicapped individual must be provided         Booth, at 11–12. The Students in these causes are entitled
with meaningful access to the benefit that the grantee offers....   to special consideration by the UIL to guarantee that
[T]o assure meaningful access, reasonable accommodations            the objectives of Section 504 are effectuated. A waiver
in the grantee's program or benefit may have to be made.”           mechanism for the over–19 rule would permit the UIL to
Alexander v. Choate, 469 U.S. 287, 301, 105 S. Ct. 712, 720,         consider the facts of particular situations in order to make
83 L. Ed. 2d 661 (1985) (discussing Southeastern Community            individualized determinations as to the enforcement of the
College v. Davis, 442 U.S. 397, 99 S. Ct. 2361, 60 L.Ed.2d           rule. Such determinations are reasonable accommodations
980 (1979)) (emphasis added). Furthermore, the United States        which would advance both the purposes of Section 504
Court of Appeals in Brennan v. Stewart, 834 F.2d 1248, 1262         and the policies behind the over–19 rule. Under *303
(5th Cir.1988), concluded that “our precedent requires that the     these factual circumstances, the “no-exception” policy to
‘reasonable accommodation’ question be decided as an issue          the over–19 rule must yield to Section 504's reasonable
of fact....”                                                        accommodation requirement established by the United States
                                                                    Supreme Court in Alexander.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

Accordingly, we hold that the trial court did not abuse its
discretion in enjoining the enforcement of the over–19 rule.
Points of error one and two are overruled.
                                                                             MANDATORY FORFEITURE RULE

                                                                   In its fourth and final point of error, the UIL contends that
             EXHAUSTION OF REMEDIES                                the trial court erred in enjoining the mandatory forfeiture rule
                                                                   and in awarding attorneys' fees. It insists that “the rule is
 [5] In its third point of error, the UIL alleges that, because    reasonably related to a legitimate state purpose and is not
the Students did not exhaust the administrative remedies           arbitrary, capricious, or fundamentally unfair.”
under the Individuals with Disabilities Education Act (the
“IDEA”), 20 U.S.C.A. §§ 1400–1484 (West Supp.1992), 6
                                                                   Issue of Mootness
the district court lacked jurisdiction over the causes.
                                                                   The Students reurge this Court to dismiss the appeal as
Specifically, it complains that the Students did not comply
with section 1415(f) of the IDEA which states, “before the         moot. 8 They argue that since the 1991 football season has
filing of a civil action under [the Rehabilitation Act and]        ended and they have graduated, an active controversy *304
such laws seeking relief that is also available under this         no longer exists. The school districts respond by urging that
subchapter, the procedures under subsections (b)(2) and (c) of     such action on our part would vacate the trial court's judgment
this section shall be exhausted to the same extent as would be     and would permit the UIL to invoke the sanctions contained
required had the action been brought under this subchapter.”       in the mandatory forfeiture rule.
20 U.S.C.A. § 1415(f). The applicable remedy under this
statute consists of a due process hearing and subsequent            [6]    [7]    [8] The mootness doctrine is well established.
review for any complaint raised by a handicapped child or          Appellate courts only determine cases in which an actual
its parents regarding the child's education. 20 U.S.C.A. §         controversy exists. Camarena v. Texas Employment Comm'n,
1415(b)(2), (c). The UIL maintains that the Students did not       754 S.W.2d 149, 151 (Tex.1988); Texas Educ. Agency, 797
comply with this prerequisite for civil suits because they did     S.W.2d at 369. The issue of whether an injunction is valid
not request a due process hearing to contest the exclusion of      becomes moot when the injunction does not continue to
                                                                   have effect. See Parr v. Stockwell, 322 S.W.2d 615, 616
interscholastic athletics from their IEPs. 7
                                                                   (Tex.1959); Texas Educ. Agency, 797 S.W.2d at 369; Spring
                                                                   Branch I.S.D. v. Reynolds, 764 S.W.2d 16, 18 (Tex.App.—
The Students respond that the IDEA and Section 504
                                                                   Houston [1st Dist.] 1988, no writ). An appellate court must
are different statutes with different purposes. They urge
                                                                   set aside the judgment and dismiss the cause when an appeal
that while the IDEA strives to assure that handicapped
                                                                   is moot. Texas Educ. Agency, 797 S.W.2d at 369; Texas Parks
children receive appropriate free public education, Section
                                                                   & Wildlife Dep't v. Texas Ass'n of Bass Clubs, 622 S.W.2d
504 prohibits discrimination against handicapped persons.
                                                                   594, 596 (Tex.App.—Austin 1981, writ ref'd n.r.e.).
See Smith v. Robinson, 468 U.S. 992, 1016, 104 S. Ct. 3457,
3470, 82 L. Ed. 2d 746 (1984). The Students argue that their
                                                                    [9] Two exceptions to the mootness doctrine currently
complaint is against the UIL for discrimination on the basis
                                                                   exist: (1) the “capable of repetition exception” and (2) the
of their handicaps, not against the school districts for denial
                                                                   “collateral consequences exception.” General Land Office v.
of a free appropriate public education; hence, relief was only
                                                                   OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex.1990). However,
available under Section 504. They argue that, because the UIL
                                                                   neither exception applies to these causes. See Spring Branch
is not vested with the duty to provide a free appropriate public
                                                                   I.S.D., 764 S.W.2d at 18–19.
education under the IDEA, the Students could not assert their
action against the UIL under the IDEA. The record reflects
                                                                   The UIL urges this Court to avoid dismissal by adopting
that the school districts applied to the UIL for waivers to the
                                                                   a new exception to the mootness doctrine, the “public
rule which the UIL denied. Therefore, the Students and their
                                                                   interest exception.” According to the UIL, thirty-six states
school districts acted in accordance with the UIL rules, and
                                                                   have recognized the “public interest exception,” which
the cause of action was governed by Section 504 and not the
                                                                   allows appellate review of a question of considerable public
IDEA. We agree with the Students regarding this exhaustion
                                                                   importance if that question is capable of repetition between
of remedies point, and thus we overrule the UIL's third point
                                                                   either the same parties or other members of the public but for
of error.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             4
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

                                                                          exception” to the mootness doctrine, and adhere to our earlier
some reason evades appellate review. The UIL points out that
                                                                          ruling overruling the Students' motion to dismiss the appeal
other states have applied this doctrine in high school athletic
                                                                          as moot.
controversies such as this one.

                                                                          Because we elect to review these causes under the “public
In Texas Education Agency, 797 S.W.2d at 369, under
                                                                          interest exception” to the mootness doctrine, and because we
similar facts as these, we determined that the appeal was
                                                                          affirm the lower court's final judgment that the over–19 rule
moot because the football eligibility of the litigating students
                                                                          violates Section 504 of the Rehabilitation Act, we affirm the
had expired. See also Spring Branch I.S.D., 764 S.W.2d
                                                                          district court's ruling that the Students were eligible to play
at 18. However, these cases are distinguishable from the
                                                                          football during the 1991 season. Therefore, since there is no
instant cause. In neither of those cases was the question of
                                                                          basis for the UIL to invoke the mandatory forfeiture rule, we
attorneys' fees involved. 9 Furthermore, in the instant cause,
                                                                          have no need to address its fourth point of error.
the school districts, which are parties to this appeal, have a
direct interest in the continued viability of the district court
judgment to prevent the UIL from enforcing the mandatory
forfeiture rule. See Mahavongsanan v. Hall, 529 F.2d 448                                           CONCLUSION
(5th Cir.1976) (Student brought action to compel university to
                                                                          Finding no error, the judgment of the district court is affirmed.
grant a degree. After injunctive relief was granted, university
awarded degree and appealed the judgment. The Fifth Circuit
Court of Appeals held that the case was not moot because                  Parallel Citations
the legal interests of the parties continued to be adverse.).
Therefore, because of these distinguishing facts, we have                 81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263
decided to review the case pursuant to a “public interest


Footnotes
1      As a preliminary matter, we address the Students' motion to dismiss this appeal as moot. For reasons discussed later in this opinion,
       we decline to dismiss the appeal as moot.
2      The ARD Committee is composed of, at a minimum, a school administrator, a special education teacher, a regular education teacher,
       and the child's parent. Other persons may be included in the ARD Committee if determined to be necessary. One of the functions of the
       ARD Committee is to develop an individualized educational plan (IEP) for the student. Buchanan's IEP did not include interscholastic
       football as part of his program. Buchanan never petitioned for an administrative appeal of the decision of the ARD Committee to the
       Texas Education Agency. Buchanan's mother testified that because the ARD Committee recommended a waiver from the over–19
       rule, she agreed with its decision, and thus did not feel it was necessary to appeal the decision.
3      See Texas Educ. Agency v. Dallas Indep. Sch. Dist., 797 S.W.2d 367, 369 (Tex.App.—Austin 1990, no writ). (This Court held that the
       appeal in that case was moot, and therefore the underlying order was vacated. Accordingly, the UIL's determination of ineligibility
       became final and triggered the enforcement of the mandatory forfeiture rule).
4      As a preliminary matter, the UIL contends in its second point of error that the Students do not meet the definition of “qualified
       handicapped persons” under section 504 of the Rehabilitation Act. After reviewing the Act and its attendant regulations, we reject
       this argument and conclude that both students meet the definition of “qualified handicapped persons.”
5      Although not controlling, this Court looks to federal precedent for its persuasive value.
6      Among the stated purposes of IDEA are
            to assure that all children with disabilities have available to them, within the time periods specified in section 1412(2)(B) of this
            title, a free appropriate public education which emphasizes special education and related services designed to meet their unique
            needs [and] to assure that the rights of children with disabilities and their parents or guardians are protected....
          20 U.S.C.A. § 1400(c).
7      The UIL admitted in oral argument that had the school districts declared the Students eligible under the IDEA, the UIL would not have
       abided by such determination. We also note that the school districts requested waivers from the UIL of the over–19 rule, and therefore
       the Students had no need to invoke an administrative procedure designed to request affirmative action from the school authorities.
8      We overruled the Students' original motion to dismiss as moot.
9      If we moot this appeal and the judgment of the district court is vacated, the judgment for attorneys' fees is vacated as well.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                           5
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263



End of Document                                        © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Valley Baptist Medical Center v. Stradley, 210 S.W.3d 770 (2006)


                                                                 Court to dismiss the appeal for lack of jurisdiction. By four
                                                                 issues, VBMC asks us to determine whether: (1) Stradley's
                    210 S.W.3d 770
                                                                 allegation that VBMC was negligent in its safety practices
                Court of Appeals of Texas,
                                                                 alleges a departure from “accepted standards of safety”
                Corpus Christi–Edinburg.
                                                                 such that she is making a health care liability claim and
  VALLEY BAPTIST MEDICAL CENTER, Appellant,                      is required to provide an expert report; (2) in light of the
                      v.                                         current definition of “health care liability claim” and the
         Margaret STRADLEY, Appellee.                            Texas Supreme Court's Diversicare opinion, claims based
                                                                 on the safety practices of health care providers must *772
        No. 13–06–191–CV.         |   Nov. 30, 2006.             involve conduct that is “directly related to health care” or “an
                                                                 inseparable part of the rendition of health care services” in
Synopsis                                                         order to be subject to the medical liability chapter of the Texas
Background: Patient whose doctor recommended exercise            Civil Practice and Remedies Code; (3) dismissal for lack of an
routine and referred her to medical center's fitness center      expert report is an affirmative defense; and (4) VBMC waived
brought premises liability and negligence claims against         its right to seek dismissal for lack of an expert report. We
medical center after she fell from treadmill at fitness center   affirm the trial court's denial of VBMC's motion to dismiss.
and sustained injuries. The 107th District Court, Cameron
County, Benjamin Euresti, Jr., J., denied medical center's
motion to dismiss. Medical center appealed.
                                                                                      I. BACKGROUND

                                                                 A. Factual Background
[Holding:] The Court of Appeals, Valdez, C.J., held that         The underlying cause of action stems from a fall Stradley had
patient's claims were not health care liability claims that      on a treadmill at VBMC's Wellness Center, a fitness center
required her to submit an expert report in support of her        located on the campus of Valley Baptist Medical Center. At
claims.                                                          the time of the incident, Stradley was a 78 year-old retiree
                                                                 who was having weight, hypertension, and mobility issues.
                                                                 Her primary care physician “prescribed” exercise and referred
Affirmed.                                                        Stradley to the Wellness Center. During one of her visits to
                                                                 the center, Stradley attempted to use a treadmill. It is alleged
                                                                 that the treadmill unexpectedly accelerated and when Stradley
Attorneys and Law Firms
                                                                 pulled the emergency stop cord, the treadmill did not stop.
 *771 Scott T. Clark, Adams & Graham, Harlingen, for             Stradley was allegedly thrown to the floor by the treadmill
appellant.                                                       and injured her arm and shoulder.

Don Stecker, Putman & Putman, Inc., San Antonio, for
appellee.                                                        B. Procedural Background
                                                                 Stradley brought a premises liability claim and negligence
Before Chief Justice VALDEZ and Justices RODRIGUEZ               causes of action against VBMC. 1 VBMC answered with a
and GARZA.                                                       general denial of the allegations. It later filed a motion to
                                                                 dismiss. VBMC's motion to dismiss claimed Stradley's cause
                                                                 of action was really a health care liability claim, which is
                         OPINION                                 governed by the Texas Civil Practice and Remedies Code
                                                                 requirement that an expert medical report be filed within
Opinion by Chief Justice VALDEZ.                                 120 days of when the claim was filed. Tex. Civ. Prac. &
                                                                 Rem.Code Ann. § 74.351(a)(Vernon Supp.2006). The trial
Valley Baptist Medical Center (“VBMC”), appellant, brings
                                                                 court denied VBMC's motion to dismiss, stating in its order
an interlocutory appeal from the trial court's denial of its
                                                                 that “the underlying nature of this case is not a ‘health
motion to dismiss the underlying cause of action. Tex. Civ.
                                                                 care liability claim’ [sic] as defined in Section 74.001 et.
Prac. & Rem.Code Ann. § 51.014(a)(9) (Vernon Supp.2006).
                                                                 seq. Texas Civil Practice and Remedies Code and therefore,
Margaret Stradley, appellee, has filed a motion asking this


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Valley Baptist Medical Center v. Stradley, 210 S.W.3d 770 (2006)


Defendant's Motion to Dismiss should be denied.” VBMC
brings this appeal under the interlocutory appeal statute.         C. The Categorization of Safety Claims
Tex. Civ. Prac. & Rem.Code Ann. § 51.014(a)(9)(Vernon              The first two issues are so interrelated and dispositive to
Supp.2006) (providing that a person may appeal from an             this appeal that they will be dealt with together. Through
interlocutory order of a district court, county court at law, or   its second issue, VBMC contends that the trial court erred
county court that denies all or part of the relief sought by a     in denying its motion to dismiss because all claims based
                                                                   on safety practices (“safety claims”) against a health care
motion under Section 74.351(b)). 2
                                                                   provider should be categorized as health care liability claims
                                                                   under chapter 74's definition of a health care liability
                                                                   claim. VBMC contends every safety claim against a health
                      II. DISCUSSION                               care provider or physician would be a health care liability
                                                                   claim if the safety claim asserts departures from “accepted
A. Stradley's Motion to Dismiss the Appeal                         standards of safety.” In essence, VBMC urges us to read
 [1] The characterization of a claim as a health care              the definition of a health care liability claims as “a cause
liability claim is a threshold question in section 51.014          of action against a health care provider or physician for
appeals. See, e.g., Valley Baptist Med. Ctr. v. Azua,              treatment, lack of treatment, or other claimed departure
No. 13–05–00488–CV, 2006 WL 2076756, at *2, 2006                   from accepted standards of medical care, or health care,
Tex.App. LEXIS 6659, *5, 198 S.W.3d 810, 814 (Tex.App.-            or safety or professional or administrative services directly
Corpus Christi July 27, 2004, no pet.) (not designated             related to health care....” Tex. Civ. Prac. & Rem.Code Ann.
for publication) (“Although section 51.014(a)(9) *773              § 74.001(13)(Vernon 2005) (emphasis added). It primarily
specifically authorizes an interlocutory appeal of the denial      relies upon the holding in Diversicare to support its reading
of relief sought under section 74.351(b), section 74.351           of chapter 74. See Diversicare Gen. Partner, Inc. v. Rubio,
applies only to ‘health care liability claims.’ Therefore, we      185 S.W.3d 842, 855 (Tex.2005).
must first determine if appellant's claim constitutes a health
care liability claim.”); see also Oak Park, Inc. v. Harrison,
No. 11–05–00298–CV, 2006 Tex.App. LEXIS 8096, *7                   1. Safety Claims Under the MLIIA: The Diversicare Case
(Tex.App.-Eastland July 27, 2004, no pet.) (not designated         The Texas Supreme Court recently dealt with how safety
for publication). Therefore, Stradley's motion to dismiss for      violation allegations could be categorized as health care
lack of jurisdiction is denied.                                    liability claims under the Medical Liability and Insurance
                                                                   Improvement Act (“MLIIA”), chapter 74's precursor. Id. at
                                                                   842. In Diversicare, Maria Rubio, through her daughter as
B. Standard of Review                                              next friend, sued her nursing home for injuries that occurred
 [2] Generally, we review a trial court's order on a motion        from two alleged falls and for alleged sexual assault against
to dismiss under an abuse of discretion standard. Am.              her by another nursing home patient. Id. at 845. The sexual
Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d       assaults allegedly took place nearly five and a half years
873, 877 (Tex.2001). However, whether a claim is a health          before suit was filed. Id. Diversicare moved for summary
care liability claim pursuant to section 74.351 is a question of   judgment on all of Rubio's claims arising from the alleged
law and is reviewed de novo. Buck v. Blum, 130 S.W.3d 285,         sexual assaults, arguing that the MLIIA's two-year statute of
290 (Tex.App.-Houston [14th Dist.] 2004, no pet.); Ponce v.        limitations barred recovery on the claims. Id. Rubio argued
El Paso Healthcare Sys., Ltd., 55 S.W.3d 34, 36 (Tex.App.-         that because her claims were not health *774 care liability
El Paso 2001, pet. denied); Gomez v. Matey, 55 S.W.3d              claims under the MLIIA, they were governed by the general
732, 735 & n. 2 (Tex.App.-Corpus Christi 2001, no pet.).           statute of limitations for personal injury claims, which tolls
The dismissal order states that “the underlying nature of this     the statute of limitations for mental incapacity. Tex. Civ. Prac.
case is not a ‘health care liability claim’ [sic] as defined in    & Rem.Code Ann. §§ 16.001(b), 16.003 (Vernon).
Section 74.001 et. seq. Texas Civil Practice and Remedies
Code and therefore, Defendant's Motion to Dismiss should be        A majority of the Supreme Court held that Rubio's causes
denied.” We shall review the statutory interpretation question     of action were health care liability claims because the
presented by VBMC's motion to dismiss de novo.                     legislature meant to include all safety claims against health
                                                                   care providers or physicians within the scope of the MLIIA.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Valley Baptist Medical Center v. Stradley, 210 S.W.3d 770 (2006)


Diversicare Gen. Partner, Inc., 185 S.W.3d at 853. The             only included claims for treatment or lack of treatment, but
relevant statute at the time read:                                 it also included claims for “other claimed departure from
                                                                   accepted standards of medical care or health care or safety ....”
  a cause of action against a health care provider or              former Tex.Rev.Civ. Stat. art. 4590i, § 1.03(a)(4). For, “the
  physician for treatment, lack of treatment, or other claimed     Legislature's inclusion within the scope of the MLIIA of
  departure from accepted standards of medical care or health      claims based on breaches of accepted standards of ‘safety’
  care or safety which proximately results in injury to or         expands the scope of the statute beyond what it would be if
  death of the patient, whether the patient's claim or cause of    it only covered medical and health care.” Diversicare Gen.
  action sounds in tort or contract.                               Partner, *775 Inc., 185 S.W.3d at 854. We note that there
                                                                   was no comma separating the phrases medical care, health
Former Tex.Rev.Civ. Stat. art. 4590i, § 1.03(a)(4) (emphasis
                                                                   care, or safety and that a cause of action under the MLIIA
added). 3 The Supreme Court noted that, “[t]he Legislature's       must be one “which proximately results in injury to or death
inclusion within the scope of the [MLIIA] of claims based          of the patient.” Id.
on breaches of accepted standards of ‘safety’ expands the
scope of the statute beyond what it would be if it only covered    The current statute covers three types of claims: treatment,
medical and health care.” Diversicare Gen. Partner, Inc.,          care, and peripheral claims. Tex. Civ. Prac. & Rem.Code
185 S.W.3d at 855. The majority reasoned that a nursing            Ann. § 74.001(13). Claims involving treatment, lack of
home's provision of professional supervision, monitoring, and      treatment, medical care, or health care against a health
protection of the patient population necessarily implicated        care provider or physician that proximately cause injury
the standards of safety under the MLIIA. Id. at 850–51.            or death to a claimant are automatically categorized as
However, the majority's opinion conceded that, “[t]here may        health care liability claims. Id. Claims involving “safety or
be circumstances that give rise to premise liability claims in a   professional or administrative services” constitute the final
healthcare setting that may not be properly classified as health   type of possible health care liability claims contemplated by
care liability claims....” Id. at 854.                             the statute. Id. These peripheral claims are not separated by
                                                                   commas, they are only separated by the disjunctive term “or,”
                                                                   and therefore fall into the same class of claims. The phrase
2. Safety Claims Under Chapter 74
                                                                   appearing right after the peripheral claims is “directly related
The instant case is governed by chapter 74 of the Civil
                                                                   to health care.” Both the peripheral claims and the latter
Practice and Remedies Code, which contains different
                                                                   phrase are confined with each other by commas. Because we
language than that used in the Diversicare case. A health care
                                                                   are mindful of the rules of grammar when reading a statute, we
liability claim under the current statute is defined as:
                                                                   find the peripheral claims are tempered by the phrase “directly
  [A] cause of action against a health care provider or            related to health care” because it appears immediately after
  physician for treatment, lack of treatment, or other claimed     that class of claims.
  departure from accepted standards of medical care, or
  health care, or safety or professional or administrative          [3] Based upon a grammatically correct reading of the
  services directly related to health care, which proximately      statute, we hold that a safety claim can be categorized as a
  results in injury to or death of a claimant, whether the         health care liability claim only when it is against a health
  claimant's claim or cause of action sounds in tort or            care provider or physician for a claimed departure from
  contract.                                                        accepted standards of safety directly related to health care.
                                                                   But see Diversicare Gen. Partner, Inc., 185 S.W.3d at 861
Tex. Civ. Prac. & Rem.Code Ann. § 74.001(13) (Vernon               n. 4 (Jefferson, C.J., concurring in part, dissenting in part,
2005) (emphasis added). According to the Code Construction         and concurring in judgment) (in dicta the Chief Justice noted
Act, “[w]ords and phrases shall be read in context and             that, “[i]t is clear under the revised statute that claims for
construed according to the rules of grammar and common             ‘professional or administrative services' must be ‘directly
usage.” Tex. Gov't Code Ann. § 311.011(a) (Vernon 2005).           related to health care’; however, there is no indication that
                                                                   claims involving ‘safety’ must also relate to health care.”).
The instant case is legally distinguishable from Diversicare       Holding otherwise and finding all safety claims against health
because the statute in question has been revised. The MLIIA        care providers or physicians to be health care liability claims
broadly defined health care liability claims because it not        regardless of whether they directly relate to health care, would



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Valley Baptist Medical Center v. Stradley, 210 S.W.3d 770 (2006)


                                                                    without the aid of a medical expert's report. See Rogers,
be an arbitrary and legislatively unauthorized expansion of
13 S.W.3d at 419. Much has been made about Stradley's
the health care liability statute.
                                                                    physician recommending an exercise routine and how such
                                                                    a recommendation might recast Stradley's claims into health
3. Stradley's Claims                                                care liability claims. The analogy is absurd. While exercise
 [4]     [5]     [6] Our final step in resolving VBMC's first has a salutary effect on one's health, in most situations
two issues is to determine whether the underlying nature of         a doctor's recommendation of regular exercise is no more
Stradley's claims are safety claims that directly relate to health  related to the rendition of health care than the automobile
care. Artful pleading cannot avoid the requirements of section      ride one makes for a doctor's appointment. See, e.g., Shults
74.351 when the essence of the suit is a health care liability      v. Baptist St. Anthony's Hosp. Corp., 166 S.W.3d 502,
claim. Diversicare Gen. Partner, Inc., 185 S.W.3d at 849 (“It       505 (Tex.App.-Amarillo 2005, pet. denied) (holding that
is well settled that a health care liability claim cannot be recast the presence of a sharp paint chip in the shower of the
as another cause of action to avoid the requirements of the         plaintiff's hospital room could not be considered in any way
MLIIA”); Garland Cmty. Hosp. v. Rose, 156 S.W.3d 541, 543           an inseparable part of the medical services rendered to the
(Tex.2004); MacGregor Med. Ass'n v. Campbell, 985 S.W.2d            plaintiff.).
38, 40 (Tex.1998). To determine whether a cause of action
falls under chapter 74's definition of a health care liability      Based upon the underlying nature of Stradley's claims, we
claim, we examine the claim's underlying nature. Id. (citing        hold that they do not constitute health care liability claims
Sorokolit v. Rhodes, 889 S.W.2d 239, 242 (Tex.1994)). One           under the statute. We overrule VBMC's first and second
consideration in that determination may be whether proving          issues.
the claim would require the specialized knowledge of a
medical expert. Garland Cmty. Hosp., 156 S.W.3d at 544
(citing Rogers v. Crossroads Nursing Serv., Inc., 13 S.W.3d III. CONCLUSION
417, 419 (Tex.App.-Corpus Christi 1999, no pet.)).
                                                                          We affirm the trial court's order denying VBMC's motion to
Stradley's premises liability claim and negligence causes of              dismiss and remand the cause to the trial court for further
action stem from an accident she had while using a treadmill.             proceedings. Because of our disposition of the VBMC's first
They are personal injury claims of the most pedestrian                    and second issues, we need not address VBMC's third or
nature. A jury could understand *776 the evidentiary                      fourth issues. See Tex.R.App. P. 47.1.
issues and negligence standards posed by Stradley's claims


Footnotes
1      Stradley alleged that VBMC failed to (1) to adequately hire, train, and instruct its employees in the safe operation of exercise machines,
       (2) adequately inspect, repair, or maintain the machines, (3) supervise her use of the treadmill, and (4) warn her of the risks posed
       by the treadmill.
2      Section 74.351(b) of the Texas Civil Practice & Remedies Code reads, “If, as to a defendant physician or health care provider, an
       expert report has not been served within the period specified by Subsection (a), the court, on the motion of the affected physician or
       health care provider, shall subject to Subsection (c), enter an order that....”
3      The legislature repealed the MLIIA, amended parts of the previous article 4590i, and recodified it in 2003 as chapter 74 of the Texas
       Civil Practice and Remedies Code. Act of June 2, 2003, 78th Leg., R.S., ch. 204, 2003 Tex. Gen. Laws 847.


End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                           4
2.10. Classification of Inquiries and Complaints, TX ST RULES DISC P 2.10




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              a-1. Rules of Disciplinary Procedure (Refs & Annos)
                Part II. The District Grievance Committees

                              V.T.C.A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.10

                                     2.10. Classification of Inquiries and Complaints

                                                         Currentness


The Chief Disciplinary Counsel shall within thirty days examine each Grievance received to determine whether it constitutes
an Inquiry or a Complaint. If the Grievance is determined to constitute an Inquiry, the Chief Disciplinary Counsel shall notify
the Complaint and Respondent of the dismissal. The Complainant may, within thirty days from notification of the dismissal,
appeal the determination to the Board of Disciplinary Appeals. If the Board of Disciplinary Appeals affirms the classification
as an Inquiry, the Complainant will be so notified and may within twenty days amend the Grievance one time only by providing
new or additional evidence. The Complainant may appeal a decision by the Chief Disciplinary Counsel to dismiss the amended
Complaint as an Inquiry to the Board of Disciplinary Appeals. No further amendments or appeals will be accepted. In all
instances where a Grievance is dismissed as an Inquiry other than where the attorney is deceased or is not licensed to practice
law in the State of Texas, the Chief Disciplinary Counsel shall refer the Inquiry to a voluntary mediation and dispute resolution
procedure. If the Grievance is determined to constitute a Complaint, the Respondent shall be provided a copy of the Complaint
with notice to respond, in writing, to the allegations of the Complaint. The notice shall advise the Respondent that the Chief
Disciplinary Counsel may provide appropriate information, including the Respondent's response, to law enforcement agencies
as permitted by Rule 6.08. The Respondent shall deliver the response to both the Office of the Chief Disciplinary Counsel and
the Complainant within thirty days after receipt of the notice.


Credits
Adopted by orders of Feb. 26, 1991, and Oct. 9, 1991, eff. May 1, 1992. Amended by order of June 15, 1994, eff. Oct. 1, 1994.
Renumbered from Rule 2.09 and amended by order of Dec. 29, 2003, eff. Jan. 1, 2004.

               



Notes of Decisions (6)

V. T. C. A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.10, TX ST RULES DISC P 2.10
Current with amendments received through August 15, 2014

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
2.16. Confidentiality, TX ST RULES DISC P 2.16




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              a-1. Rules of Disciplinary Procedure (Refs & Annos)
                Part II. The District Grievance Committees

                              V.T.C.A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.16

                                                    2.16. Confidentiality

                                                         Currentness


A. All members and staff of the Office of Chief Disciplinary Counsel, Board of Disciplinary Appeals. Committees, and
Commission shall maintain as confidential all Disciplinary Proceedings and associated records, except that:


  1. the pendency, subject matter, status of an investigation, and final disposition, if any, may be disclosed by the Office of
  Chief Disciplinary Counsel or Board of Disciplinary Appeals if the Respondent has waived confidentiality, the Disciplinary
  Proceeding is based on conviction of a serious crime, or disclosure is ordered by a court of competent jurisdiction;


  2. if the Evidentiary Panel finds that professional misconduct occurred and imposes any sanction other than a private
  reprimand.


     a. the Evidentiary Panel's final judgment is a public record from the date the judgment is signed; and


     b. once all appeals, if any, have been exhausted and the judgment is final, the Office of Chief Disciplinary Counsel shall,
     upon request, disclose all documents, statements, and other information relating to the Disciplinary Proceeding that came
     to the attention of the Evidentiary Panel during the Disciplinary Proceeding;


  3. the record in any appeal to the Board of Disciplinary Appeals from an Evidentiary Panel's final judgment, other than an
  appeal from a judgment of private reprimand, is a public record; and


  4. facts and evidence that are discoverable elsewhere are not made confidential merely because they are discussed or
  introduced in the course of a Disciplinary Proceeding.


B. The deliberations and voting of an Evidentiary Panel are strictly confidential and not subject to discovery. No person is
competent to testify as to such deliberations and voting.


C. Rule 6.08 governs the provision of confidential information to authorized agencies investigating qualifications for admission
to practice, attorney discipline enforcement agencies, law enforcement agencies, the State Bar's Client Security Fund, the State




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
2.16. Confidentiality, TX ST RULES DISC P 2.16


Bar's Lawyer Assistance Program, the Supreme Court's Unauthorized Practice of Law Committee and its subcommittees, and
the Commission on Judicial Conduct.


Credits
Adopted by orders of Feb. 26, 1991, and Oct. 9, 1991, eff. May 1, 1992. Renumbered from Rule 2.15 and amended by orders
of Dec. 29, 2003, eff. Jan. 1, 2004. Amended by order of Dec. 7, 2009, eff. Jan. 1, 2010.

               



Notes of Decisions (1)

V. T. C. A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.16, TX ST RULES DISC P 2.16
Current with amendments received through August 15, 2014

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                2
15.09. Immunity, TX ST RULES DISC P 15.09




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              a-1. Rules of Disciplinary Procedure (Refs & Annos)
                Part XV. Miscellaneous Provisions

                              V.T.C.A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 15.09

                                                       15.09. Immunity

                                                         Currentness


No lawsuit may be instituted against any Complainant or witness predicated upon the filing of a Grievance or participation
in the attorney disciplinary and disability system. All members of the Commission, the Chief Disciplinary Counsel (including
Special Assistant Disciplinary Counsel appointed by the Commission and attorneys employed on a contract basis by the Chief
Disciplinary Counsel), all members of Committees, all members of the Board of Disciplinary Appeals, all members of the
District Disability Committees, all officers and Directors of the State Bar, and the staff members of the aforementioned entities
are immune from suit for any conduct in the course of their official duties. The immunity is absolute and unqualified and extends
to all actions at law or in equity.


Credits
Adopted by orders of Feb. 26, 1991, and Oct. 9, 1991, eff. May 1, 1992. Amended by order of June 15, 1994, as corrected by
order of Sept. 12, 1994, eff. Oct. 1, 1994. Renumbered from Rule 15.11 and amended by order of Dec. 29, 2003, eff. Jan. 1, 2004.

               


V. T. C. A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 15.09, TX ST RULES DISC P 15.09
Current with amendments received through August 15, 2014

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Preamble: A Lawyer's Responsibilities, TX ST RPC Preamble




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              A. State Bar Rules
                Article X. Discipline and Suspension of Members
                   Section 9. Texas Disciplinary Rules of Professional Conduct (Refs & Annos)
                     Preamble: A Lawyer's Responsibilities

                             V.T.C.A., Govt. Code T. 2, Subt. G App. A, Art. 10, § 9, Preamble

                                           Preamble: A Lawyer's Responsibilities

                                                          Currentness


1. A lawyer is a representative of clients, an officer of the legal system and a public citizen having special responsibility for
the quality of justice. Lawyers, as guardians of the law, play a vital role in the preservation of society. The fulfillment of this
role requires an understanding by lawyers of their relationship with and function in our legal system. A consequent obligation
of lawyers is to maintain the highest standards of ethical conduct.

2. As a representative of clients, a lawyer performs various functions. As advisor, a lawyer provides a client with an informed
understanding of the client's legal rights and obligations and explains their practical implications. As advocate, a lawyer
zealously asserts the client's position under the rules of the adversary system. As negotiator, a lawyer seeks a result advantageous
to the client but consistent with requirements of honest dealing with others. As intermediary between clients, a lawyer seeks
to reconcile their divergent interests as an advisor and, to a limited extent, as a spokesperson for each client. A lawyer acts as
evaluator by examining a client's affairs and reporting about them to the client or to others.

3. In all professional functions, a lawyer should zealously pursue clients' interests within the bounds of the law. In doing so,
a lawyer should be competent, prompt and diligent. A lawyer should maintain communication with a client concerning the
representation. A lawyer should keep in confidence information relating to representation of a client except so far as disclosure
is required or permitted by the Texas Disciplinary Rules of Professional Conduct or other law.

4. A lawyer's conduct should conform to the requirements of the law, both in professional service to clients and in the lawyer's
business and personal affairs. A lawyer should use the law's procedures only for legitimate purposes and not to harass or
intimidate others. A lawyer should demonstrate respect for the legal system and for those who serve it, including judges, other
lawyers and public officials. While it is a lawyer's duty, when necessary, to challenge the rectitude of official action, it is also
a lawyer's duty to uphold legal process.

5. As a public citizen, a lawyer should seek improvement of the law, the administration of justice and the quality of service
rendered by the legal profession. As a member of a learned profession, a lawyer should cultivate knowledge of the law beyond
its use for clients, employ that knowledge in reform of the law and work to strengthen legal education. A lawyer should be
mindful of deficiencies in the administration of justice and of the fact that the poor, and sometimes persons who are not poor,
cannot afford adequate legal assistance, and should therefore devote professional time and civic influence in their behalf. A
lawyer should aid the legal profession in pursuing these objectives and should help the bar regulate itself in the public interest.

6. A lawyer should render public interest legal service. The basic responsibility for providing legal services for those unable
to pay ultimately rests upon the individual lawyer, and personal involvement in the problems of the disadvantaged can be one



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Preamble: A Lawyer's Responsibilities, TX ST RPC Preamble


of the most rewarding experiences in the life of a lawyer. Every lawyer, regardless of professional prominence or professional
workload, should find time to participate in or otherwise support the provision of legal services to the disadvantaged. The
provision of free legal services to those unable to pay reasonable fees is a moral obligation of each lawyer as well as the
profession generally. A lawyer may discharge this basic responsibility by providing public interest legal services without fee, or
at a substantially reduced fee, in one or more of the following areas: poverty law, civil rights law, public rights law, charitable
organization representation, the administration of justice, and by financial support for organizations that provide legal services
to persons of limited means.

7. In the nature of law practice, conflicting responsibilities are encountered. Virtually all difficult ethical problems arise from
apparent conflict between a lawyer's responsibilities to clients, to the legal system and to the lawyer's own interests. The
Texas Disciplinary Rules of Professional Conduct prescribe terms for resolving such tensions. They do so by stating minimum
standards of conduct below which no lawyer can fall without being subject to disciplinary action. Within the framework of these
Rules many difficult issues of professional discretion can arise. The Rules and their Comments constitute a body of principles
upon which the lawyer can rely for guidance in resolving such issues through the exercise of sensitive professional and moral
judgment. In applying these rules, lawyers may find interpretive guidance in the principles developed in the Comments.

8. The legal profession has a responsibility to assure that its regulation is undertaken in the public interest rather than in
furtherance of parochial or self-interested concerns of the bar, and to insist that every lawyer both comply with its minimum
disciplinary standards and aid in securing their observance by other lawyers. Neglect of these responsibilities compromises the
independence of the profession and the public interest which it serves.

9. Each lawyer's own conscience is the touchstone against which to test the extent to which his actions may rise above the
disciplinary standards prescribed by these rules. The desire for the respect and confidence of the members of the profession
and of the society which it serves provides the lawyer the incentive to attain the highest possible degree of ethical conduct. The
possible loss of that respect and confidence is the ultimate sanction. So long as its practitioners are guided by these principles,
the law will continue to be a noble profession. This is its greatness and its strength, which permit of no compromise.


Credits
Adopted by order of Oct. 17, 1989, eff. Jan. 1, 1990.

                          

          

                

          

                            

                               


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Preamble: A Lawyer's Responsibilities, TX ST RPC Preamble




V. T. C. A., Govt. Code T. 2, Subt. G App. A, Art. 10, § 9 Preamble, TX ST RPC Preamble
Current with amendments received through August 15, 2014

End of Document                                               © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              3